Exhibit 10.2
STOCK PURCHASE AGREEMENT
by and among
THE STOCKHOLDERS OF
D.S.B. Holding Corp.,
a Delaware corporation,
as Sellers
and
GIBRALTAR INDUSTRIES, INC.
a Delaware corporation
as Purchaser
Dated as of March 10, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS
    1  
 
       
1.1 Certain Definitions
    1  
1.2 Construction of Certain Terms and Phrases
    15  
 
       
ARTICLE 2 PURCHASE AND SALE TRANSACTION
    15  
 
       
2.1 Purchase and Sale of the Purchased Shares
    15  
 
       
ARTICLE 3 PURCHASE PRICE
    16  
 
       
3.1 Purchase Price
    16  
3.2 Payment of the Purchase Price
    16  
3.3 Working Capital Purchase Price Adjustment
    18  
3.4 Post-Closing Working Capital Adjustment
    20  
3.5 Negotiation of Purchase Price Adjustment
    21  
3.6 Resolution of Disputes by Referee
    22  
3.7 Payment of Closing Purchase Price Adjustment
    23  
3.8 Options
    24  
3.9 Withholding Rights
    25  
3.10 Tax Treatment
    25  
 
       
ARTICLE 4 CLOSING MATTERS
    25  
 
       
4.1 Closing
    25  
4.2 Prior to Closing
    25  
4.3 Deliveries at Closing
    26  
4.4 Further Assurances and Cooperation
    28  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLERS
    28  
 
       
5.1 Representations and Warranties of Sellers
    28  
5.2 Representations and Warranties of Purchaser
    48  
 
       
ARTICLE 6 INDEMNIFICATION
    50  
 
       
6.1 Indemnification by Sellers and Purchaser
    50  
6.2 Indemnification Procedures
    51  
6.3 Survival
    53  
6.4 Limitations
    54  
6.5 Exclusive Remedy; Purchaser’s Knowledge
    55  
6.6 Limitations on Damages
    56  
6.7 Method and Treatment of Indemnification Payments
    56  

 i



--------------------------------------------------------------------------------



 



              Page  
6.8 Materiality
    56  
6.9 Mitigation and Limitation of Claims
    56  
6.10 Purchaser’s Remediation Work
    57  
 
       
ARTICLE 7 TAX MATTERS
    60  
 
       
7.1 Straddle Period
    60  
7.2 Tax Returns
    61  
7.3 Amendment to Tax Returns
    61  
7.4 Tax Refunds and Benefits Refunds
    61  
7.5 No Code Section 338 Election
    63  
7.6 Cooperation on Tax Matters
    63  
7.7 Treatment of Payments
    64  
 
       
ARTICLE 8 CERTAIN COVENANTS
    64  
 
       
8.1 Non-Compete; Non-Solicitation
    64  
8.2 Restricted Use of Confidential Information
    65  
8.3 Conduct of Business by the Companies Pending the Closing
    66  
8.4 Announcement
    68  
8.5 Access to Information
    68  
8.6 Consents
    68  
 
       
ARTICLE 9 SELLERS’ REPRESENTATIVE
    70  
 
       
9.1 Authorization of the Sellers’ Representative
    70  
9.2 Payments of Expenses; Holdbacks
    72  
9.3 Percentage Interests, Disbursements
    73  
9.4 Compensation; Exculpation; Indemnity; Security
    73  
9.5 Successor Representative; Termination of Representative
    75  
9.6 No Third Party Rights
    75  
9.7 No Liability of Purchaser
    75  
 
       
ARTICLE 10 CONDITIONS TO CLOSING
    75  
 
       
10.1 Conditions to Purchaser’s Obligation to Close
    75  
10.2 Conditions to Sellers’ Obligation to Close
    76  
10.3 Conditions to Obligations of Each Party to Close
    77  
 
       
ARTICLE 11 TERMINATION
    77  
 
       
11.1 Circumstances for Termination
    77  
11.2 Effect of Termination
    78  
 
       
ARTICLE 12 MISCELLANEOUS
    78  
 
       
12.1 Governing Law and Jurisdiction
    78  
12.2 Notices
    78  

 ii



--------------------------------------------------------------------------------



 



              Page  
12.3 Amendments
    79  
12.4 Entire Agreement
    80  
12.5 Headings; Interpretation
    80  
12.6 No Assignment; Binding Effect
    80  
12.7 Invalidity
    80  
12.8 Counterparts
    81  
12.9 Incorporation by Reference
    81  
12.10 Disclosure Schedules
    81  
12.11 Time of the Essence
    81  
12.12 No Third Party Beneficiaries
    81  
12.13 Facsimile or Electronic Signature
    81  
12.14 Expenses
    81  

 iii



--------------------------------------------------------------------------------



 



EXHIBITS:

     
Exhibit A
  Escrow Agreement

 iv



--------------------------------------------------------------------------------



 



SCHEDULES:

     
Section 1.1(b)
  Letters of Credit
Section 1.1(c)
  Permitted Liens
Section 1.1(e)
  Liens Imposed by Law
Section 5.1(a)(ii)
  Power and Authority
Section 5.1(a)(iii)
  Capitalization
Section 5.1(a)(v)
  Pledged Stock
Section 5.1(a)(vii)
  Subsidiaries
Section 5.1(c)
  Consents; No Conflict
Section 5.1(d)
  Governmental Approvals and Filings
Section 5.1(e)
  Liabilities Not Disclosed in Financial Statements
Section 5.1(f)
  Legal Proceedings
Section 5.1(g)(i)
  Employee Benefit Plans
Section 5.1(g)(vii)
  Acceleration of Vesting
Section 5.1(h)
  Title
Section 5.1(i)
  Intellectual Property
Section 5.1(k)
  Permits
Section 5.1(l)
  Environmental Matters
Section 5.1(l)(iv)
  Hazardous Materials at Real Property
Section 5.1(n)
  Taxes
Section 5.1(o)
  No Material Adverse Change
Section 5.1(p)
  Activities Outside of Ordinary Course of Business
Section 5.1(q)
  Real Property
Section 5.1(r)
  Employee Matters
Section 5.1(u)
  Accounts Receivable
Section 5.1(v)
  Insurance
Section 5.1(v)(ii)
  Insurance Exceptions
Section 5.1(w)
  Warranties; Products Liability Claims
Section 5.1(y)
  Related Party Transactions
Section 5.1(z)
  Powers of Attorney
Section 5.1(aa)
  Systems

 v



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (collectively with the Exhibits and Schedules
referred to herein, this “Agreement”) is made as of the 10th day of March, 2011
(the “Execution Date”), by and among each of the stockholders (individually, a
“Seller” and, collectively, “Sellers”) of D.S.B. Holding Corp., a Delaware
corporation (“Holdings”), and Gibraltar Industries, Inc., a Delaware corporation
(“Purchaser”).
WITNESSETH:
     1. Holdings, through its direct wholly-owned subsidiary The D.S. Brown
Company, an Ohio corporation (“Brown”), engages in the business of the
manufacture and sale of products for use in the transportation infrastructure
industry and all other activities conducted by Brown related thereto (the
“Business”).
     2. Brown has a wholly-owned subsidiary D.S. Brown (Shandong) Co., Ltd., a
Shandong, China corporation (“Brown China”).
     3. Purchaser wishes to purchase from Sellers, and Sellers wish to sell to
Purchaser, the Business by way of the purchase by Purchaser from Sellers of all
of the issued and outstanding shares of the capital stock of Holdings from
Sellers.
     4. Each Seller desires to irrevocably appoint Sellers’ Representative as
its representative and proxy to act on behalf of such Seller in connection with
this Agreement and to facilitate the consummation of the Contemplated
Transactions.
     NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreements, and conditions contained
herein, the adequacy and sufficiency of which is hereby acknowledged by the
parties hereto, and Sellers and Purchaser, intending to be legally bound hereby,
agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Certain Definitions. In this Agreement and any Exhibit or Schedule
hereto, the following capitalized terms have the following respective meanings:
     “Actual Value” has the meaning set forth in Section 3.6(b)(iii).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with that Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person or group of
Persons, means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of the Person, whether
through the ownership of voting securities or by contract.

 



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the preamble.
     “Alternative Supplemental Estimated Remediation Cost” has the meaning set
forth in Section 6.10.
     “Ancillary Agreements” means all agreements, certificates, instruments or
other documents required to be executed and/or delivered pursuant to or in
connection with this Agreement by any Person, including, without limitation, the
Related Agreements.
     “Antares” means Antares Capital Corporation, a Delaware corporation.
     “Antares Agreement” has the meaning set forth in Section 6.2(f).
     “Antitrust Laws” has the meaning set forth in Section 8.6(b).
     “Applicable Tax Refunds” has the meaning set forth in Section 7.4.
     “Approved Remediation Contractors” has the meaning set forth in
Section 6.10.
     “Base Purchase Price” has the meaning set forth in Section 3.1.
     “Base Working Capital” has the meaning set forth in Section 3.3(b).
     “Basket” has the meaning set forth in Section 6.4(b).
     “Best Efforts” means the commercially reasonable efforts that a prudent
Person wanting to achieve the result in question would take under similar
circumstances to achieve that result.
“Brown” has the meaning set forth in the recitals.
“Brown China” has the meaning set forth in the recitals.
“Business” has the meaning set forth in the recitals.
     “Business Day” means a day other than a Saturday, Sunday or national
holiday on which commercial banks in the State of Illinois are open for the
transaction of commercial banking business.
     “Business Material Adverse Effect” means any material and adverse event,
occurrence, circumstance, change or effect that, individually or with all
related events, occurrences, changes, circumstances or effects, has or would be
reasonably likely to have, both a material and adverse effect on the Business,
taken as a whole. Notwithstanding the foregoing, none of the following events
constitute or will be taken into account in determining whether there has been a
Business Material Adverse Effect: any adverse change, event, development or
effect to the extent arising from or relating to (a) general business or
economic conditions (including such conditions related to the Business),
(b) national or international political or social conditions (including
hostilities and terrorist activity), (c) financial, banking or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index), (d) changes in GAAP, (e) changes in applicable
Law, or (f) any change resulting from the execution of this

2



--------------------------------------------------------------------------------



 



Agreement or the consummation of any of the Contemplated Transactions, including
any change resulting from or arising out of any announcement relating to this
Agreement.
     “Cap” has the meaning set forth in Section 6.4(a).
     “Carve-out Date” has the meaning set forth in Section 8.3.
     “Carve-out Transfer” has the meaning set forth in Section 8.3.
     “Cash and Cash Equivalents” means all cash, rights in bank accounts,
certificates of deposit, bank deposits, cash equivalents, investment securities
and checks or other payments attributable to the period prior to the Effective
Time (including received in lock boxes).
     “Claim” has the meaning set forth in Section 6.2(a).
     “Claim Notice” has the meaning set forth in Section 6.2(a).
     “Closing” means the consummation of the transactions contemplated in this
Agreement.
     “Closing Balance Sheet” has the meaning set forth in Section 3.4(a).
     “Closing Cash” has the meaning set forth in Section 3.2(h).
     “Closing Date” has the meaning set forth in Section 4.1.
     “Closing Date Debt” has the meaning set forth in Section 3.2(d).
     “Closing Date Debt Amount” has the meaning set forth in Section 3.2(d).
     “Closing Date Debt Report” has the meaning set forth in Section 3.2(d).
     “Closing Date Tax Benefits” shall mean the Tax deductions to the Companies
from or relating to the payment of (a) the consideration to the Option Holders
pursuant to the Option Termination Agreements, (b) the Company Transaction
Expenses, (c) any transaction bonuses or other compensation payments paid by
Holdings or its Subsidiaries in connection with the Closings and (d) the payment
of any outstanding Debt (including, for the avoidance of doubt, the Closing Date
Debt Amount) of Holdings or the Companies on the Closing Date.
     “Closing Payment” has the meaning set forth in Section 3.2(a).
     “Closing Purchase Price” has the meaning set forth in Section 3.4(a).
     “Closing Working Capital” has the meaning set forth in Section 3.4(a).
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
     “Common Stock” means Holdings common stock, par value $0.01 per share.
     “Companies” or “Company Group” means, collectively, Holdings and Brown.

3



--------------------------------------------------------------------------------



 



     “Company Intellectual Property” means all Intellectual Property owned or
used by the Companies in the conduct of the Business, together with all income,
royalties, damages and payments due or payable as of the Effective Time or
thereafter (including the rights to enforce the foregoing and to collect damages
for past, present or future infringements or misappropriations thereof), and all
copies and tangible embodiments of the foregoing.
     “Company Permits” has the meaning set forth in Section 5.1(k).
     “Company Transaction Expenses” means (unless otherwise specified herein as
the responsibility of the Purchaser) the fees and expenses incurred by the
Companies or the Sellers in connection with the Contemplated Transactions
(including fees of attorneys, Houlihan Lokey Howard & Zukin Capital, Inc. and
other professionals), in each case that are unpaid as of and through the Closing
Date.
     “Competing Business” means any Person engaged in the manufacture or
assembly and sale of structural steel, fabricated joint assemblies, structural
bearing assemblies, expansion joints or pavement seals and patches for use in
elevated roadways, bridges or airport runways.
     “Confidential Information” means any and all of the following confidential
or proprietary information of the Companies or Purchaser that has been or may
hereafter be disclosed in any form, whether in writing, orally, electronically,
visually or otherwise, or otherwise made available by observation, inspection,
or otherwise by either party or its directors, managers, officers, employees,
Affiliates, agents or advisors (each a “Representative”) (collectively, a
“Disclosing Party”) to the other party or its Representatives (collectively, a
“Receiving Party”):
     (a) all information that is a trade secret under applicable Law, including,
without limitation, Trade Secrets as defined under the Uniform Trade Secrets Act
as adopted in the State of Illinois;
     (b) all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists or identities, current and anticipated customer
requirements, price lists, market studies, business plans, computer hardware and
software and database technologies, systems, structures and architectures;
     (c) all information concerning the business and affairs of the Disclosing
Party (which includes historical and current financial statements, financial
projections and budgets, Tax Returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, customer lists
and files, contracts, the names and backgrounds of key personnel and personnel
training techniques and materials, however, documented), and all quantifiable
information obtained from review of the Disclosing Party’s documents or property
or discussions with the Disclosing Party regardless of the form of the
communication;
     (d) any documents or materials marked “confidential” or “proprietary”; and

4



--------------------------------------------------------------------------------



 



     (e) all notes, analyses, compilations, studies, summaries and other
material prepared by the Receiving Party or any of its Representatives to the
extent containing or based, in whole or in part, upon any information included
in the foregoing.
Any Trade Secrets of a Disclosing Party will also be entitled to all of the
protections and benefits under applicable Law. If any information that a
Disclosing Party deems to be a trade secret is found by a court of competent
jurisdiction not to be a Trade Secret for purposes of this Agreement, such
information will still be considered Confidential Information for the purposes
of this Agreement to the extent included within the definition.
Upon the Closing, all Confidential Information of the Companies that relates
solely to the Business will become the property of Purchaser and thereafter
shall be treated by Sellers and their Affiliates for all purposes as
Confidential Information of Purchaser subject to the provisions of Section 8.2.
     “Contract” means any written or verbal contract, commitment, agreement or
instrument, including, without limitation, supply contracts, purchase orders,
sale orders, customer agreements, mortgages, subcontracts, indentures, leases of
personal property, license agreements to or from any of the Companies, deeds of
trust, notes or guarantees, pledges, liens, or conditional sales agreements to
which the Person referred to is a party or by which any of its assets may be
bound.
     “Contemplated Transactions” means all of the transactions to be carried out
in accordance with this Agreement, including the purchase and sale of the
Purchased Shares, and the performance by the parties of their other obligations
under this Agreement.
     “Copyrights” means, as they exist anywhere in the world, copyrights and
mask works, including copyright registrations and applications for registration
thereof, all renewals and extensions thereof, and unregistered copyrights, and
moral rights and economic rights of others in any of the foregoing.
     “Damages” means all damages, payments, losses, injuries, penalties, fines,
forfeitures, assessments, claims, suits, proceedings, investigations, actions,
demands, causes of action, judgments, awards, charges, interest, costs and
expenses of any nature (including court costs, reasonable attorneys’,
accountants’, consultants’ and experts’ fees, charges and other costs and
expenses incident to any proceedings or investigation or the defense of any
Claim (whether or not litigation has commenced)).
     “Debt” means, without duplication of any other items contained herein or in
Closing Date Debt, with respect to the Companies at any date: (a) any
indebtedness (including interest, fees and prepayment premiums or penalties) of
the Companies for borrowed money or in respect of loans or advances and other
third-party financing (other than third party financing related to the equipment
leases listed on Section 5.1(h)(2) of the Disclosure Schedules); (b) any
indebtedness of the Companies evidenced by any note, bond, debenture, credit
agreement or other debt security; (c) any indebtedness of the Companies for the
deferred purchase price of property or services with respect to which the
Companies are liable, contingently or otherwise, as obligor or otherwise (other
than trade payables and other current Liabilities incurred in the Ordinary
Course

5



--------------------------------------------------------------------------------



 



of Business); (d) any commitment by which the Companies assure a creditor,
customer or another Person against loss (including contingent reimbursement
obligations with respect to letters of credit (drawn or undrawn), guarantees or
any similar arrangements backed by cash collateral accounts, performance bonds
or payment bonds); (e) any obligations under capitalized leases with respect to
which the Companies are liable, contingently or otherwise, as obligor, guarantor
or otherwise or with respect to which obligations such the Companies assure a
creditor against loss; (f) indebtedness of another Person which is guaranteed in
any manner by the Companies (including guarantees in the form of an agreement to
repurchase or reimburse); and (g) any indebtedness secured by any Lien on the
Companies’ assets other than Permitted Liens.
     “Disclosing Party” has the meaning set forth in the definition of
Confidential Information.
     “Disclosure Schedules” means the disclosure schedules of Sellers as
specified in this Agreement that are delivered to Purchaser under this
Agreement.
     “Effective Time” means 11:59 p.m., Eastern Time, on the Closing Date.
     “Employee Benefit Plans” has the meaning set forth in Section 5.1(g)(i).
     “Employee List” has the meaning set forth in Section 5.1(r)(i).
     “Environmental Laws” means all federal, state, local and foreign statutes
and regulations relating to pollution, the manufacture, processing,
distribution, treatment, storage, use, generation, transportation or disposal of
Hazardous Materials, protection of human health or protection of the
environment, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Clean Water Act and similar state statutes and
regulations.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
     “Escrow Accounts” has the meaning set forth in Section 9.1(c).
     “Escrow Agent” means JP Morgan Chase.
     “Escrow Agreement” means the Escrow Agreement in the form of Exhibit A
attached hereto, by and among the Escrow Agent, Purchaser and Sellers’
Representative.
     “Estimated Closing Balance Sheet” has the meaning set forth in
Section 3.3(a).
     “Estimated Closing Purchase Price” has the meaning set forth in Section
3.4(b).
     “Estimated Closing Working Capital” has the meaning set forth in Section
3.3(a).
     “Estimated Working Capital Adjustment” has the meaning set forth in Section
3.3(b).
     “Execution Date” has the meaning set forth in the preamble.

6



--------------------------------------------------------------------------------



 



     “Final Payment Date” has the meaning set forth in Section 3.7(a).
     “Financial Statements” has the meaning set forth in Section 5.1(e)(i).
     “GAAP” means United States generally accepted accounting principles
consistently applied.
     “Goods” means raw materials, components, supplies, merchandise, finished
goods or other goods and services.
     “Government Antitrust Entity” has the meaning set forth in
Section 8.6(b)(i).
     “Governmental or Regulatory Authority” means any federal, state, local or
foreign government, governmental authority or administrative or regulatory body
thereof, any agency instrumentality, political subdivision, department or branch
thereof and any court, tribunal, commission, or judicial or arbitral body
thereof.
     “Hazardous Materials” means any substance, waste or material that has been
defined or regulated by any Environmental Law, including, but not limited to,
substances that are radioactive, hazardous or a waste, including PCBs, petroleum
and any derivative by-products or any fraction thereof, and all substances
listed, defined or regulated as a “hazardous substance”, “hazardous waste”,
“hazardous material”, or “toxic substance” under any Environmental Law.
Notwithstanding the preceding, “Hazardous Materials” does not include any
substance or material that is naturally occurring and is present in the
environment as a result of natural processes and not as a result of human
activities.
     “High Value” has the meaning set forth in Section 3.6(b)(ii).
     “Holdings” has the meaning set forth in the preamble.
     “HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended.
     “Improvements” means all buildings, structures, fixtures and other
improvements located on the Real Property.
     “Indemnification Escrow Account” means the indemnification escrow
subaccount held by the Escrow Agent for the benefit of Purchaser and Sellers
pursuant to the Escrow Agreement.
     “Indemnification Escrow Deposit” means $7.0 million held pursuant to the
terms of the Escrow Agreement.
     “Indemnified Party” has the meaning set forth in Section 6.2(a).
     “Indemnifying Party” has the meaning set forth in Section 6.2(a).
     “Initial Supplemental Estimated Remediation Cost” has the meaning set forth
in Section 6.10.

7



--------------------------------------------------------------------------------



 



     “Insurance Policies” has the meaning set forth in Section 5.1(v).
     “Intellectual Property” means the following:
     (a) Trademarks;
     (b) Patents;
     (c) Copyrights;
     (d) Internet Assets;
     (e) Software; and
     (f) Trade Secrets.
     “Interim Financial Statements” has the meaning set forth in
Section 5.1(e)(i).
     “Interim Balance Sheet” has the meaning set forth in Section 5.1(e)(ii).
     “Internet Assets” means, as they exist anywhere in the world, and subject
to any applicable registrar’s terms and conditions and agreements, domain names,
Internet addresses and other computer identifiers, web sites, web pages and
similar rights and items.
     “Inventory” means all inventory owned by the Companies that is related to
the Business as of the Effective Time, including all inventories of raw
materials, work-in-process, finished goods, supplies, spare parts and packaging
materials including inventory related to the Business, that are either
(a) located at any Brown owned or leased facility, (b) with customers on
consignment, or (c) with third parties.
     “Knowledge” means matters known and matters which, after due inquiry, would
reasonably be expected to be known by Kirk L. Feuerbach, Gerald A. Wetzel,
Timothy L. Hack, Tom Lewis, Mark Kaczinski and Gregory Greenberg.
     “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law in any jurisdiction or any state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority, including, without limitation, Environmental Laws, public health,
OSHA and anti-kickback statutes.
     “Leased Real Property” has the meaning set forth in Section 5.1(q).
     “Letter of Credit” means any letter of credit listed on Section 1.1(b) of
the Disclosure Schedules.
     “Liability” or “Liabilities” means any and all loss, damage, adverse claim,
fine or penalty and obligations (whether to make payments, to give notices or to
perform or not perform any action), commitments, contingencies and other
liabilities of a Person (whether known or unknown, asserted or not asserted,
whether absolute, accrued, contingent, fixed or otherwise, determined or
determinable, liquidated or unliquidated, and whether due or to become due).

8



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, security interest, hypothecation,
assignment, encumbrance, lease, lien, option, right of use, right of refusal and
other rights of other Persons, any conditional sale contract, title retention
contract, or other encumbrance of any kind, including easements, conditions,
reservations and restrictions, other than a Permitted Lien.
     “Low Value” has the meaning set forth in Section 3.6(b)(i).
     “Material Contracts” has the meaning set forth in Section 5.1(j)(i).
     “Management Rights Agreements” have the meaning set forth in Section
4.3(a)(xii).
     “Ohio EPA” has the meaning set forth in Section 6.10.
     “Old Brown” has the meaning set forth in Section 5.1(a)(viii).
     “Old Brown Tax Escrow Amount” means $250,000.
     “Old Brown Tax Escrow Claims” means actual, out-of-pocket costs or
expenses, including reasonable attorneys’ fees, incurred by Purchaser or the
Companies related to: (a) the collection of amounts due to any or all of the
Companies from Antares pursuant to the Antares Agreement relating to any
Proceeding commenced against any or all of the Companies seeking payment of Old
Brown Taxes, (b) the collection of amounts due to any or all of the Companies
from Antares pursuant to the Antares Agreement relating to the payment by any or
all of the Companies of Old Brown Taxes to any Governmental or Regulatory
Authority, (c) the defense of any Proceeding commenced against any or all of the
Companies by any Governmental or Regulatory Authority seeking payment of Old
Brown Taxes, provided that: (i) the Companies shall have first demanded payment
from Antares and instituted Proceedings against Antares, and (ii) any amounts
collected by the Companies from Antares pursuant to the Antares Agreement, to
the extent previously received by the Companies from the Escrow Agent and
attributable to out-of-pocket costs or expenses, including reasonable attorneys’
fees, shall be refunded back to the Indemnification Escrow Account or if such
account is no longer in existence at that time, then to Sellers’ Representative
for further disbursement to Sellers, or (d) the negotiation and payment of a
settlement of Old Brown Taxes with any Governmental or Regulatory Authority
provided that: (i) Sellers’ Representative consents to such settlement, such
consent not to be unreasonably withheld, conditioned or delayed, except that it
is acknowledged and agreed by the Purchaser and Sellers that Sellers’
Representative may, in good faith, contest any assertion of liability relating
to Old Brown Taxes and therefore withhold such consent, (ii) the Companies shall
have first demanded payment from Antares and instituted Proceedings against
Antares pursuant to the Antares Agreement, and (iii) any amounts collected as a
result of such Proceedings by the Companies from Antares pursuant to the Antares
Agreement, to the extent previously received by the Companies from the Escrow
Agent and attributable to out-of-pocket costs or expenses, including reasonable
attorneys’ fees, shall be refunded back to the Indemnification Escrow Account or
if such account is no longer in existence at the time then to Sellers’
Representative for further disbursement to Sellers.
     “Option” has the meaning set forth in Section 3.8.
     “Option Holders” has the meaning set forth in Section 3.8.

9



--------------------------------------------------------------------------------



 



     “Option Payment” has the meaning set forth in Section 3.2(g).
     “Option Termination Agreements” has the meaning set forth in Section 3.8.
     “Order” means and includes any writ, judgment, decree, injunction, award or
other order of any Governmental or Regulatory Authority.
     “Ordinary Course of Business” means an action taken by a Person if:
(a) such action is in the ordinary course of business and consistent with the
past practices of such Person; (b) such action is not required to be authorized
by the board of directors or members of such Person (or by any Person or group
of Persons exercising similar authority); and (c) such action is similar in
nature and magnitude to actions customarily or previously taken, without any
authorization by the board of directors or members (or by any Person or group of
Persons exercising similar authority), in the ordinary course of normal
operations or business activities of other Persons that are in the same line of
business or acting under a similar set of circumstances as such Persons.
     “Organizational Document” means; (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the articles of organization,
operating agreement, limited liability company agreement, or similar document
governing a limited liability company; (c) any other charter, articles, bylaws,
certificate, statement, statutes or similar document adopted, filed or
registered in connection with the creation, formation, organization, or
governance of a Person, and any Contract among the equity holders, partners or
members of a Person relating to the ownership of such Person; and (d) any
amendment to any of the foregoing.
     “Original Filing Date” has the meaning set forth in Section 8.6(b).
     “OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C.
§651, et seq.
     “Outside Closing Date” has the meaning set forth in Section 11.1(c).
     “Owned Real Property” has the meaning set forth in Section 5.1(q).
     “Patents” means, as they exist anywhere in the world, patents, patent
applications and statutory invention registrations, designs and improvements
described and claimed therein, patentable inventions and other patent rights
(including any divisions, continuations, continuations-in-part, reissues,
reexaminations, extensions, equivalents or interferences thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are modified, withdrawn, or resubmitted), and all rights therein
provided.
     “Payables” means payment obligations or indebtedness of the Companies to
trade creditors which are classified as accounts payable in accordance with
GAAP.
     “Percentage Interest” has the meaning set forth in Section 9.3(a).
     “Permits” means all licenses, permits, authorizations, approvals,
registrations, franchises and similar consents granted or issued by any
Governmental or Regulatory Authority.

10



--------------------------------------------------------------------------------



 



     “Permitted Lien” means (a) real property taxes and assessments, both
general and special, that are a Lien but not yet due and payable, (b) exceptions
directly or indirectly created by Purchaser, (c) the Liens listed on
Section 1.1(c) of the Disclosure Schedules, (d) restrictive covenants, easement
agreements and other Liens of record with respect to Real Property which do not
adversely affect the operation of the Business in the Ordinary Course of
Business, (e) Liens imposed by applicable Law, such as materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s and other similar Liens arising in
the Ordinary Course of Business for amounts not yet due or which are being
contested in good faith; provided that all such Liens are identified in
Section 1.1(e) of the Disclosure Schedules and can be released and discharged
with an aggregate payment of not more than $50,000, (f) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations, and (g) zoning, building codes, and
other land uses rules, regulations and Laws.
     “Per Share Common Closing Payment” shall be equal to the (a) Closing
Payment, plus the aggregate exercise price of all of the in-the-money Options,
less the sum of the aggregate liquidation preference and unpaid dividends
applicable to any Preferred Stock divided by (B) the aggregate number of shares
of Common Stock issued and outstanding on the Closing Date, plus the aggregate
number of shares of Common Stock underlying any in-the-money Options.
     “Per Share Preferred Closing Payment” shall be equal to the sum of the
aggregate liquidation preference and unpaid dividends applicable to any
Preferred Stock divided by the number of shares of Preferred Stock outstanding
on the Closing Date.
     “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability partnership, limited liability company,
proprietorship, other business organization, trust, Governmental or Regulatory
Authority, including any entity disregarded for federal income tax purposes, or
any other entity whatsoever.
     “Phase I” has the meaning set forth in Section 6.10.
     “Phase II” has the meaning set forth in Section 6.10.
     “Post-Closing Tax Period” means any taxable period (or portion thereof)
commencing after the Closing, including the portion of any Straddle Period
commencing after the Closing.
     “Pre-Closing Stub Returns” has the meaning set forth in Section 7.2.
     “Pre-Closing Tax Period” means any taxable period (or portion thereof)
ending on or prior to the Closing, including the portion of any Straddle Period
up to and including the date of Closing.
     “Preferred Stock” means Holdings Preferred Stock, par value $0.01 per
share.
     “Preferred Stock Payment” means the aggregate amount payable at the Closing
in respect of all the outstanding shares of Preferred Stock of Holdings, plus
accrued but unpaid dividends thereof.

11



--------------------------------------------------------------------------------



 



     “Proceeding” means any judicial, administrative or arbitral, claims,
controversies, demands, actions, lawsuits, investigations, hearings, proceedings
(public or private) or other disputes, formal or informal, including any by,
involving or before any arbitrator, mediator or any Governmental or Regulatory
Authority and including any audit or examination or other administrative or
court proceeding with respect to Taxes or Tax Returns.
     “Products” means any product or line of products which any Company has
marketed and/or sold in the preceding two (2) calendar years.
     “Purchased Shares” means one hundred percent (100%) of the issued and
outstanding shares of the capital stock of Holdings, all of which are held of
record and beneficially by Sellers.
     “Purchaser” has the meaning set forth in the preamble.
     “Purchaser Group” has the meaning set forth in Section 7.4(a)(i).
     “Purchaser Indemnified Parties” has the meaning set forth in
Section 6.1(a).
     “Purchaser’s Approved Remediation Contractor” has the meaning set forth in
Section 6.10.
     “Purchaser’s Closing Purchase Price’ has the meaning set forth in Section
3.4(a).
     “Purchaser’s Initial Estimated Remediation Cost” has the meaning set forth
in Section 6.10.
     “Purchaser Remediation Costs” has the meaning set forth in Section 6.10.
     “Purchaser’s Remediation Work” has the meaning set forth in Section 6.10.
     “Purchaser Tax Act” means any (a) Tax election, waiver or disclaimer,
(b) change in Tax accounting method, or (c) change in the Tax reporting
treatment of any item, in each case that (i) is made by Purchaser or its
Affiliates (including the Companies) or any successor or assign of Purchaser or
its Affiliates after the Closing Date, and for purposes of (a)-(c), includes any
change to the Companies’ Tax reporting, treatment or Tax method as a result of
the Companies being included in the Purchaser Group’s consolidated Tax Return
after the Closing Date; (ii) is made with respect to the Companies or any of
their successors or assigns, (iii) is not required by Law or any Taxing
authority, (iv) has not been approved in writing by the Sellers’ Representative
and (v) is the cause of any increase in income or a decrease in deductions or
other allowance or credits for any taxable period ending on or before the
Closing that results in an increase in Taxes for such period or for which the
Sellers would be responsible under this Agreement, as well as any action outside
the Ordinary Course of Business taken by or on behalf of the Companies on the
Closing Date after the Closing.
     “Real Property” means all real property owned or used by the Companies,
including all parcels and tracts of land in which the Companies have a fee
simple estate or a leasehold estate, and all Improvements, easements and
appurtenances thereto.

12



--------------------------------------------------------------------------------



 



     “Receivables” means the (a) trade accounts receivable of the Companies
which are reflected on the Interim Financial Statements, and (b) trade accounts
receivable of the Companies from the date of the Interim Financial Statements
through the Effective Time, in each case, excluding any amounts due from
Affiliates.
     “Receiving Party” has the meaning set forth in the definition of
Confidential Information.
     “Referee” has the meaning set forth in Section 3.6(a).
     “Related Agreement” means the Escrow Agreement.
     “Representative” has the meaning set forth in the definition of
Confidential Information.
     “Required Remediation” means to the extent that (A) investigation,
containment, or remediation of Hazardous Material is required pursuant to an
applicable Environmental Law that is in effect as of the Closing Date; (B) the
cleanup standards that must be met to satisfy the requirements of the applicable
Environmental Law shall reflect the least stringent standards which are
applicable to the North Baltimore Real Property and acceptable to the Ohio EPA;
and (C) investigation, containment, or remediation is conducted using the most
cost-effective available methods, acceptable to the Ohio EPA, including, without
limitation, the use of institutional or engineering controls or deed
restrictions such as (i) a deed restriction limiting the use of the Real
Property to industrial purposes, (ii) a deed restriction prohibiting groundwater
from being extracted or used for drinking water or other purposes, and
(iii) using an existing structure or installing an engineered barrier to prevent
exposure to a Hazardous Material.
     “Restricted Parties” has the meaning set forth in Section 8.1(a).
     “Restriction Period” has the meaning set forth in Section 8.1(a).
     “Selected Approved Remediation Contractor” has the meaning set forth in
Section 6.10.
     “Seller Indemnified Parties” has the meaning set forth in Section 6.1(b).
     “Sellers” has the meaning set forth in the preamble.
     “Sellers’ Approved Remediation Contractor” has the meaning set forth in
Section 6.10.
     “Sellers Initial Estimated Remediation Cost” has the meaning set forth in
Section 6.10.
     “Sellers’ Representative” has the meaning set forth in Section 9.1.
     “Sellers Closing Purchase Price” has the meaning set forth in Section 3.5.
     “Senior Subordinated Notes and Share Purchase Agreement” has the meaning
set forth in Section 4.3(a)(xiii).
     “Software” means computer software programs, including all source code,
object code (to the extent of existing license or ownership rights),
specifications, databases and documentation related to such programs.

13



--------------------------------------------------------------------------------



 



     “Stockholders Agreement” has the meaning set forth in Section 4.3(a)(v).
     “Straddle Period” has the meaning set forth in Section 7.1.
     “Structures” has the meaning set forth in Section 5.1(q).
     “Tangible Personal Property” means the equipment, machinery, tools, dies,
molds, tooling (including that located at suppliers’ places of business),
furniture, fixtures, computers, hardware supplies, motor vehicles, supplies and
other tangible personal property owned by the Companies and used in the
Business.
     “Tax Returns” means all returns, declarations, reports, statements,
schedules, notices, forms or other documents or information required to be filed
with a Governmental or Regulatory Authority in respect of any Tax, and the term
“Tax Return” means any one of the foregoing Tax Returns as well as any foreign
bank account filing requirements.
     “Tax” or “Taxes” shall mean any federal, state, local or foreign income,
gross receipts, payroll, employment, excise, custom, duty, franchise, net worth,
profits, withholding, social security (or similar), unemployment, real property,
personal property, sales, use, transfer, value added, estimated or alternative
with add-on minimum tax, however denominated, including any interest, penalty,
fines, fees, levies or assessments, including as a result of the Companies
failure, if any, to disclose any foreign bank accounts.
     “Tax Refund Account” has the meaning set forth in Section 7.4.
     “Top Twenty Customers” has the meaning set forth in Section 5.1(s)(i).
     “Top Twenty Suppliers” has the meaning set forth in Section 5.1(s)(ii).
     “Trade Secrets” means, as they exist anywhere in the world, trade secrets,
know-how, invention disclosures, processes, procedures, customer lists and
personally-identifiable information, databases, confidential business
information, concepts, ideas, designs, research or development information,
techniques, technical information, specifications, operating and maintenance
manuals, engineering drawings, methods, technical data, discoveries,
modifications, extensions, improvements, and other proprietary information and
rights (whether or not patentable or subject to copyright or mask work
protection).
     “Trademarks” means, as they exist anywhere in the world, trademarks,
service marks, trade dress, trade names, brand names, designs, logos, or
corporate names, whether registered or unregistered, and all registrations and
applications for registration thereof, and all goodwill associated therewith,
and all rights therein.
     “Transfer Taxes” means all transfer, documentary, sales, registration,
recordation taxes and similar charges arising in connection with the transfer of
the Purchased Shares affected pursuant to this Agreement.
     “U.S.” means the United States of America.

14



--------------------------------------------------------------------------------



 



     “VAP” has the meaning set forth in Section 6.10.
     “Working Capital” has the meaning set forth in Section 3.3.
     “Working Capital Escrow Account” means the working capital escrow
subaccount held by the Escrow Agent for the benefit of Purchaser and Sellers
pursuant to the Escrow Agreement.
     “Working Capital Escrow Deposit” means $1.0 million held pursuant to the
terms of the Escrow Agreement.
     1.2 Construction of Certain Terms and Phrases.
     (a) Unless the context of this Agreement otherwise requires, (i) words of
any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article,” “Section,” or “clause” refer to the
specified Article, Section, or clause of this Agreement; and (v) the term
“including” means including but not limited to.
     (b) Any representation or warranty contained herein as to the
enforceability of a Contract (including this Agreement and any Ancillary
Agreement) will be subject to the effect of any bankruptcy, insolvency,
reorganization, moratorium or other similar law affecting the enforcement of
creditors’ rights generally and to general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).
Whenever this Agreement refers to a number of days, such number will refer to
calendar days.
     (c) This Agreement is being entered into by and among competent and
sophisticated parties who are experienced in business matters and represented by
counsel and other advisors, and have been reviewed by the parties and their
counsel and other advisors. Therefore, any ambiguous language in this Agreement
will not be construed against any particular party as the drafter of the
language.
ARTICLE 2
PURCHASE AND SALE TRANSACTION
     2.1 Purchase and Sale of the Purchased Shares. Subject to the terms and
conditions of this Agreement, at the Closing, each of the Sellers shall sell,
transfer, convey, assign, deliver and set over to Purchaser, and Purchaser shall
purchase and accept, all of the right, title, benefit and interest of such
Seller in and to the Purchased Shares owned by him, her or it, free and clear of
all Liens and all rights of refusal, restrictions on transfer and other
encumbrances of any kind or nature, whether arising under the terms of any
stockholders agreement or otherwise.

15



--------------------------------------------------------------------------------



 



ARTICLE 3
PURCHASE PRICE
     3.1 Purchase Price. The aggregate purchase price (the “Base Purchase
Price”) for the Purchased Shares is Ninety Six Million Dollars ($96,000,000).
The Base Purchase Price will be subject to adjustment (a) at Closing as provided
in Section 3.3 below, and (b) following Closing as provided in Section 3.4
below.
     3.2 Payment of the Purchase Price.
     (a) At Closing, Purchaser shall pay to each of the Sellers an amount of
cash equal to the Closing Payment multiplied by the Percentage Interest of such
Seller. In addition, a portion of the Base Purchase Price shall be paid to
certain creditors of the Companies as provided in Section 3.2(d). The Closing
Payment to be paid to the Sellers at the Closing shall be paid by wire transfer
of immediately available funds to the accounts specified in writing by Sellers,
no less than one (1) Business Day prior to the Closing. For purposes of this
Agreement, “Closing Payment” shall mean an aggregate amount of cash equal to
(i) the Estimated Closing Purchase Price, (ii) minus the Indemnification Escrow
Deposit, (iii) minus the Working Capital Escrow Deposit, (iv) minus the Closing
Date Debt Amount, (v) minus the Preferred Stock Payment and (vi) minus the
Option Payment. At the Closing, Purchaser shall pay the Option Payment to
Holdings by wire transfer of immediately available funds.
     (b) At the Closing and as security for any adjustment necessary to the
Closing Working Capital, Purchaser shall remit to the Working Capital Escrow
Account to be held by the Escrow Agent pursuant to the Escrow Agreement, the
Working Capital Escrow Deposit, to be ultimately disbursed in accordance with
Section 3.7.
     (c) At the Closing and as security for Sellers’ indemnification obligations
set forth in Article 6, Purchaser shall remit to the Indemnification Escrow
Account to be held by the Escrow Agent pursuant to the Escrow Agreement the
Indemnification Escrow Deposit.
     (i) On the first Business Day following the one (1) year anniversary of the
Closing Date, the Escrow Agent shall deliver to Sellers’ Representative, in the
manner reasonably designated by Sellers to Escrow Agent in writing at least five
(5) Business Days prior to such date, the amount, if any, by which: (A) fifty
percent (50%) of the then aggregate amount contained in the Indemnification
Escrow Account; exceeds (B) the sum of (without duplication): (I) the aggregate
amount then claimed related to indemnification obligations of Sellers’
Representative under this Agreement; and (II) the aggregate unpaid amount, if
any, of the Purchaser Remediation Costs.

16



--------------------------------------------------------------------------------



 



     (ii) On the first Business Day following the two (2) year anniversary of
the Closing Date, Escrow Agent shall deliver to Sellers’ Representative, in the
manner reasonably designated by Sellers to Escrow Agent in writing at least five
(5) Business Days prior to such date, the amount, if any, by which: (A) the
aggregate amount in the Indemnification Escrow Account; exceeds (B) the sum of
(without duplication): (I) any amount of the Old Brown Tax Escrow Amount not
already used to satisfy Old Brown Tax Escrow Claims; and (II) the aggregate
amounts then claimed related to indemnification obligations arising under this
Agreement including the aggregate unpaid amount, if any, of the Purchaser
Remediation Costs; provided, that any withheld amounts pursuant to
Section 3.2(c)(ii)(B)(I) may only be used to satisfy Old Brown Tax Escrow
Claims, and any withheld amounts, to the extent not applied in satisfaction of
such indemnification obligations, shall be paid to Sellers promptly upon
resolution of such dispute.
     (iii) On the first Business Day following July 15, 2013, Escrow Agent shall
deliver to Sellers, in the manner reasonably designated by Sellers’
Representative to Escrow Agent in writing at least five (5) Business Days prior
to such date, the amount, if any, by which the then aggregate amount contained
in the Indemnification Escrow Account exceeds the aggregate amount of all Old
Brown Tax Escrow Claims and any other aggregate amounts then claimed related to
indemnification obligations arising under this Agreement, for which a notice of
claim was filed with the Escrow Agent and the Sellers’ Representative prior to
the second anniversary of the Closing Date; provided, that any withheld amounts
then in dispute related to Old Brown Tax Escrow Claims and any other
indemnification obligations, to the extent not applied in satisfaction of such
Old Brown Tax Escrow Claims or such other indemnification obligations specified
in such notices of claim, shall be paid to Sellers promptly upon resolution of
each such dispute.
     (d) Not less than two (2) Business Days prior to the Closing Date, Sellers
shall deliver to Purchaser a reasonably detailed statement (the “Closing Date
Debt Report”) setting forth: (i) the exact amount, without duplication of each
item of Debt (including interest, fees and prepayment premiums or penalties) of
the Companies for borrowed money or in respect of loans or advances and other
third-party financing (which, for the avoidance of doubt, will include any
amount drawn on or prior to the Closing Date by a beneficiary under any Letter
of Credit, but will exclude any amount relating to any Letter of Credit that has
not been drawn by the beneficiary on or prior to the Closing Date) and any other
Debt of the Companies evidenced by any note, bond, debenture, credit agreement
or other debt security; (“Closing Date Debt”), and (ii) the exact amount of any
Company Transaction Expenses remaining unpaid and outstanding as of the Closing
Date (including the Persons to whom such Company Transaction Expenses are
payable and the amount of the Company Transaction Expenses payable to such
Persons) (the aggregate amount of such unpaid Closing Date Debt and Company
Transaction Expenses reflected on the Closing Date Debt Report, the “Closing
Date Debt Amount”).

17



--------------------------------------------------------------------------------



 



     (e) The Closing Date Debt Amount shall be deducted from the Estimated
Closing Purchase Price as contemplated by Section 3.2(a). On the Closing Date,
Purchaser shall (i) repay the Closing Date Debt Amount shown on the Closing Date
Debt Report to the applicable lenders and vendors or (ii) provide Holdings with
sufficient cash to, and cause Holdings to, repay such amount in full to the
applicable creditor; provided, however, that the responsibility for the payment
of any Debt or Company Transaction Expenses not reflected on the Closing Date
Debt Report shall at all times following the Closing remain with the Sellers as
provided in this Agreement.
     (f) Not less than two (2) Business Days prior to the Closing Date, the
Sellers shall deliver to the Purchaser a reasonably detailed statement setting
forth the exact amount of the Preferred Stock Payment, the identity of the
Persons to whom the Preferred Stock Payment is to be paid and exact amount to be
paid to each such Person. The Preferred Stock Payment shall be deducted from the
Estimated Closing Purchase Price as contemplated by Section 3.2(a). At the
Closing, Purchaser shall pay the Preferred Stock Payment to the Sellers by
paying each Seller $100 per share plus accrued but unpaid dividends in respect
of each share of Preferred Stock held by such Seller immediately prior to the
Closing (with pro rata amounts payable in respect of fractional shares).
     (g) Not less than two (2) Business Days prior to the Closing Date, the
Sellers shall deliver to the Purchaser a reasonably detailed statement setting
forth the exact amount which is required to be paid to the Option Holders at the
Closing in connection with the termination and cancellation of the Options,
which shall reflect the exact amount of the employer portion of all payroll and
other withholding Taxes payable by Holdings to any Governmental or Regulatory
Authority in connection with the payments to be made to the Option Holders on
the Closing Date (the sum of the aggregate amount of the payments to be made to
the Option Holders on the Closing Date, net of withholding Taxes, and the
employer portion of all payroll and other withholding Taxes payable in
connection with the payments to be made to the Option Holders on the Closing
Date being hereinafter the “Option Payment”).
     (h) Not more than five (5) Business Days following the Closing Date,
Purchaser will: (i) determine all Cash and Cash Equivalents of the Companies,
which was on hand as of the Closing Date and maintained in banks or institutions
where the actual branch office of such bank is located in the United States
(“Closing Cash”); and (ii) pay via wire transfer to Sellers’ Representative for
further payment to Sellers in accordance with their Percentage Interest the
aggregate amount of all Closing Cash, less the aggregate amount, if any, of all
outstanding checks issued by the Companies out of the bank accounts where
Closing Cash is located.
     3.3 Working Capital Purchase Price Adjustment. As used herein, “Working
Capital” means as of the Closing Date (but without giving effect to the Closing)
(i) the sum of consolidated current assets of the Companies (which for the
avoidance of doubt will exclude Cash or Cash Equivalents (such Cash and Cash
Equivalents being addressed in Section 3.2(h) above) (1) will be trade accounts
receivable, less the Companies’ allowance for doubtful accounts and sales
allowances and returns, in all cases determined consistent with the

18



--------------------------------------------------------------------------------



 



Companies’ historical practices and in accordance with U.S. generally accepted
accounting principles (“GAAP”), miscellaneous receivables, Inventory of the
Companies in the quantities determined pursuant to Section 3.4(a), less the
Companies’ reserves for such Inventory as of the Closing Date determined
consistent with the Companies’ historical practices and in accordance with GAAP,
prepaid current assets of the Companies (which shall include prepaid expenses
and the current portion of deposits of the Companies) all of which will be
determined consistent with the Companies’ historical practices and in accordance
with GAAP, and (2) will not include any current or deferred income Tax assets or
other Tax assets) or amounts due to the Companies from Affiliates, determined
consistent with the Companies’ historical practices and in accordance with GAAP,
minus (ii) the sum of all consolidated current liabilities of the Companies
(which, for avoidance of doubt, (1) will be trade accounts payable, accrued
liabilities and other current liabilities of the Companies incurred in the
Ordinary Course of Business determined consistent with the Companies’ historical
practices and in accordance with GAAP and (2) will not include current or
deferred income Tax liabilities or other Tax liabilities or amounts involving
Affiliates, Debt or Company Transaction Expenses, and any accrued interest
thereon, in each case determined consistent with the Companies’ historical
practices and in accordance with GAAP. Notwithstanding anything to the contrary
in this Section 3.3, for purposes of determining the Working Capital as of the
Closing Date, current or accrued liabilities shall not include any federal or
state income Tax liabilities of the Companies for the Taxable year of the
Companies that includes or ends on the Closing Date, it being the intent that
any such federal or state income Tax liabilities will be paid pursuant to
Section 7.2 of this Agreement. The Base Purchase Price will be adjusted at
Closing in respect of the Working Capital as follows:
     (a) Not less than two (2) Business Days prior to Closing, Sellers will
cause the Companies to prepare and deliver to Purchaser (i) an estimated
consolidated balance sheet of the Companies as of the Closing Date (but without
giving effect to the Closing) (the “Estimated Closing Balance Sheet”), (ii) a
certificate indicating a good faith estimate of Working Capital as of the
Closing Date (the “Estimated Closing Working Capital”; prepared in accordance
with this Agreement, and (iii) a statement of the Estimated Closing Purchase
Price payable at Closing. The Estimated Closing Balance Sheet and the Estimated
Closing Working Capital will be prepared by the Companies in accordance with
GAAP applied on a basis consistent with the historical practices of the
Companies. The Estimated Closing Balance Sheet will show no cash on hand, with
all Closing Cash being reflected as a post-closing Purchase Price adjustment
pursuant to Section 3.2(h). Between the date of this Agreement and the Closing
Date, the Purchaser and the Sellers in the presence of their Representatives
shall conduct a sampling of work in progress to generally confirm the accuracy
of items of Inventory within the work in progress. The Companies will also make
available to Purchaser its explanation for determining the amount of work in
progress completed and the value of such work in progress, in each case as
calculated consistent with the Companies’ historical practices and in accordance
with GAAP. Such sampling will be conducted in a manner so as not to unreasonably
interfere with the conduct of the Business.
     (b) The Base Purchase Price will be: (i) increased on a dollar ($1.00) for
dollar ($1.00) basis to the extent that the Estimated Closing Working Capital is

19



--------------------------------------------------------------------------------



 



greater than Thirteen Million Three Hundred Thousand Dollars ($13.3 million)
(such amount, the “Base Working Capital”), plus $350,000, and then to the full
extent of the difference between Estimated Closing Working Capital and Base
Working Capital; and (ii) decreased on a dollar ($1.00) for dollar ($1.00) basis
to the extent that the Estimated Closing Working Capital is less than the Base
Working Capital by more than $350,000, and then to the full extent of the
difference between Estimated Closing Working Capital and Base Working Capital
(the amount of any adjustment to the Base Purchase Price provided for by
Section 3.03(b)(i) or (ii) above being hereinafter the “Estimated Working
Capital Adjustment”). The Base Purchase Price, as adjusted by the Estimated
Working Capital Adjustment pursuant to this Section 3.3(b), is referred to
herein as the “Estimated Closing Purchase Price.” If the Estimated Closing
Working Capital exceeds or is less than the Base Working Capital by less than
$350,000, the Estimated Closing Purchase Price shall be the Base Purchase Price.
The parties acknowledge and agree that any Estimated Working Capital Adjustment
shall be initially addressed by an adjustment to the Estimated Closing Purchase
Price and shall not be brought by either party as a claim for disbursement from
the Working Capital Escrow until the final determination of the Closing Working
Capital has been agreed upon by the parties in accordance with this Agreement.
     3.4 Post-Closing Working Capital Adjustment. The Base Purchase Price will
be recalculated after the Closing based on a determination of the Closing
Working Capital (as defined below) of the Companies as of the Closing Date and
the Base Purchase Price, as so adjusted (including, if applicable, through
resolution of any dispute as to the amount of any such adjustment as provided
for in Sections 3.5 and 3.6 below) shall hereinafter be referred to as the
“Closing Purchase Price”. Following the final determination of the Closing
Purchase Price, the amounts, if any, required to be paid by Purchaser to Sellers
or by Sellers to Purchaser shall be determined pursuant to Section 3.7. The
post-closing adjustments to the Base Purchase Price for purposes of calculating
the Closing Purchase Price shall be calculated as follows:
     (a) The Sellers shall, on the Closing Date, conduct a physical inventory of
the Inventory (except for work in progress which will be handled as described
below), including a one hundred percent (100%) count of all raw materials and
finished goods. On the Closing Date, the Purchaser and the Sellers in the
presence of their Representatives shall conduct a physical inventory of work in
progress for jobs valued at $25,000 or more so that the parties can generally
confirm the presence of items of Inventory constituting such work in progress.
The work in progress as of the Closing Date will be recorded on the Company’s
Closing Date Balance Sheet based on the quantities of Inventory (including work
in progress) on hand (wherever located) and determined by the Purchaser and
Sellers’ Representative as of the Closing Date. The Inventory will be valued
consistent with the Company’s historical practices and in accordance with GAAP
to reflect the value of such Inventory as of the Closing Date. Thereafter, as
soon as practicable, but not later than the end of the ninety (90) day period
beginning on the first day following the Closing Date, Purchaser will prepare
and deliver to Sellers’ Representative (i) a consolidated balance sheet of the
Companies as of the Closing Date (the “Closing Balance Sheet”), (ii) a
certificate, signed by the President of Purchaser, indicating the Working
Capital

20



--------------------------------------------------------------------------------



 



as of the Closing Date (the “Closing Working Capital”) (but without giving
effect to the Closing), in each case in accordance with GAAP applied on a basis
consistent with the historical practices of the Companies, and (iii) a
recalculation of the Base Purchase Price based on the Purchaser’s calculation of
the Closing Working Capital. For purposes of this Agreement, the amount of the
Base Purchase Price as recalculated by Purchaser pursuant to this Section 3.4(a)
in connection with the determination of the Closing Purchase Price is referred
to as the “Purchaser’s Closing Purchase Price”. The Inventory including the
quantities of work in progress to be contained in the Closing Balance Sheet and
to be used in calculating the Closing Purchase Price shall be valued consistent
with the Companies’ historical practices, in accordance with GAAP and valued as
of the Closing Date. The aggregate out-of-pocket fees and expenses incurred by
the Companies in connection with the preparation of the Estimated Closing
Balance Sheet and the calculation of the Estimated Closing Working Capital shall
be paid as Company Transaction Expenses. The aggregate out-of-pocket fees and
expenses incurred in the preparation of the Closing Balance Sheet and the
calculation of the Closing Working Capital shall be paid by Purchaser.
     (b) Subject to Sections 3.5 and 3.6 of this Agreement:
     (i) If the Closing Working Capital exceeds the Base Working Capital by
$350,000 or more, the Closing Purchase Price shall be equal to the Base Purchase
Price, increased on a dollar ($1.00) for dollar ($1.00) basis by an amount equal
to the amount by which the Closing Working Capital exceeds the Base Working
Capital;
     (ii) If the Closing Working Capital exceeds the Base Working Capital by
less than $350,000, the Closing Purchase Price shall be equal to the Base
Purchase Price;
     (iii) If the Closing Working Capital is less than the Base Working Capital
by $350,000 or more, the Closing Purchase Price shall be equal to the Base
Purchase Price, reduced on a dollar ($1.00) for dollar ($1.00) basis by an
amount equal to the amount by which the Base Working Capital exceeds the Closing
Working Capital; and
     (iv) If the Closing working Capital is less than the Base Working Capital
by less than $350,000, the Closing Purchase Price will be equal to the Base
Purchase Price.
     3.5 Negotiation of Purchase Price Adjustment. With respect to the delivery
of the Working Capital calculations pursuant to Section 3.4, not later than
twenty-five (25) days following Sellers’ Representative’s receipt of the Closing
Balance Sheet, Closing Working Capital certificate and Purchaser’s Closing
Purchase Price from Purchaser, which shall include a reasonably detailed
methodology of the Purchaser’s Closing Purchase Price calculation, Sellers’
Representative will deliver to Purchaser and Escrow Agent a written notice
setting forth Sellers’ disputes, if any, with Purchaser’s determination of
Closing Working Capital or Purchaser’s

21



--------------------------------------------------------------------------------



 



Closing Purchase Price, which written notice shall include a statement of the
Sellers’ Representative’s recalculation of the Base Purchase Price in connection
with the determination of the Closing Purchase Price (such recalculation of the
Base Purchase Price by Sellers’ Representative being hereinafter the “Sellers
Closing Purchase Price”). In the event that the Sellers’ Representative fails to
deliver written notice of any dispute with the Purchaser’s determination of the
Closing Working Capital to the Purchaser within twenty five (25) days following
Sellers’ Representative’s receipt of the Closing Balance Sheet, Closing Working
Capital certificate and Purchaser’s Closing Purchase Price, the Closing Balance
Sheet, the Closing Working Capital and the Purchaser’s Closing Purchase Price as
calculated by the Purchaser shall be final and binding on the parties and the
Closing Purchase Price shall be deemed to be the Purchaser’s Closing Purchase
Price. In the event that the Sellers’ Representative delivers written notice of
any dispute with the Purchaser’s determination of the Closing Working Capital,
Closing Balance Sheet or Purchaser’s Closing Purchase Price to the Purchaser
within twenty five (25) days following Sellers’ Representative’s receipt of any
such items, Purchaser and Sellers’ Representative shall have a period of ten
(10) Business Days beginning on the first day following the date on which
Sellers’ Representative’s delivers written notice of its dispute to Purchaser to
attempt in good faith to resolve any differences. During such ten (10) Business
Day period, Purchaser and Sellers’ Representative shall be entitled to review
the working papers of the other with respect to the determination of the Closing
Balance Sheet, Closing Working Capital and the Closing Purchase Price. If
Purchaser and Sellers’ Representative are able to resolve their differences
relating to the amount of the Closing Balance Sheet, Closing Working Capital and
Purchaser’s Closing Purchase Price, the agreement between the Sellers’
Representative and the Purchaser as to the amount of the Closing Balance Sheet,
Closing Working Capital and the amount of the Closing Purchase Price shall be
set forth in writing and the Closing Balance Sheet, Closing Working Capital and
Closing Purchase Price as so determined shall be final and binding on the
parties. If Purchaser and Sellers’ Representative are unable to resolve any such
objections within such ten (10) Business Day period, then the issues in dispute
will be submitted for resolution in accordance with the procedures set forth in
Section 3.6 below.
     3.6 Resolution of Disputes by Referee.
     (a) If Purchaser and Sellers’ Representative have a dispute with respect to
the Closing Working Capital or the Purchaser’s Closing Purchase Price and are
unable to resolve the dispute as provided above, then in each case the issue(s)
in dispute will be submitted for resolution to an independent accounting firm of
at least a regional reputation to be selected jointly by Purchaser and Sellers’
Representative (the “Referee”). The Referee shall determine the item(s) and
amount in dispute within thirty (30) days after the dispute is submitted to it
in accordance with this Agreement. If issue(s) in dispute are submitted to the
Referee for resolution, (i) each of Purchaser and Sellers’ Representative will
furnish to the Referee such work papers and other documents and information
relating to the disputed issue(s) as the Referee may request and are available
to such party (or its independent public accountants) and will be afforded the
opportunity to present to the Referee any material relating to the determination
of the issue(s) in dispute and to discuss such determination with the Referee;
and (ii) the determination by the Referee of the issue(s) in dispute, as set
forth in a written notice delivered to both parties by the Referee, will be
binding and

22



--------------------------------------------------------------------------------



 



conclusive on Purchaser and Sellers; provided, that the Referee shall not assign
a value to any item greater than the greatest value for such item, or lower than
the lowest value of such item, claimed in any notice of disagreement presented
to the such Referee pursuant hereto.
     (b) In the event Purchaser and Sellers’ Representative submit any
unresolved disputed issue(s) to the Referee for resolution, Purchaser and
Sellers shall share responsibility for the fees and expenses of the Referee as
follows:
     (i) if the Referee resolves all of the remaining objections in favor of
Purchaser’s position (the amount as so determined is referred to herein as the
“Low Value”), then Sellers shall be responsible for all of the fees and expenses
of the Referee;
     (ii) if the Referee resolves all of the remaining objections in favor of
Sellers’ position (the amount as so determined is referred to herein as the
“High Value”), then Purchaser shall be responsible for all of the fees and
expenses of the Referee; and
     (iii) if the Referee neither resolves all of the remaining objections in
favor of Purchaser’s position nor resolves all of the remaining objections in
favor of Sellers’ position (the amount as so determined is referred to herein as
the “Actual Value”), Sellers shall be responsible for that fraction of the fees
and expenses of the Referee equal to (x) the difference between the High Value
and the Actual Value over (y) the difference between the High Value and the Low
Value, and Purchaser shall be responsible for the remainder of the fees and
expenses of the Referee.
     3.7 Payment of Closing Purchase Price Adjustment.
     (a) The amount, if any, which shall be paid by Purchaser to Sellers or by
Sellers to Purchaser in connection with any adjustments made to the Base
Purchase Price to calculate the Closing Purchase Price shall be determined by
comparing the Estimated Closing Purchase Price to the Closing Purchase Price.
     (b) If the Closing Purchase Price is equal to the Estimated Closing
Purchase Price, the Purchaser and Sellers’ Representative shall cause the Escrow
Agent to release the entire amount contained in the Working Capital Escrow
Account to Sellers no later than the end of the five (5) Business Day period
beginning on the first Business Day following the final determination of the
Closing Purchase Price (such day being hereinafter the “Final Payment Date”) and
no further payment shall be due from Purchaser to Sellers or from Sellers to
Purchaser.
     (c) If the Closing Purchase Price exceeds the Estimated Closing Purchase
Price, the Purchaser and the Sellers’ Representative shall cause the Escrow
Agent to release the entire amount contained in the Working Capital Escrow
Account to Sellers no later than the Final Payment Date and the Purchaser shall,
no later than the Final Payment Date, pay to the Sellers the amount by which the
Closing Purchase Price

23



--------------------------------------------------------------------------------



 



exceeds the Estimated Closing Purchase Price by wire transfer of immediately
available funds.
     (d) If the Estimated Closing Purchase Price exceeds the Closing Purchase
Price by an amount which is less than or equal to One Million Dollars
($1,000,000.00), the Purchaser and Sellers’ Representative shall, no later than
the Final Payment Date, cause the Escrow Agent to release to the Purchaser from
the Working Capital Escrow Account, the amount by which the Estimated Closing
Purchase Price exceeds the Closing Purchase Price and, no later than the Final
Payment Date, cause the Escrow Agent to release to the Sellers the entire
remaining balance in the Working Capital Escrow Account.
     (e) If the Estimated Closing Purchase Price exceeds the Closing Purchase
Price by more than One Million Dollars ($1,000,000.00), the Purchaser and
Sellers’ Representative shall, no later than the Final Payment Date, cause the
Escrow Agent to release to the Purchaser, the entire amount contained in the
Working Capital Escrow Account and each of the Sellers shall, no later than the
Final Payment Date, pay to the Purchaser by wire transfer of immediately
available funds to an account specified by Purchaser in writing, their
respective Percentage Interests of the amount by which: (i)(A) the Estimated
Closing Purchase Price; minus (B) the Closing Purchase Price; exceeds (ii) One
Million dollars ($1,000,000.00).
     (f) If the Sellers’ Representative delivers written notice of a dispute as
to the Closing Balance Sheet, the Closing Working Capital certificate and the
Purchaser’s Closing Purchase Price to Purchaser and the Estimated Closing
Purchase Price exceeds the Purchaser’s Closing Purchase Price by an amount which
is less than One Million Dollars ($1,000,000.00): (i) the Purchaser and Sellers’
Representative shall promptly cause the Escrow Agent to release to the Seller an
amount of the Working Capital Escrow Account equal to the amount the Purchaser’s
Closing Purchase Price exceeds the Estimated Closing Purchase Price; and
(ii) the remaining portion of the Working Capital Escrow Deposit shall be
disbursed in accordance with the final determination of Closing Working Capital
pursuant to this Agreement such that the final total disbursements to both
parties complies with paragraphs (a) through (d) above, as the case may be.
     3.8 Options. Immediately prior to the Closing, each option to purchase
common stock of Holdings, whether vested or unvested (each, an “Option”), shall
be cancelled and terminated pursuant to the terms of the option termination
agreements (“Option Termination Agreements”) to be delivered by the holders of
such Options (“Option Holders”) to Holdings on or prior to the Closing Date. As
further provided in such Option Termination Agreements, each such cancelled
Option shall be converted into the right of each holder thereof to receive, for
each share of Common Stock issuable under an Option, and subject to all
applicable tax withholdings, an amount equal to the excess, if any, of (a) the
Per Share Common Closing Payment, less (b) the exercise price payable in respect
of such share of Holdings common stock issuable under such Option, plus if and
when payable after the Closing, an amount equal to such Option Holder’s pro rata
share of the amount held in the Indemnification Escrow Account, any Post-Closing
Working Capital Adjustment (as provided in Section 3.4) and any payments in
respect of

24



--------------------------------------------------------------------------------



 



the Closing Date Tax Benefits and Closing Cash. Such amount (other than any
amount to be paid to the Option Holders out of the Escrow Accounts or in
connection with the final determination of Closing Working Capital and Closing
Cash) together with the full amount of the employer portion of any payroll or
other withholding taxes payable by Holdings in connection with the payments to
be made to the Option Holders on the Closing Date shall be paid by Purchaser to
Holdings for further disbursement, on the Closing Date to the Option Holders
and, with respect of the employer portion of any payroll or other withholding
taxes payable in connection with the payments made by Holdings to the Option
Holders on the Closing Date, to the applicable Governmental or Regulatory
Authorities as required by Applicable Law. The Option Holders are hereby deemed
“Sellers” for purposes of indemnification obligations pursuant to this
Agreement, and, as such, each Option Holder shall be entitled to its respective
Percentage Interest in the Indemnification Escrow Account, the Working Capital
Escrow Account any Closing Cash, and any Closing Date Tax Benefits.
     3.9 Withholding Rights. Holdings shall be entitled to deduct and withhold
from any amounts payable pursuant to Section 3.8 of this Agreement such amounts
as are required to be deducted and withheld under the Code or any other
applicable Law. To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made, and
any Tax deduction attributable to the payments under Section 3.8 shall be
treated as Closing Date Tax Benefits. Notwithstanding the foregoing, provided
that Purchaser pays the amount of the Option Payment to Holdings on the Closing
Date as required by Section 3.2(a), in no event shall Holdings, Brown or any of
their Affiliates be obligated to pay or liable for any employer portion of any
Taxes which may be payable in connection with any payments made to the Option
Holders after the Closing Date pursuant to this Agreement.
     3.10 Tax Treatment. Purchaser and Seller agree that the Base Purchase
Price, as finally determined and paid (including the post-Closing adjustments),
shall be a payment by the Purchaser to the Shareholders and the Option Holders
for the Purchased Shares and under the Option Termination Agreements. All
Parties shall report the transactions under this Agreement consistently for all
Tax purposes.
ARTICLE 4
CLOSING MATTERS
     4.1 Closing. Upon the terms and subject to the conditions of this
Agreement, the Closing shall take place beginning at 9:00 a.m. (local time) at
the offices of Wildman, Harrold, Allen & Dixon LLP in Chicago, Illinois, on
April 1, 2011 or such other date following the satisfaction or waiver, if
permissible, of the conditions to the Closing set forth in Article 10 hereof
(other than those conditions to be satisfied on the Closing Date) (the “Closing
Date”). All documents delivered and all transactions consummated at the Closing
are deemed for all purposes to have been delivered and consummated effective as
of the Effective Time.
     4.2 Prior to Closing. Other than with respect to the Closing Date Debt, the
Companies shall have discharged, at their sole cost and expense, prior to the
Closing Date, all mortgages, deeds of trust, financing statements and other
instruments evidencing or securing the

25



--------------------------------------------------------------------------------



 



repayment of Debt, judgment liens and other liens of a liquidated amount
evidencing a monetary obligation (excluding Permitted Liens) and all obligations
to any Affiliates.
     4.3 Deliveries at Closing.
     (a) Deliveries of Sellers. At the Closing, Sellers are delivering or
causing to be delivered to Purchaser the following:
     (i) duly executed counterparts of this Agreement and the Related
Agreements;
     (ii) the original stock certificates evidencing the Purchased Shares
coupled with stock powers duly endorsed in blank;
     (iii) evidence of the receipt of the consents identified on Section 5.1(c)
of the Disclosure Schedules that Sellers have received as of the Closing Date;
     (iv) to the extent their transfer is permitted under applicable Laws or to
the extent notification, modification, amendment or transfer is required under
applicable Laws as a result of the consummation of the transactions contemplated
by this Agreement, such duly executed documents as are required to provide
notice, amend, transfer or otherwise modify all Permits held by the Companies in
the conduct of the Business, including the Permits listed on Section 5.1(k) of
the Disclosure Schedules;
     (v) an agreement, executed by the Sellers, providing for the full,
complete, absolute and irrevocable termination, without any continuing
effectiveness whatsoever of that certain shareholders agreement, dated
August 25, 2008 and made by and among the Sellers (the “Stockholders
Agreement”);
     (vi) true, correct and complete copies of the Option Termination
Agreements, in form and substance reasonably satisfactory to Purchaser;
     (vii) a Certificate executed on behalf of the Company by its President or
Chief Executive Officer, certifying the matters in Section 10.1(a);
     (viii) evidence reasonably satisfactory to Purchaser that all Liens on
assets of the Companies (other than Permitted Liens) shall have been released
prior to the Closing, shall be released simultaneously with the Closing or, with
respect to Liens related to Closing Date Debt, shall be released upon payment of
the applicable amount set forth in the Closing Date Debt Report following the
Closing;
     (ix) the Closing Date Debt Report contemplated by Section 3.2(c);
     (x) a certificate duly executed by the Secretary of each of the Companies,
attaching correct and complete copies of the Organizational Documents;

26



--------------------------------------------------------------------------------



 



     (xi) the Estimated Closing Balance Sheet;
     (xii) an agreement, executed by the applicable Sellers, providing for the
full, complete, absolute and irrevocable termination, without any continuing
effectiveness whatsoever of all Management Rights Agreements dated August 25,
2008 made by and among the Companies and certain of the Sellers (the “Management
Rights Agreements”);
     (xiii) an agreement, executed by the applicable Sellers, providing for the
full, complete, absolute and irrevocable termination, without any continuing
effectiveness whatsoever of that certain Senior Subordinated Notes and Share
Purchase Agreement dated August 25, 2008 made by and among the Companies and
certain of the Sellers (the “Senior Subordinated Notes and Share Purchase
Agreement”);
     (xiv) resignations of the Companies’ officers and directors in a form
reasonably acceptable to Purchaser and such officers and directors as long as
such resignations will in no way impact the officers’ employment agreements with
the Companies; and
     (xv) such other duly executed documents, instruments and certificates as
may be reasonably required to be delivered to Purchaser by Sellers pursuant to
the terms of this Agreement.
     (b) Deliveries by Purchaser. At the Closing, Purchaser is delivering or
causing to be delivered the following:
     (i) To Sellers, a wire transfer to Sellers’ accounts, in the amount of the
Closing Payment;
     (ii) To Sellers, duly executed counterparts of this Agreement and the
Related Agreements;
     (iii) To Sellers, certified copies of resolutions of the directors of
Purchaser authorizing the execution, delivery and performance of this Agreement
and the Related Agreements; and such other duly executed documents, instruments
and certificates as may be required to be delivered by Purchaser pursuant to the
terms of this Agreement;
     (iv) To Holdings, by wire transfer of immediately available funds, the
Option Payment; and
     (v) To the Companies’ lenders or Acstar Insurance, as applicable, standby
letters of credit to replace the Companies’ standby letters of credit in form
and substance acceptable to the Companies’ lenders, Acstar Insurance and
Sellers’ Representative.

27



--------------------------------------------------------------------------------



 



     4.4 Further Assurances and Cooperation.
     (a) Further Assurances. Subject to the terms and conditions of this
Agreement, at any time and from time to time after the Closing, at a party’s
reasonable request, the other party will use its Best Efforts to execute and
deliver such other instruments of sale, transfer, conveyance, assignment and
confirmation, and assumption, and to provide such materials and information and
to take such other actions as the other party may reasonably deem necessary or
desirable in order to more effectively transfer, convey and assign to Purchaser
the Purchased Shares.
     (b) Post Closing Access to Books and Records. Following the Closing,
Purchaser and Sellers’ Representative will afford each other, and their
respective Representatives, during normal business hours, reasonable access to
books and records in its possession with respect to periods through the Closing
and the right to make copies and extracts therefrom to the extent that such
access may be reasonably required by the requesting party in connection with
(i) the preparation of Tax Returns, (ii) any Tax audit, Tax protest or other
proceeding relating to Taxes, or (iii) compliance with the requirements of any
Governmental or Regulatory Authority. Neither Purchaser nor Sellers’
Representative may, for a period of five (5) years after the Effective Time or
while a Claim for indemnification under this Agreement is pending, destroy or
otherwise dispose of any such books, records and other data unless such party
first offers in writing to surrender such books, records and other such data to
the other party and such other party does not agree in writing to take
possession thereof during the thirty (30) day period after such offer is made.
Purchaser and Sellers’ Representative further will reasonably cooperate with
each other in the conduct of any audit or other proceeding related to Taxes
involving the Business. This reasonable cooperation does not include payment to
attorneys, accountants or other professional advisors in connection with such
cooperation.
     (c) Cooperation. If, in order to properly prepare its Tax Returns or other
documents or reports required to be filed with any Governmental or Regulatory
Authority, it is necessary that either Purchaser or Sellers’ Representative be
furnished with additional information, documents or records relating to, the
Business or the Purchased Shares and such information, documents or records are
in the possession or control of the other party, such other party will use its
Best Efforts to furnish or make available such information, documents or records
(or copies thereof) to the recipient party at the recipient party’s reasonable
request and at the recipient party’s cost and expense.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS
     5.1 Representations and Warranties of Sellers. Sellers represent and
warrant severally, in accordance with their Percentage Interest, except as
otherwise noted, to Purchaser that:

28



--------------------------------------------------------------------------------



 



     (a) Organization and Existence.
     (i) Each of Holdings and Brown is (A) a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and Ohio
respectively (B) qualified to do business as a foreign corporation in each state
in which the ownership of its assets and/or the conduct of its business requires
it to be so qualified, and (C) in good standing in each such state.
     (ii) Except as set forth on Section 5.1(a)(ii) of the Disclosure Schedules,
each of the Companies has full power and authority to own or lease all of its
assets and to operate its business as currently conducted by it and to carry on
its Business as and where such assets are now owned or leased and its Business
is now conducted.
     (iii) On or prior to the date hereof, Sellers have delivered to Purchaser a
true, correct and complete table of the authorized capital stock and the issued
and outstanding shares of Holdings together with the identity of each holder of
any shares of capital stock of Holdings as well as the number and class of
shares of capital stock of Holdings owned by each such holder. Except as set
forth in Section 5.1(a)(iii) of the Disclosure Schedules, no shares of capital
stock of Holdings are issued and outstanding. On or prior to the date hereof,
Sellers have delivered to Purchaser a true, correct and complete list of the
identities of each Option Holder and the number and class of shares of capital
stock of Holdings which each such Option Holder is entitled to purchase pursuant
to the Options held by such Option Holder. Holdings is the beneficial and record
holder of all of the issued and outstanding shares of the capital stock of
Brown.
     (iv) All of the issued and outstanding shares of the capital stock of
Holdings have been duly authorized, validly issued, fully paid and are
nonassessable and are not subject to, and were not issued in violation of, any
preemptive rights. Except as previously disclosed to Purchaser by Sellers, the
shares of Common Stock and Preferred Stock are owned free and clear of any
Liens, encumbrances, rights of refusal, restrictions on transfer or other
charges or restrictions of any kind or nature, including, but not limited to,
rights of refusal, restrictions on transfer and rights of preemption and other
charges and encumbrances arising under the Stockholders Agreement and, upon
transfer of the shares of Common Stock and Preferred Stock, the Purchaser will
acquire such shares of Common Stock and Preferred Stock free and clear of all
Liens, encumbrances, rights of refusal, restrictions on transfer or other
charges or restrictions of any kind or nature including, but not limited to,
rights of refusal, restrictions on transfer and rights of preemption and other
charges and encumbrances arising under the Stockholders Agreement. The Persons
previously identified to the Purchaser as being the holders of shares of Common
Stock and Preferred Stock are the record and beneficial owners of the shares of
Common Stock and Preferred Stock.

29



--------------------------------------------------------------------------------



 



     (v) All of the issued and outstanding shares of the capital stock of Brown
have been duly authorized, validly issued, fully paid and are nonassessable and
are not subject to, and were not issued in violation of, any preemptive rights.
Except as set forth in Section 5.1(a)(v) of the Disclosure Schedules, all of the
issued and outstanding shares of the capital stock of Brown are owned by
Holdings free and clear of any Liens, encumbrances, rights of refusal,
restrictions on transfer or other charges or restrictions of any kind or nature.
     (vi) No other securities of any class of the capital stock of Holdings, and
no other ownership interests in Holdings or Brown are issued, reserved for
issuance or outstanding, except as set forth in Section 5.1(a)(v) of the
Disclosure Schedules. Except as set forth in Section 5.1(a)(v) of the Disclosure
Schedules and except for the options previously disclosed to the Purchaser on or
prior to the date hereof, there are no outstanding or authorized offers,
subscriptions, conversion rights, options, warrants, rights, convertible or
exchangeable securities, stock appreciation, phantom stock, profit
participation, understandings, claims of any character, obligations or other
agreements or commitments of any nature, whether formal or informal, firm or
contingent, written or oral, relating to the capital stock of, or other equity
or voting interests in, Holdings or Brown pursuant to which Holdings or Brown is
or may become obligated to: (A) issue, deliver, sell or transfer, or cause to be
issued, delivered, sold or transferred, any shares of its capital stock or other
ownership or voting interests in or securities of it or any of its Affiliates
(whether debt, equity, or a combination thereof); (B) grant, extend, issue,
deliver or enter into any such agreements or commitments; or (C) repurchase,
redeem or otherwise acquire any capital stock or other ownership interests in or
securities of it or any of its Affiliates.
     (vii) All subsidiaries of the Companies are set forth in Section
5.1(a)(vii) of the Disclosure Schedules.
     (viii) On or prior to the date hereof, Sellers have delivered to Purchaser
a true, complete and correct list of all stock ownership of The D.S. Brown
Company, an Ohio corporation, n/k/a Brown Old Bridge Co. (“Old Brown”) by any
stockholder or any member of the Company Group.
     (b) Authority and Approval. Each Seller represents and warrants, for
himself, herself or itself: (i) that he, she or it has the power to enter into
this Agreement and the Related Agreement, to which he, she or it is a party and
to perform his, her or its obligations thereunder, (ii) this Agreement and the
Related Agreement to which he, she or it is a party have been duly executed and
delivered by him, her or it, (iii) he, she or it is the record and beneficial
owner of that number of the Purchased Shares set forth opposite his, her or its
name on the list provided by Sellers to Purchaser as contemplated by
Section 5.1(a)(iii) herein and (v) when executed and delivered, this Agreement
and the Related Agreement will constitute a valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms. If Seller
is not a natural Person, it represents and warrants, for itself, that the
execution, delivery and performance by it of this Agreement and the

30



--------------------------------------------------------------------------------



 



Related Agreement to which it is a party, and the consummation by it of the
transactions contemplated herein and therein, have been duly authorized by all
required action on its part.
     (c) No Conflict.
     (i) Each Seller, for himself, herself or itself, represents and warrants
that (A) the execution and delivery by such Seller of this Agreement and the
Related Agreement to which he, she or it is a party (when so executed and
delivered), and such Seller’s compliance with the terms and conditions hereof
and thereof, and the consummation by such Seller of the transactions
contemplated hereby and thereby, do not and will not (A) violate its
Organizational Documents, if such Seller is not a natural Person, (B) subject to
obtaining the authorizations referred to in Section 5.1(d), violate any
provision of, or require any consent, authorization, or approval under, any Law,
Order or Contract applicable to such Seller, or (C) result in the creation of
any Lien, charge or other encumbrance upon the Purchased Shares.
     (ii) The execution and delivery of this Agreement and the Related Agreement
(when so executed and delivered), and Sellers’ compliance with the terms and
conditions hereof and thereof, and the consummation by Sellers of the
transactions contemplated hereby and thereby, do not and will not (A) violate
the Organizational Documents of any of the Companies, (B) to Sellers’ Knowledge,
subject to obtaining the authorizations referred to in Section 5.1(d), violate
any provision of, or require any consent, authorization, or approval under, any
Law or Order applicable to any of the Companies, (C) to Sellers’ Knowledge,
except as set forth in Section 5.1(c) of the Disclosure Schedules, violate,
result in a breach of, constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization, or approval under, any Material Contract or Permit to which any
of the Companies is a party or by which any of the Companies is bound or to
which any of the assets or properties of any of the Companies are subject, or
(D) result in the creation of any Lien, charge or other encumbrance upon the
Purchased Shares or any Lien upon the assets or properties of any of the
Companies.
     (d) Governmental Approvals and Filing. Except as disclosed in Section
5.1(d) of the Disclosure Schedules and other than the filing of a Notification
and Report Form under the HSR Act, no consent, authorization, approval or action
of, filing with, notice to, or exemption from any Governmental or Regulatory
Authority is required on the part of any Seller or any of the Companies is
required in connection with the execution, delivery and performance of this
Agreement or the Related Agreement or the consummation of the transactions
contemplated hereby or thereby.
     (e) Financial Statements.
     (i) Sellers have made available to Purchaser copies of (A) the audited
consolidated balance sheets of Holdings as of October 31, 2008, October 31, 2009

31



--------------------------------------------------------------------------------



 



and October 31, 2010 and the related consolidated statements of income and cash
flow for the periods then ended and (B) the unaudited consolidated balance sheet
of Holdings as of February 28, 2011, and the related consolidated statements of
income, and cash flow for the four (4) month period then ended (the “Interim
Financial Statements”) (collectively, the “Financial Statements”). The audited
Financial Statements fairly present in all material respects (x) the financial
condition and results of operations, and cash flow of the Business at and as of
the dates thereof and for the periods covered thereby, and (y) the unaudited
Interim Financial Statements were prepared and compiled in accordance with GAAP
applied on a consistent basis throughout the periods indicated and do not
include footnotes or normal year end adjustments, but include adjustments
necessary for the fair presentation, in all material respects, of the financial
condition of the Companies and the results of operations of the Companies as of
the dates thereof or for the periods covered thereby.
     (ii) Except as and to the extent reflected on the balance sheet included in
the Interim Financial Statements (the “Interim Balance Sheet”), in Section
5.1(e) of the Disclosure Schedules, or as provided by Sellers to Purchaser on or
prior to the date hereof, the Companies have no material Liabilities other than
Liabilities incurred after the date of the Interim Balance Sheet in the Ordinary
Course of Business or in connection with the transactions contemplated hereby.
Except for allowances for doubtful accounts and sales allowances and returns,
the Companies do not record any other reserves against accounts receivable.
     (f) Legal Proceedings. Section 5.1(f) of the Disclosure Schedules contains
a list of each charge, claim, audit, lawsuit, arbitration or other legal or
administrative proceeding to which any of the Companies is currently or, in the
last three (3) years has been, a party in which the amount of the Damages
recovered or sought to be recovered by or from any of the Companies exceeds or
exceeded Five Thousand Dollars ($5,000.00). Except as disclosed in
Section 5.1(f) of the Disclosure Schedules:
     (i) There is no pending, or to the Knowledge of the Companies, threatened
claim, litigation, proceeding or Order of any Governmental or Regulatory
Authority or governmental investigation relating to any of the Companies or any
of their respective officers or directors;
     (ii) There are no lawsuits or arbitrations pending, or to the Knowledge of
the Companies, threatened against any Seller or any of the Companies or any of
their respective officers or directors that would reasonably be expected (A) to
have a Business Material Adverse Effect, (B) to adversely affect the validity or
enforceability of this Agreement or any of the Related Agreements against
Sellers or adversely affect the ability of Sellers to consummate the
transactions contemplated by this Agreement, or (C) result in the issuance of an
Order restraining, enjoining or otherwise prohibiting or making illegal the
consummation of the transactions contemplated by this Agreement; and

32



--------------------------------------------------------------------------------



 



     (iii) There are no Orders outstanding against any Seller or any of the
Companies which would adversely affect the ability of any Seller to consummate
the transactions contemplated by this Agreement.
     (g) Employee Benefit Plans.
     (i) Section 5.1(g)(i) of the Disclosure Schedules sets forth a true and
complete list of each “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and any
other plan, policy, program, practice, agreement or arrangement (whether written
or oral) providing compensation or other benefits to any current or former
director, officer, employee or consultant (or to any dependent or beneficiary
thereof) of the Companies (or any of them), which are now, or were within the
past two years, maintained, sponsored or contributed to by the Companies (or any
of them), or under which the Companies (or any of them) have any obligation or
liability, whether actual or contingent, including, without limitation, all
incentive, bonus, deferred compensation, severance, vacation, holiday,
cafeteria, medical, disability, stock purchase, stock option, stock
appreciation, phantom stock, restricted stock or other stock-based compensation
plans, policies, programs, practices or arrangements (each an “Employee Benefit
Plan”).
     (ii) With respect to each Employee Benefit Plan currently in effect,
Sellers have delivered or made available to Purchaser or its Representatives
true, correct and complete copies of, to the extent applicable, (a) each written
Employee Benefit Plan, (b) all summary plan descriptions, (c) the most recent
annual reports (Form 5500 series, with all applicable attachments) filed with
the DOL with respect to such Employee Benefit Plan, (d) the most recent
financial statement relating to such Employee Benefit Plan, (e) the most recent
determination or opinion letter, if any, issued by the IRS with respect to any
Employee Benefit Plan and (f) all related trust agreements, insurance contracts,
and other funding arrangements that implement each such Employee Benefit Plan.
     (iii) Each Employee Benefit Plan has been maintained, funded and
administered in all material respects in accordance with its terms and all
applicable Laws, including ERISA and the Code. To the Knowledge of the
Companies, no event has occurred that could subject the Companies (or any of
them) to any material liability (other than for routine benefit liabilities)
under the terms of, or with respect to, such Employee Benefit Plans, ERISA, the
Code or any other applicable Law. None of the Companies has made any express or
implied commitment to modify, change or terminate any Employee Benefit Plan
which it has maintained, sponsored or contributed to other than a modification,
change or termination required by Law.
     (iv) Each Employee Benefit Plan which is intended to qualify under Section
401(a) of the Code has received a favorable determination or opinion letter from
the IRS as to its qualified status. To the Knowledge of the Companies, there has
been no prohibited transaction (within the meaning of Section 406 of

33



--------------------------------------------------------------------------------



 



ERISA or Section 4975 of the Code, other than a transaction that is exempt under
a statutory or administrative exemption) with respect to any Employee Benefit
Plan that could result in a material liability to the Companies (or any of
them). No action, suit, proceeding, hearing or investigation with respect to the
investment of the assets of any such Employee Benefit Plan (other than claims
for benefits in the ordinary course) is pending or, to the Knowledge of the
Companies (or any of them) and the Companies (or any of them) Subsidiaries,
threatened.
     (v) There is no Employee Benefit Plan that is subject to Title IV of ERISA,
and there is no Employee Benefit Plan which is a “multiemployer plan,” as such
term is defined in Section 3(37) of ERISA, or which is covered by Section 4063
or 4064 of ERISA.
     (vi) No amount that could be received (whether in cash or property or the
vesting of property) as a result of the consummation of the transactions
contemplated by this Agreement by any employee, officer or director of the
Companies (or any of them) who is a “disqualified individual” (as such term is
defined in proposed Treasury Regulation Section 1.280G-1) under any Employee
Benefit Plan could be characterized as an “excess parachute payment” (as defined
in Section 280G(b)(1) of the Code).
     (vii) Except as required by Law, no Employee Benefit Plan provides any of
the following post-employment or retiree benefits to any person: medical,
disability or life insurance benefits. Except as set forth in
Section 5.1(g)(vii) of the Disclosure Schedules, the consummation of the
transactions contemplated by this Agreement will not, either alone or in
combination with another event, entitle any current or former employee or
officer or director of any of the Companies to any severance pay, unemployment
compensation, incentive or transaction bonus, bonus to stay or other payment or
accelerate the time of payment or vesting or increase the amount of compensation
due to any such officer, director or employee.
     (viii) All required reports and descriptions (including Form 5500 annual
reports, summary annual reports, and summary plan descriptions) have been filed
and/or distributed in accordance with the applicable requirements of ERISA and
the Code with respect to each such Employee Benefit Plan. The requirements of
COBRA have been met in all respects with respect to each such Employee Benefit
Plan and each Employee Benefit Plan maintained by an ERISA Affiliate that is an
Employee Welfare Benefit Plan subject to COBRA.
     (ix) All contributions (including all employer contributions and employee
salary reduction contributions) that are due have been made within the time
periods prescribed by ERISA and the Code to each such Employee Benefit Plan that
is an Employee Pension Benefit Plan, and all contributions for any period ending
on or before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the historical
custom and practice of the Companies (or any of them).

34



--------------------------------------------------------------------------------



 



     (x) The Companies do not, nor does any ERISA Affiliate, contribute to, have
any obligation to contribute to, or have any material Liability under or with
respect to any Employee Pension Benefit Plan that is a “defined benefit plan”
(as defined in ERISA Section 3(35)).
     (h) Title Sufficiency of Assets. Except as set forth on Section 5.1(h) of
the Disclosure Schedules, each of the Companies has good and marketable title to
all of its assets, including its personal property, and all personal property of
each of the Companies is in satisfactory operating condition, ordinary wear and
tear excepted. The assets, properties and rights of the Companies are sufficient
in all material respects to permit the Companies to continue to conduct the
Business after the Closing Date in substantially the same manner as the business
has been conducted immediately prior to the date hereof.
     (i) Intellectual Property. Section 5.1(i) of the Disclosure Schedules
contains a complete and correct list of all of the following Company
Intellectual Property and indicates the owner of such Company Intellectual
Property: (A) Patents, (B) registered Trademarks and applications therefor and
unregistered Trademarks, (C) registered Copyrights and applications therefor,
(D) Internet domain names, and (E) Software. Information has been provided by
Sellers to Purchaser on or prior to the date hereof regarding, and
Section 5.1(i) of the Disclosure Schedules lists, all Contracts to which any of
the Companies is a party and pursuant to which any Company Intellectual Property
is licensed to or by any of the Companies.
     (i) Except as set forth in Section 5.1(i) of the Disclosure Schedules, no
Company Intellectual Property identified in Section 5.1(i) of the disclosure
Schedules has lapsed, expired, or been abandoned, disclaimed, withdrawn, the
subject of any holding, declaration or final judgment of invalidity or final
judgment of unenforceability, the subject of a refusal to reissue by any
domestic or foreign governmental agency, including, without limitation, the
United States Patent and Trademark Office or canceled within the past twelve
(12) months;
     (ii) Except as set forth in Section 5.1(i) of the Disclosure Schedules, no
claim has been asserted and, to the Knowledge of the Companies, no claim has
been threatened by any Person (A) relating to the use by the Companies of any of
the Company Intellectual Property; (B) against any of the Companies claiming
that the operation of the Business and/or the possession or use of the Company
Intellectual Property infringes, misappropriates, violates or otherwise
conflicts with any Intellectual Property right of any Person; or (C) challenging
the ownership, enforceability or validity of any of the Company Intellectual
Property;
     (iii) Other than the Intellectual Property licensed pursuant to a Contract
listed on Section 5.1(i) of the Disclosure Schedules, the Companies own the
entire right, title and interest to and in, and have the right to use, free and
clear of all licenses, restrictions and Liens (other than Permitted Liens), the
Company Intellectual Property identified in Section 5.1(i) of the Disclosure
Schedules; and

35



--------------------------------------------------------------------------------



 



          (iv) Other than the Company Intellectual Property listed on Section
5.1(i) of the Disclosure Schedules, there are no items of Intellectual Property
that are necessary to the conduct of the business of the Companies as of the
Effective Time.
     (j) Material Contracts.
          (i) A list of all of the following Contracts to which any of the
Companies is a party (“Material Contracts”) has been provided by Sellers to
Purchaser on or prior to the date hereof:
     (a) Contracts which involve the payment or receipt by any of the Companies
of money or property having a value in excess of $100,000 in the aggregate in
any period of twelve (12) consecutive months and which are not terminable on not
less than thirty (30) days’ notice without penalty or premium;
     (b) All Contracts involving commitments to other Persons extending beyond
one year from the date hereof to make capital expenditures;
     (c) Any written employment, confidentiality, non-competition, severance or
termination agreements as to employees or consultants, notwithstanding any
minimum dollar amount threshold;
     (d) Contracts with any officer or director notwithstanding any minimum
dollar amount threshold;
     (e) Any collective bargaining agreements, notwithstanding any minimum
dollar amount threshold;
     (f) All Contracts, the terms of which provide for continuing financial
commitments to any of the Companies after the Closing relating to any Debt
(including, without limitation, loan agreements, lease purchase arrangements,
guarantees, agreements to purchase goods or services or to supply funds or other
undertakings on which others rely in extending credit), or any conditional sales
contracts, chattel mortgages, equipment lease agreements and other security
arrangements with respect to personal property;
     (g) Contracts providing for the sale of any assets of any of the Companies
other than in the Ordinary Course of Business;
     (h) All restricting the right of any of the Companies to compete in any
line of business or with any Person, notwithstanding any minimum dollar amount
threshold;

36



--------------------------------------------------------------------------------



 



     (i) All Contracts (whether exclusive or otherwise) with any sales agent,
representative, franchisee, dealer or distributor, notwithstanding any minimum
dollar amount threshold;
     (j) All Contracts providing for the licensing by or to any Person of any
Company Intellectual Property other than licenses or agreements for generally
available commercial, off the shelf software having an annual license fee of
less than $25,000;
     (k) All Contracts that require the payment of royalties, notwithstanding
any minimum dollar amount threshold;
     (l) All Contracts with any Governmental or Regulatory Authority;
     (m) All performance bonds, bid bonds and letters of credit; and
     (n) All Contracts involving a sharing of profits, losses, costs or
liabilities.
     (ii) Copies of the Material Contracts set forth on the list provided by
Sellers to Purchaser pursuant to Section 5.1(j)(i) herein have been made
available to Purchaser. Except as set forth on the list provided by Sellers to
Purchaser as contemplated by Section 5.1(j)(i) herein, each Material Contract is
in full force and effect, and is valid, binding and enforceable against the
Company that is a party thereto in accordance with its terms. None of the
Companies is in breach or default, in any material respect, of its obligations
under the Material Contracts and, to the Knowledge of the Companies, no other
Person who is a party to any such Material Contracts is in breach or default, in
any material respect, and within the past two (2) years there has not occurred
any event (with or without the lapse of time or the giving of notice or both)
which would constitute a material breach or default. Neither the execution and
delivery of this Agreement nor the consummation of the Contemplated Transactions
will result in a material breach or default under or constitute an event which,
with the delivery of notice or lapse of time or both would constitute a material
breach or default under the terms of any Material Contract.
     (k) Compliance with Applicable Laws; Permits. Section 5.1(k) of the
Disclosure Schedules identifies all material Permits required to be held or
possessed by the Companies for the Companies to own, lease, license and operate
their properties and other assets and to carry on their respective businesses as
they are being conducted as of the date hereof (the “Company Permits”). Except
as disclosed in Section 5.1(k) of the Disclosure Schedules all of the Company
Permits possessed by the Companies are valid and in full force and effect. The
Companies are, and have been at all times in the past two (2) years, in
compliance with the terms of the Company Permits and all applicable domestic
Laws and, to the Knowledge of the Companies, foreign Laws relating to the
Companies or their respective businesses,

37



--------------------------------------------------------------------------------



 



assets or properties. All applications for Company Permits that otherwise would
expire prior to or immediately following the Closing Date and that could not
otherwise be renewed or extended by Purchaser following the Closing Date,
without lapse prior to expiration, have been or prior to the Closing Date will
be timely renewed or extended. None of the Companies has any Knowledge or has
received any information which would lead it to believe that any Company Permit
may not be renewed, extended or reissued in due course as requested without the
imposition of cost or penalty other than any applicable filing fees imposed in
the ordinary course for the renewal, extension or reissuance of any such Company
Permits.
     (l) Environmental Matters. Except as disclosed in Section 5.1(l) of the
Disclosure Schedules:
     (i) Each of the Companies and the Business are in compliance in all
respects with all Environmental Laws and no Company has received written notice
from any Person alleging that any of the Companies or the Business is in
violation in any material respect of any applicable Environmental Law. The
Companies have timely filed with any applicable Governmental or Regulatory
Authority, all reports, documents and information required to be filed under all
Environmental Laws.
     (ii) None of the Companies has received any written notice, claim,
complaint, citation or report regarding any actual or alleged violation by any
such Company of any Environmental Laws or any Liabilities which any of the
Companies may have, including any investigatory, remedial or corrective
obligations or any requirement to provide any information relating to any
investigation or cleanup of Hazardous Materials arising under any Environmental
Laws. There are no Proceedings pending or, to the Knowledge of the Companies
threatened against or affecting any of the Companies or the Business relating to
any violation of any Environmental Laws. None of the Companies have any
Knowledge that any of them is a potentially responsible party under any
Environmental Laws with regard to the Business.
     (iii) None of the Companies is subject to any outstanding Order: relating
(A) to compliance with any Environmental Law or (B) to the investigation,
remediation or post-remedial care arising from the generation, use, storage,
treatment, transportation, discharge or disposal of Hazardous Materials.
     (iv) Except as set forth in Section 5.1(l)(iv) of the Disclosure Schedules,
none of the Companies and, to the Knowledge of the Companies, no other Person
has placed, stored, deposited, discharged, buried, dumped, disposed of or
released any Hazardous Materials at any Real Property except for inventories of
such substances to be used, and wastes generated therefrom, in each case in the
Ordinary Course of Business (which inventories and wastes were and are, to the
Knowledge of the Companies, stored and disposed of in accordance with applicable
Environmental Laws). To the Knowledge of the Companies, no Hazardous Materials
are present in, on or under the Companies’ facilities, under

38



--------------------------------------------------------------------------------



 



such conditions or in such quantities as to give rise to a violation of
Environmental Laws.
     (v) The Companies have provided to Purchaser all assessments, reports,
data, results of investigations or audits, and other written information that is
in the possession of the Companies regarding environmental matters pertaining to
the environmental condition of the business and properties of the Companies, or
the compliance (or noncompliance) by such entities with any Environmental Laws.
     (vi) To the Knowledge of the Companies, no facts, events or conditions
relating to the assets of any of the Companies or the Companies’ past or present
facilities, will give rise to any investigatory, remedial or corrective
obligations pursuant to Environmental Laws, or give rise to any Liabilities
(whether accrued, absolute, contingent, unliquidated or otherwise) pursuant to
Environmental Laws. Neither the execution and delivery of this Agreement or the
consummation of the Closing will impose any obligations for site investigation
or cleanup, or notification to or consent of any Governmental or Regulatory
Authority or any other person pursuant to any Environmental Law.
     (m) Brokers. Other than Houlihan Lokey Capital, Inc., no broker, finder or
investment banker is entitled to any brokerage commission, finder’s fee or
similar payment in connection with the Contemplated Transactions based upon
arrangements made by or on behalf of Sellers.
     (n) Taxes. Except as set forth on Section 5.1(n) of the Disclosure
Schedules or as disclosed by Sellers to Purchaser on or prior to the date
hereof:
     (i) Each member of the Company Group has filed all Tax Returns that it was
required to file and has timely paid all Taxes shown to be due on such Tax
Returns. Except for consolidated Tax Returns of the Companies that include
Holdings as the parent and have been provided to Purchaser, none of the
Companies has, at any time prior to the date hereof, filed any Tax Return as
part of any consolidated group. All such Tax Returns are correct in all material
respects as to the amount of Taxes shown to be due thereon. No written or, to
the Knowledge of the Companies, oral claim has been made against a member of the
Company Group by a Governmental or Regulatory Authority in a jurisdiction where
such member does not file a Tax Return that it is or may be subject to taxation
by that jurisdiction. None of the Companies has received written notice of, and
to the Knowledge of the Companies, neither the Internal Revenue Service nor any
other Governmental or Regulatory Authority is currently proposing, claiming or
asserting against any of the Companies, any adjustment, deficiency or claim for
payment of additional Taxes. No member of the Company Group has requested an
extension of time within which to file any income or other material Tax Return
which has not since been filed. Purchaser has received or been given access to
copies of all federal income Tax Returns of each member of the Company Group for
the years ended October 31, 2008 and 2009.

39



--------------------------------------------------------------------------------



 



     (ii) All Taxes that each member of the Company Group was required by Law to
withhold or collect in connection with any amount paid or owing to any employee
have been duly withheld or collected. To the extent required by applicable Law,
all such amounts have been paid over to the proper Governmental or Regulatory
Authority or, to the extent not yet due and payable, have been adequately
reserved for.
     (iii) To the Companies’ Knowledge, no federal, state, local or foreign
audits or other Tax Proceedings are pending or being conducted against any
member of the Company Group, nor has any member of the Company Group received
any written or oral notice from any Governmental or Regulatory Authority that
any such audit or other Tax Proceeding leading to potential assessment or
collection of Tax is threatened or contemplated. No member of the Company Group
has granted or been requested to grant any waiver of any statutes of limitations
applicable to any claim for Taxes or with respect to any Tax assessment or
deficiency, which waiver is still in effect. Sellers have delivered to the
Purchaser accurate and complete copies of all income or other material
examination reports and statements of deficiencies assessed against or agreed to
by any member of the Company Group since December 31, 2007, and all assessed
deficiencies for any Proceedings not currently pending or being conducted have
been fully paid or finally settled.
     (iv) No member of the Company Group is a party to or bound by any Tax
sharing agreement, Tax indemnity obligation or similar Contract or practice with
respect to Taxes with a party that is not member of the Company Group.
     (v) No member of the Company Group is or has been a United States real
property holding corporation (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
     (vi) All Taxes that each member of the Company Group was required by Law to
withhold or collect in connection with any amount paid or owing to any domestic
or foreign Persons for which U.S. withholding was required under Section 1441
et. seq. of the Code has been duly withheld and paid over to the appropriate
Governmental or Regulatory Authority.
     (o) No Material Adverse Change. To Sellers’ Knowledge, except as described
in Section 5.1(o) of the Disclosure Schedules or in connection with the
transactions contemplated hereby, since October 31, 2010, there has not occurred
any event that has resulted in a Business Material Adverse Effect.
     (p) Ordinary Course of Business. Except as set forth in Section 5.1(p) of
the Disclosure Schedules, since October 31, 2010:
     (i) The Companies have conducted their businesses only in the Ordinary
Course of Business;

40



--------------------------------------------------------------------------------



 



     (ii) The Companies have not, except for sales of Inventory in the Ordinary
Course of Business, sold, leased, transferred, or assigned any of the
properties, rights or other assets of the Companies having a value, individually
or in the aggregate, in excess of $100,000;
     (iii) The Companies have not made any commitment for capital improvements
which have not been completed and paid in full and which, individually or in the
aggregate exceed $100,000;
     (iv) The Companies have not cancelled, compromised, waived or released any
material right or claim (or series of related rights and claims) other than in
the Ordinary Course of Business;
     (v) The Companies have not granted any increase in the base compensation of
any employees of the Business other than in the Ordinary Course of Business;
     (vi) The Companies have not entered into any employment, consulting,
severance, change in control, retention, termination or indemnification
agreement with any current or former director, consultant or officer of the
Companies;
     (vii) None of the Companies has amended or terminated any Employee Benefit
Plan;
     (viii) The Companies have not made any change to any accounting method or
practice or any change to any methods of reporting income, deductions or other
items for Tax purposes other than in the Ordinary Course of Business or as
otherwise required by GAAP;
     (ix) The Companies have not incurred any damage, destruction or other
casualty loss (whether or not covered by insurance) affecting the business or
assets of the Companies which, individually or in the aggregate, has resulted in
Damages to the Companies of $100,000 or more;
     (x) The Companies have not made any agreement to do any of the foregoing;
and
     (xi) The Companies have not revoked or amended any material Tax election,
settled a claim or assessment with respect to Income Taxes, executed a closing
agreement or similar agreement with respect to Income Taxes with any
Governmental or Regulatory Authority or extended or waived a statutory period of
limitations with respect to the collection or assessment of any Income Taxes.
     (q) Real Property.
     (i) Section 5.1(q) of the Disclosure Schedules contains (A) a legal
description, street address and, with respect to Real Property located in the
United States, tax parcel identification number of each parcel of Real Property
in which

41



--------------------------------------------------------------------------------



 



the Companies have a fee simple estate (any such Real Property being hereinafter
“Owned Real Property”), and (B) a description (by subject leased Real Property,
name of lessor, date of lease and term expiration date) of all leases of Real
Property in which the Companies have a leasehold estate (any such Real property
being hereinafter “Leased Real Property”). Prior to the date hereof, the
Companies have delivered to the Purchaser, true, correct and complete copies of
each lease of any Leased Real Property together with all amendments or
modifications to any such lease (each of such leases, together with all
amendments or modifications being hereinafter a “Real Property Lease”).
     (ii) The Companies own good and marketable title to their respective
estates in the Owned Real Property, free and clear of any Liens, other than
Permitted Liens and those described in the Disclosure Schedules. The Companies
own good and transferable title to all of their other assets, free and clear of
any Liens, other than: (A) Permitted Liens, and (B) those described in the
Disclosure Schedules.
     (iii) Each member of the Company Group that is a party to any Real Property
Lease has a valid and enforceable leasehold interest under the terms of such
Real Property Lease. None of the Companies has received any written notice of or
has any Knowledge that any member of the Company Group that is a party to a Real
Property Lease is in breach or default of the terms of any such Real Property
Lease or that any event has occurred which, with notice or lapse of time or
both, would constitute a default under, the terms of any such Real Property
Lease. The execution and delivery of this Agreement and the consummation of the
Contemplated Transactions does not require the consent of any person under the
terms of any Real Property Lease and will not constitute a default under or an
event which, with the delivery of written notice or lapse of time or both, would
constitute a breach or default of the terms of any Real Property Lease. None of
the Persons who are parties to any Real Property Lease which any member of the
Company Group is a party to are Affiliates of any officer, director or employee
of any member of the Company Group.
     (iv) None of the Companies has received any written notice or formal
notification that the whole or any part of the Owned Real Property is subject to
any proceedings for condemnation, eminent domain or other taking by any
Governmental or Regulatory Authority. None of the Companies has received any
written notice from any Governmental or Regulatory Authority concerning any
actual or contemplated public improvements made or to be made by any
Governmental or Regulatory Authority, the costs of which are or could become
special assessments against or a Lien upon any Owned Real Property and, to the
Knowledge of the Companies, no such public improvement is threatened. Except as
described on the Disclosure Schedules with respect to a Real Property Lease,
there are no contract rights, leases, subleases, licenses or other Contracts
granting any Person the right to purchase, use or occupy any portion of the
Owned Real Property. To the Knowledge of the Companies, the operation and
maintenance of the Owned Real property does not contravene any existing zoning
Law or other

42



--------------------------------------------------------------------------------



 



existing regulation (including, but not limited to, those relating to land use,
building, fire, health and safety) or violate any existing restricted covenant.
The Owned Real Property is supplied with utilities adequate for the use and
operation of the Business and, to the Knowledge of the Companies, such utilities
extend through legal rights of way or validly created easements. To the
Knowledge of the Companies, there are no adverse or other parties in possession
of the Owned Real Property other than the Companies. There is no option to
purchase, right of first offer, right of first refusal or other Contract
existing which grants to any person the right to acquire the Owned Real
Property. To the Knowledge of the Companies, the Owned Real Property is not
subject to any real property Tax increases or recapture of Taxes occasioned by
retroactive revaluation, special assessments, changes in land usage, or loss of
any exemption or benefit status.
     (v) To the Knowledge of the Companies and except as set forth on Section
5.1(q)(v) of the Disclosure Schedules, all buildings, offices and other
structures (all such buildings, offices and structures being sometimes
hereinafter collectively referred to as “Structures”) located at the Real
Property, the roofs of such Structures and the plumbing, heating, ventilation
and air conditioning, electrical and mechanical systems contained in such
Structures have been adequately and properly maintained and are in good
condition, normal wear and tear excepted.
     (r) Employee Matters.
     (i) On or prior to the date hereof, Sellers have delivered to Purchaser a
true, complete and correct list, as of February 10, 2011, of all employees of
the Business, together with their respective salaries or wages, other
compensation (other than in respect of Options), dates of employment or service
with the Companies and current positions (such list being hereinafter the
“Employee List”). Section 5.1(r) of the Disclosure Schedules identifies all
agreements between the Companies and the individuals identified in the Employee
List.
     (ii) Except as set forth in Section 5.1(r) of the Disclosure Schedules,
(A) to the Knowledge of the Companies, none of the Companies is delinquent in
payments to any employees for any wages, salaries, commissions, bonuses or other
direct compensation for any services performed by them through the Closing Date
or amounts required to be reimbursed to such employees; (B) there is no unfair
labor practice complaint against any of the Companies pending or, to the
Knowledge of the Companies, threatened before the National Labor Relations Board
or any other Governmental or Regulatory Authority; (C) there is no labor strike,
material dispute, slowdown or stoppage actually pending or, to the Knowledge of
the Companies, threatened against any of the Companies, (D) there has been no
charge of discrimination filed or, to the Knowledge of the Companies, threat of
a charge of discrimination against any of the Companies with the Equal
Opportunity Commission or similar Governmental or Regulatory Authority; and
(E) there is no active, pending administrative or judicial proceeding under the
Fair Labor Standards Act, the Family and Medical Leave

43



--------------------------------------------------------------------------------



 



Act, OSHA, the National Labor Relations Act or any other federal, state or local
Law (including common law) relating to employees of the Business.
     (iii) None of the Companies is a party to or otherwise bound by any
collective bargaining Contract with a labor union or labor organization, nor is
any such Contract presently being negotiated. To the Knowledge of the Companies,
within the past two years, there has not been a representation question
respecting any of the employees of the Companies and, to the Knowledge of the
Companies, there are no campaigns being conducted to solicit cards from
employees of the Companies to authorize representation by any labor
organization.
     (iv) Each of the Companies has complied, in all material respects, with all
laws relating to the employment of labor, including, but not limited to, all
Laws relating to wages, hours, commissions, classifying individuals as employees
and independent contractors, the Immigration and Nationality Act, as amended,
the Immigration Reform and Control Act of 1986, as amended, the Worker
Adjustment and Retraining Notification Act and any similar state or local “mass
layoff” or “plant closing” Law.
     (v) To the Knowledge of the Companies, no executive, management or other
key employee of any of the Companies and no group of employees acting in concert
has any plans to terminate employment with the Companies upon closing of the
Contemplated Transactions.
     (s) Suppliers and Customers.
     (i) Customers. On or prior to the date hereof, Sellers have delivered to
Purchaser a true, complete and correct list of the top twenty (20) customers of
the Companies, taken as a whole, by dollar purchase volume (measured by the
gross amount invoiced to the customer) that purchased products from Companies
during the twelve (12) months ended October 31, 2010 (such customers being
hereinafter the “Top Twenty Customers”). None of the Top Twenty Customers has
notified any of the Companies in writing that it has cancelled or otherwise
terminated its relationship with such Company or materially decreased its usage
or purchase of the products of such Company, nor has any such top customer
indicated in writing to any Company its intention to do any of the foregoing. To
the Knowledge of the Companies following the consummation of the Contemplated
Transactions, none of the Top Twenty Customers is reasonably likely to stop or
materially decrease the rate of purchasing of materials products or services
from the Companies, except that Purchaser acknowledges and agrees that certain
customers’ orders materially vary year to year depending on construction
projects.
     (ii) Suppliers. On or prior to the date hereof, Sellers have delivered to
Purchaser a true, complete and correct list of the top twenty (20) suppliers to
the Companies, taken as a whole, by dollar purchase volume (measured by the
amount paid by the Companies to such supplier) during the twelve (12) months
ended October 31, 2010 (such suppliers being hereinafter the “Top Twenty

44



--------------------------------------------------------------------------------



 



Suppliers”). None of the Top Twenty Suppliers has notified any of the Companies,
in writing that it has cancelled or otherwise terminated its relationship with
such Company or materially decreased its supply of Goods to such Company. To the
Knowledge of the Companies, following the consummation of the Contemplated
Transactions, none of the Top Twenty Suppliers is reasonably likely to stop or
materially decrease the rate of supplying materials to the Companies.
     (t) Inventory.
     (i) The inventory of the Companies, net of applicable reserves, (A) was
acquired or produced in the ordinary course of business, (B) except as disclosed
by Sellers to Purchaser on or prior to the date hereof, is in the physical
possession of the Companies or in transit to or from a customer or supplier of
the Companies and (C) is good and merchantable and is of a quality and quantity
presently useable and salable in the ordinary course of business, consistent
with historical practice.
     (ii) Except as disclosed by Sellers to Purchaser on or prior to the date
hereof, the value at which the inventory is carried on the books of the
Companies reflects the lower of cost (on a weighted average basis) or estimated
net realizable market value, and is based on quantities determined by physical
count, in accordance with GAAP applied on a basis consistent with the Financial
Statements. The Companies are not under any obligation with respect to return of
Inventory in the possession of suppliers, distributors, customers, resellers or
agents.
     (u) Accounts Receivable. Except as set forth in Section 5.1(u) of the
Disclosure Schedules, the amount of all trade accounts receivable, unbilled
invoices and other debts due or recorded in the respective records and books of
account of the Companies as being due to the Companies has arisen from bona fide
transactions entered into in the Ordinary Course of Business, less the amount of
any provision or reserve therefor made in the respective records and books of
account of such Companies, which reserves have been established in accordance
with GAAP and consistent with the Company’s historical practices. Except as set
forth in Section 5.1(u) of the Disclosure Schedules, to the Knowledge of the
Companies, none of such accounts receivable or other debts is subject to any
counterclaim or set-off except to the extent of any such provision or reserve.
     (v) Insurance.
     (i) Section 5.1(v) of the Disclosure Schedules contains a list and brief
description of each (A) insurance policy issued to the Companies as a “named
insured” or otherwise providing insurance to the Companies as an insured party
or additional insured party, that was in effect at any time within the past two
years (such insurance policies being hereinafter the “Insurance Policies”), and
(B) self-

45



--------------------------------------------------------------------------------



 



insurance program, retrospective premium program or captive insurance program in
which the Companies have participated at any time during the past two years.
     (ii) Except as set forth in Section 5.1(v)(ii) of the Disclosure Schedules,
each of the Insurance Policies is in full force and effect and no written notice
of cancellation, non-renewal, termination, premium increase or change in
coverage has been received with respect to the Insurance Policies. With respect
to each of the Insurance Policies: (A) to the Knowledge of the Companies, no
other party to the Insurance Policies is in breach of or default under any
provisions of the Insurance Policies (including, without limitation, with
respect to the payment of premiums or the giving of notices), and (B) no party
to the Insurance Policies has repudiated any provision thereof. Except as set
forth in Section 5.1(v)(ii) of the Disclosure Schedules, during the two (2) year
period ending on the Closing Date, none of the Companies has received any notice
of any premium audit from any company issuing any of the Insurance Policies and
each of the Companies has complied in all material respects with the provisions
of the Insurance Policies. All premiums and other amounts due under the terms of
the Insurance Policies have been paid. Except as set forth in Section 5.1(v)(ii)
of the Disclosure Schedules, no change in ownership provisions or endorsements
exist within any of the Insurance Policies. To the Knowledge of the Companies,
the Financial Statements contain appropriate reserves in accordance with GAAP
and consistent with the Companies’ past practices for any claims that are
self-insured, under-insured and/or fall within any deductibles under any of the
Insurance Policies. Except as set forth in Section 5.1(v)(ii) of the Disclosure
Schedules, to the Knowledge of the Companies, with respect to events or
occurrences that take place prior to the Closing Date, the Purchaser and the
Companies will continue to have, after the Closing Date, full access to all
coverages afforded under any occurrence based Insurance Policies, to the extent
the Companies are covered under any such Insurance Policies. The amount and type
of insurance currently maintained under the Insurance Policies is customary and
reasonable in scope and amount for the Business as currently conducted.
     (w) Warranties and Product Liability Claims. Except as set forth in
Section 5(w) of the Disclosure Schedules, as contained in the standard terms and
conditions of sale of the Companies or as implied or imposed by applicable Law,
none of the Companies has, during the three (3) year period ending on the date
hereof and the Closing Date, given any warranty or made any representation with
respect to the Products or services supplied, manufactured or sold by it. Except
as set forth in Section 5.1(w) of the Disclosure Schedules, none of the Products
manufactured, designed or sold by any of the Companies has been recalled and, to
the Knowledge of the Companies, no investigation of any of the Products
manufactured, designed or sold is proceeding and no recall of any of the
Products of the Companies has been threatened. To the Knowledge of the
Companies, no Company has any material Liability (not otherwise fully covered by
insurance) arising out of any injury to individuals or property as a result of
the ownership, possession, or use of any Product.

46



--------------------------------------------------------------------------------



 



     (x) Certain Payments. None of the Sellers and none of the officers, or
directors, agents or employees of the Companies has directly or indirectly made
any contribution, gift, bribe, rebate, payoff, influence payment, kickback or
other payment to any person, private or public, regardless of form, whether in
money, property or services: (i) to obtain favorable treatment in securing
business; (ii) to pay for favorable treatment for business secured; (iii) to pay
for special concessions or for special concessions already obtained, for or in
respect to the Business; or (iv) in violation of any Law.
     (y) Related Party Transactions. Section 5.1(y) of the Disclosure Schedules
contains a list of all agreements or arrangements currently existing between:
(i) any of the Sellers or any of their respective Affiliates on the one hand and
any of the Companies on the other hand; and (ii) any agreements or arrangements
(other than any Employee Benefit Plans) between any of the Companies on the one
hand and any officers or directors of any of the Companies or any Affiliates of
any officers or directors of any of the Companies on the other hand.
     (z) Bank Accounts, Lockboxes and Powers of Attorney. Prior to the date
hereof, the Companies have delivered to the Purchaser, a true, correct and
complete list of each bank account maintained by each of the Companies together
with a true, correct and complete list of each bank or other financial
institution at which any lock box for the collection of accounts receivable of
any of the Companies is maintained together with the identity of all Persons
authorized to withdraw any funds contained in such accounts or lockboxes. Except
as set forth in Section 5.1(z)of the Disclosure Schedules, there are no
outstanding powers of attorney which have been executed by any of the Companies.
     (aa) Systems. Except for individual personal computers and associated
printers provided to employees of the Business, cellular phones, PDAs and
shrinkwrap software, Section 5.1(aa) of the Disclosure Schedules identifies all
information technology systems and all computer hardware and telephone systems
which are owned or leased by any of the Companies in connection with the conduct
of the Business (collectively the “Systems”). All the Systems, in all material
respects, are sufficient for the current needs of each of the Companies
including, but not limited to, capacity and ability to process current data
volumes in a timely manner. Except as set forth in Section 5.1(aa) of the
Disclosure Schedules, all Systems, other than software licensed from third
parties, which are used in the Business are owned and operated by and under the
control of the Companies and are not wholly or partly dependent on any
facilities which are not under the ownership or control of the Companies.
     (bb) No Material Common Owners, Directors, Officers; Acquisition of Old
Brown.
     (i) Except for those individuals identified on the list provided to
Purchaser by Sellers on or prior to the date hereof, none of the Sellers nor any
of their respective owners, officers, directors or Affiliates has or had any
direct or

47



--------------------------------------------------------------------------------



 



indirect equity interest or ownership in, or was an officer or director of, Old
Brown.
     (ii) No equity owner or holder of an interest in Altus Capital Partners,
Inc. held any ownership interest, either directly or indirectly, in Old Brown.
     (iii) Except for those individuals identified on the list provided to
Purchaser by Sellers on or prior to the date hereof, no officers of Holdings
presently own, either directly or indirectly, any shares of Common Stock,
Preferred Stock or Options.
     (iv) The purchase by the Company of Old Brown’s assets was accomplished
through an arms-length auction process conducted by the investment banking firm
of Lincoln International on behalf of Old Brown’s secured lender to maximize the
value of the Old Brown business. As a result of the Company’s bid in that
auction process, it was selected by Old Brown’s secured lender to acquire the
assets of Old Brown.
     (v) Except as disclosed to Purchaser on or prior to the date hereof, to the
Knowledge of Sellers, none of the officers of Holdings received from Old Brown
any sale bonus, escrow bonus or any other direct or indirect transfer of assets
from Old Brown which was attributable to or contingent upon the closing of the
sale of the Antares Agreement.
     (cc) Completeness of Disclosure. To the Knowledge of Sellers, no
representation, warranty or statement by the Sellers in this Agreement or in any
Disclosure Schedules, certificate, statement, document or instrument furnished
or to be furnished to Purchaser pursuant to this Agreement contains or will
contain any untrue statement of material fact or omits or will omit to state any
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.
     (dd) EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5.1, SELLERS MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF THE COMPANIES, THE PURCHASED SHARES OR THE OPERATIONS OF THE COMPANIES,
INCLUDING WITH RESPECT TO CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, OR ANY FINANCIAL PROJECTIONS OR FORECASTS,
AND ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED.
     5.2 Representations and Warranties of Purchaser. Purchaser represents and
warrants to Sellers that:
     (a) Organization and Existence. Purchaser is a Delaware corporation, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full power and authority to own, lease,
and

48



--------------------------------------------------------------------------------



 



operate its business and properties as conducted by it and to carry on its
business as and where such properties and assets are now owned or leased and
such business is now conducted.
     (b) Authority and Approval. Purchaser has the power to enter into this
Agreement and the Related Agreement to which it is a party and to perform its
obligations thereunder. The execution, delivery and performance by Purchaser of
this Agreement and the Related Agreement to which it is a party (when so
executed and delivered) and the consummation by Purchaser of the transactions
contemplated herein and therein, have been duly authorized by all required
action on its part. This Agreement and the Related Agreement have been duly
executed and delivered by Purchaser (to the extent it is a party thereto). This
Agreement and the Related Agreement to which Purchaser is a party are (assuming
due execution and delivery by Sellers), the valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms.
     (c) No Conflict. The execution and delivery by Purchaser of this Agreement
and the Related Agreement to which it is a party (when so executed and
delivered), and Purchaser’s compliance with the terms and conditions hereof and
thereof, and the consummation by Purchaser of the transactions contemplated
hereby and thereby, do not and will not (i) violate Purchaser’s Organizational
Documents, (ii) violate any provision of, or require any consent, authorization,
or approval under, any Law or any Order applicable to Purchaser, (iii) violate,
result in a breach of, constitute a default under (whether with or without
notice or the lapse of time or both), accelerate or permit the acceleration of
the performance required by, or require any consent, authorization, or approval
under, any material contract to which Purchaser is a party or by which Purchaser
is bound or to which any of its assets or property is subject, or (iv) result in
the creation of any Lien upon the assets or property of Purchaser.
     (d) Governmental Approvals and Filing. Other than the filing of a
Notification and Report Form under the HSR Act, no consent, authorization,
approval or action of, filing with, notice to, or exemption from any
Governmental or Regulatory Authority on the part of Purchaser is required in
connection with the execution, delivery and performance of this Agreement or any
Related Agreements to which Purchaser is a party or the consummation of the
transactions contemplated hereby or thereby.
     (e) Sufficient Funds. Purchaser has available and on the Closing Date will
have available, in cash or pursuant to existing credit arrangements, sufficient
funds to consummate all of the Contemplated Transactions
     (f) Brokers. No broker, finder or investment banker is entitled to any
brokerage commission, finder’s fee or similar payment in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Purchaser.

49



--------------------------------------------------------------------------------



 



ARTICLE 6
INDEMNIFICATION
6.1 Indemnification by Sellers and Purchaser.
     (a) Indemnification by Sellers. Subject to the terms and conditions of this
Agreement, following the Closing, Sellers will severally, in accordance with
their Percentage Interests, indemnify and hold harmless Purchaser, its
Affiliates and its successors and permitted assigns (collectively, the
“Purchaser Indemnified Parties”) against and in respect of any Damages actually
incurred by any Purchaser Indemnified Party as a direct result of any of the
following:
          (i) the breach of any representation or warranty of such Seller in
this Agreement or in any Related Agreement;
          (ii) the breach of any covenant or agreement of such Seller in this
Agreement;
          (iii) any Liability of the Companies for any amount drawn, after the
Closing Date, by a beneficiary under any Letter of Credit; provided that any
such drawn amount(s) shall relate to activities pursuant to which the Companies
derived income prior to Closing;
          (iv) any Liabilities for any Taxes due or payable by the Companies
with respect any periods ending on or prior to the Closing Date, and all
Liabilities which may arise as a result of the Carve-out Transfer of Brown China
and the operation of Brown China prior to Closing;
          (v) any Liabilities of the Companies for any Taxes due and payable or
arising in connection with any payments made to the Option Holders other than
Taxes due and payable in connection with the payments made to the Option Holders
on the Closing Date;
          (vi) any Liabilities of the Companies for any Taxes payable by Old
Brown as a result of the Antares Agreement, but only to the extent that such
Liabilities have not been recovered from Antares as contemplated by
Section 6.2(f);
          (vii) any Liabilities of the Companies arising out of the failure to
pay any Closing Date Debt of any of the Companies to their Affiliates, the
failure to pay any other amounts of the Closing Date Debt and/or the failure to
pay any Company Transaction Expenses;
          (viii) as to Purchaser Remediation Costs, Sellers shall be required to
indemnify and hold harmless the Purchaser Indemnified Parties only to the extent
of Required Remediation including reasonable attorneys’ fees and actual
out-of-pocket expenses reasonably incurred as a result of Required Remediation;
and

50



--------------------------------------------------------------------------------



 



          (ix) any Liabilities relating solely from the Companies’ breach of any
license agreements set forth on that certain list of license agreements provided
by Sellers to Purchaser on or prior to the date hereof.
Further, each Seller will, for himself, herself or itself, indemnify and hold
harmless the Purchaser Indemnified Parties against and in respect of any Damages
actually incurred by any Purchaser Indemnified Party as a direct result of the
breach of any representation or warranty of such Seller in Sections 5.1(b) or
5.1(c)(i) of this Agreement. Notwithstanding any other provision in this
Section 6.1(a), Altus Capital Partners SBIC, L.P. and Altus-D.S. Brown
Co-Invest, LLC hereby agree to be jointly liable for the obligations of the
other pursuant to this Section 6.1(a), provided that they shall not be jointly
liable for the obligations of any other Seller(s).
     (b) Indemnification by Purchaser. Subject to the terms and conditions of
this Agreement, following the Closing, Purchaser will indemnify and hold
harmless Sellers their respective Affiliates, heirs, personal representatives,
successors and permitted assigns (collectively, the “Seller Indemnified
Parties”) against and in respect of any Damages actually incurred by any Seller
Indemnified Party as a direct result of any of the following:
          (i) the breach of any representation or warranty of Purchaser in this
Agreement or in any Related Agreement;
          (ii) the breach of any covenant or agreement of Purchaser in this
Agreement or in any Related Agreement; or
          (iii) the ownership of the Companies or the operation of the Business
after the Effective Time.
6.2 Indemnification Procedures.
     (a) If a claim for Damages (a “Claim”) is made by a party entitled to
indemnification hereunder (the “Indemnified Party”) against the party from whom
indemnification is claimed (the “Indemnifying Party”), the Indemnified Party
will give notice (a “Claim Notice”) to the Indemnifying Party as soon as
practicable after the Indemnified Party becomes aware of any fact, condition or
event which may give rise to Damages for which indemnification may be sought
under this Article 6.
     (b) If any Person commences any Proceeding with respect to any matter as to
which any of the Purchaser Indemnified Parties intends to seek indemnification
under Section 6.1(a), or with respect to any matter as to which any of the
Seller Indemnified Parties intends to seek indemnification under Section 6.1(b),
the Indemnified Party will promptly notify the Indemnifying Party of the
existence of such Claim or the commencement of such action or proceeding (and in
any event within ten (10) Business Days after the service of any summons or
citation). The failure of any Indemnified Party to give timely notice hereunder
will not affect rights to indemnification hereunder, except to the extent that
the resolution of such Claim is prejudiced by the Indemnified Person’s failure
to give such timely notice.

51



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, a Claim Notice that relates to a representation,
warranty, covenant or agreement that is subject to the survival period set forth
in Section 6.3 must be made within such survival period. A Claim Notice must
describe in reasonable detail the nature of the Claim, including an estimate of
the amount of Damages that have been incurred by the Indemnified Party
attributable to such Claim (to the extent reasonably ascertainable at such
time), the basis of the Indemnified Party’s request for indemnification under
this Agreement, the Section of this Agreement under which the violation or
breach is claimed and all information in the Indemnified Party’s possession
relating to such Claim.
     (c) At its election, the Indemnifying Party may elect to assume and control
the defense of any Claim with counsel selected by the Indemnifying Party and
reasonably satisfactory to Indemnified Party. If the Indemnifying Party assumes
such defense, the Indemnified Party shall have the right to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Party, it being understood that the
Indemnifying Party shall control such defense. Notwithstanding the foregoing,
the Indemnified Party shall be entitled to participate in any such defense with
counsel of its own choice at the reasonable expense of the Indemnifying Party if
the Indemnified Party shall have reasonably concluded based on written advice of
counsel that a conflict of interests exists between the Indemnified Party and
the Indemnifying Party which makes representation of both parties inappropriate
under applicable standards of professional conduct. The Indemnified Party will
cooperate with the Indemnifying Party in any defense and make available to the
Indemnifying Party all witnesses, records, materials and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably requested by the Indemnifying Party and which does not
result in the loss of the attorney-client privilege or disclosure of attorney
work product. If Purchaser is the Indemnified Party, Purchaser shall also have
the right to assume and control the defense of any Claim or litigation if a
settlement or adverse judgment with respect to the Claim or litigation is
reasonably likely to have a Business Material Adverse Effect.
     (d) If the Indemnifying Party fails to assume the defense of any Claim
pursuant to Section 6.2(c), the Indemnified Party will have the right, but not
the obligation, to undertake the defense of such Claim at the reasonable expense
of the Indemnifying Party. If the Indemnified Party assumes the defense of such
Claim, (i) the Indemnifying Party will no longer have the right to control such
defense; (ii) the Indemnified Party will control the defense of the Claim
actively and diligently; and (iii) the Indemnifying Party will reasonably
cooperate with the Indemnified Party in such defense and make available to the
Indemnified Party all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto, during normal business hours and upon reasonable notice, as is
reasonably requested by the Indemnified Party and which does not result in the
loss of the attorney-client privilege or disclosure of attorney work product.

52



--------------------------------------------------------------------------------



 



     (e) Any party conducting the defense of a Claim will keep the other party
advised as to the current status and progress thereof. The Indemnified Party
will not make any offer of settlement with respect to any Claim if the
Indemnifying Party has undertaken the defense of such Claim. If the Indemnifying
Party has not undertaken the defense of such Claim, the Indemnified Party agrees
not to make any offer of settlement with respect to such Claim without first
having provided twenty (20) days’ advance written notice thereof to the
Indemnifying Party and having obtained the written approval of the Indemnifying
Party which approval will not be unreasonably conditioned, delayed or withheld.
In the event the Indemnifying Party undertakes the defense of any such Claim,
action, or proceeding, no compromise or settlement of such Claims may be
effected by the Indemnifying Party without the Indemnified Party’s consent,
which consent will not be unreasonably conditioned, delayed or withheld unless
(i) there is no finding or admission of any material violation of Laws, (ii) the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Party; and (iii) such compromise or settlement is not reasonably
likely to have a Business Material Adverse Effect.
     (f) Notwithstanding the provisions of (c),(d) and (e) above, the Purchaser
covenants and agrees that it will actively pursue to the best of its ability all
legal theories, claims and rights and first fully exhaust all of its rights and
remedies to the point of either a settlement acceptable to Purchaser and
Sellers’ Representative or a final non-appealable determination of a court of
competent jurisdiction against Antares pursuant to the terms of that certain
Sale Agreement Pursuant to Article 9 of the Uniform Commercial Code, dated
August 25, 2008 and made by and among D.S.B. Operating Corp. as Buyer and
Antares Capital Corporation as Agent for the Lender under the Credit Agreement
(such agreement being hereinafter the “Antares Agreement”), including, but not
limited to, Liabilities for any Taxes in any way related to Old Brown, whether
imposed on any of the Companies on any theory of transferee liability,
fraudulent transfer, alter ego or other theory of Liability, prior to Sellers
having any obligation whatsoever to indemnify Purchaser Indemnified Parties for
any such Liabilities pursuant to the terms of this Agreement. Sellers will not
be obligated to indemnify, defend or hold Purchaser harmless should Purchaser
fail to strictly comply with the terms and procedures for indemnification under
the Antares Agreement and should Purchaser or Sellers be materially prejudiced
thereby. Prior to settlement of any claim for any Taxes with Antares pursuant to
the Antares Agreement, Purchaser shall seek and obtain Sellers’ Representative’s
consent, which consent will not be unreasonably conditioned, delayed or
withheld.
     6.3 Survival. The representations and warranties of the Sellers shall
survive the Closing for the following periods of time: (a) the representations
and warranties contained in Section 5.1(a) (“Organization and Existence”),
Section 5.1(b) (“Authority and Approval”) and in Section 5.1(n) (“Taxes”) shall
survive for a period equal to the relevant statute of limitations; (b)
Section 5.1(l) (“Environmental”) shall survive for a period of thirty-six
(36) months; and (c) all other representations and warranties contained in this
Agreement will survive the Closing for a period of twenty-four (24) months.
Sellers indemnification obligations, if any, for Taxes related to Old Brown,
will survive until July 15, 2013. In addition to the foregoing, any Claims
arising from any fraudulent act or fraudulent omission will survive the Closing
for a period equal to the

53



--------------------------------------------------------------------------------



 



relevant statute of limitations. Upon expiration of the applicable survival
period for the representations and warranties as provided for above, the
representations and warranties whose survival period has expired (which
expiration shall be deemed to occur on the first day following the last day of
the applicable survival period) shall terminate, be void, and of no further
force or effect.
     6.4 Limitations. The rights to indemnification of Purchaser under this
Agreement are subject to the following limitations:
     (a) Cap. The aggregate amount which all of the Purchaser Indemnified
Parties will be entitled to receive for all Claims for indemnification under
this Agreement is limited to Nine Million and Six Hundred Thousand Dollars
($9.6 million) (the “Cap”); provided, however, Claims arising under
Section 5.1(a) Organization and Existence Section 5.1(b) Authority and Approval,
5.1(h) Title, 5.1(n) Taxes or 6.1(a)(iii), (iv), (v), and (vii) shall not be
limited to the Cap, but in all events shall be limited to the Purchase Price.
     (b) Basket. The Purchaser Indemnified Parties will not be entitled to
assert any Claim for indemnification pursuant to this Agreement unless the total
monetary value of all Damages with respect to all such matters exceeds Five
Hundred Thousand Dollars ($500,000), and then only for the amount by which the
monetary value of such Damages exceeds Five Hundred Thousand Dollars ($500,000)
(the “Basket”); provided, however, (i) Claims arising under Section 5.1(b),
5.1(h), 5.1(n) or 6.1(a)(ii), (iii), (iv), (v), (vi),(vii) and (ix) shall not be
subjected to the Basket and (ii) Claims for indemnification for Purchaser
Remediation Costs pursuant to this Agreement shall not be subject to the Basket,
but the Purchaser Indemnified Parties, on the one hand, and the Sellers,
severally in accordance with their Percentage Interests, collectively, on the
other hand, in the aggregate, will share equally on a dollar for dollar basis
with each bearing fifty percent (50%) of each dollar of the first Three Hundred
Thousand Dollars ($300,000) of Purchaser Remediation Costs, if any. The
Purchaser and the Sellers will share in such Purchaser Remediation Costs as and
when incurred and any claim from the Indemnification Escrow Account shall
reflect solely the portion of such Purchaser Remediation Costs payable by the
Sellers in accordance with this provision. For example, if total Purchaser
Remediation Costs are Three Hundred Fifty Thousand Dollars ($350,000), the
Purchaser will be responsible for $150,000 of such Purchase Remediation Costs
and the Sellers will severally be responsible for the remaining Two Hundred
Thousand Dollars ($200,000) of such Purchaser Remediation Costs in accordance
with their Percentage Interests.
     (c) Set-Offs. The amount of each Claim recoverable from an Indemnifying
Party hereunder will be reduced by an amount equal to all indemnification
payments or other recoveries that the Indemnified Person is entitled to receive
from a third party, including an insurance company, in connection with the
matter underlying the Claim for such Damages. Additionally, Sellers
indemnification obligations for any Liabilities for Taxes in any way related to
Old Brown shall be offset and mitigated dollar-for-dollar by any recovery, net
of reasonable costs and

54



--------------------------------------------------------------------------------



 



expenses, obtained by Purchaser pursuant to Antares’s indemnification
obligations under the terms of the Antares Agreement.
     (d) Indemnification Net of Tax Benefits. The amount of any indemnity
provided in Section 6.1(a), other than any indemnity with respect to Claims
which are not subjected to the Basket or the Cap shall be reduced (but not below
zero) by the amount of any actual net reduction in cash payments for Taxes
realized by the Purchaser Indemnified Parties as a result of the Damages giving
rise to such indemnity claim. If the indemnity amount is paid prior to the
Purchaser Indemnified Parties realizing any actual reduction in cash payments
for Taxes in connection with the Damages giving rise to such payment, and the
Purchaser Indemnified Parties subsequently realize such actual reduction in cash
payments for Taxes, then the Purchaser Indemnified Parties shall pay the amount
of such actual reduction in cash payments for Taxes (but not in excess of the
indemnification payment or payments actually received with respect to such
Damages) to the Sellers and the Option Holders. For purposes of the preceding
two sentences, the Purchaser Indemnified Parties shall be deemed to have
realized a reduction in cash payments for Taxes with respect to a Taxable year
if, and to the extent that, the Purchaser Indemnified Parties’ cumulative
liability for Taxes from the Closing Date through the end of such Taxable year,
calculated by excluding any Tax items attributable to the Damages from all
Taxable years, exceeds Purchaser Indemnified Parties’ actual cumulative
liability for Taxes through the end of the Taxable year, calculated by taking
into account any Tax items attributable to the amount of Damages for all Taxable
years (treating such Tax items as the last items claimed for any Taxable year).
     (e) Notwithstanding anything to the contrary contained in this Agreement,
there shall be no right to indemnification under this Agreement (i) to the
extent the Damages comprising a claim (or a part thereof) with respect to such
matter has been taken into account in the determination of the Closing Working
Capital pursuant to Section 3.4 hereof or (ii) if the Damages arise from any
liability for Taxes, to the extent such liability is attributable to a Purchaser
Tax Act or is, or can be, reduced by any net operating or capital loss
carryforward or carryback of the Companies arising in a Pre-Closing Tax Return
and Purchaser is not required to make any payment with respect to such liability
for Taxes.
     (f) Notwithstanding anything to the contrary contained in this Agreement,
the Purchaser shall not be entitled to indemnification for Claims under Section
5.1(k) of this Agreement until the total monetary value of all Damages with
respect to all such Claims under Section 5.1(k) exceeds Ten Thousand Dollars
($10,000), and then, after the total monetary value of all Claims under
Section 5.1(k) exceeds Ten Thousand Dollars ($10,000), only for the amount by
which the monetary value of such Damages exceeds Ten Thousand dollars ($10,000).
     6.5 Exclusive Remedy; Purchaser’s Knowledge.
     (a) Except as set forth herein, from and after the Closing, the
indemnification obligations set forth in Section 6.1 are the sole and exclusive
remedy of the Indemnified

55



--------------------------------------------------------------------------------



 



Parties (i) for any breaches of any of the representations or warranties in this
Agreement or of any covenant or agreement in this Agreement or (ii) otherwise
with respect to this Agreement, the Companies, the Purchased Shares and the
transactions contemplated by this Agreement and matters arising out of, relating
to or resulting from the subject matter of this Agreement, whether based on
statute, contract, tort, property or otherwise, and whether or not arising from
the relevant party’s sole, joint or concurrent negligence, strict liability or
other fault; provided, however, that nothing in this Section 6.5 shall limit the
remedies of the Indemnified Parties for (i) fraudulent acts or omissions, or
intentional misconduct, or (ii) as provided for in Section 8.1(c).
     (b) Except for potential violations of Environmental Laws as to which the
Purchaser is not aware as a result of not fully completing its due diligence
investigation, based upon Purchaser’s in-depth diligence of the Companies,
Purchaser is not aware of any representation, warranty or statement made by the
Sellers in this Agreement or in any Disclosure Schedules, certificate,
statement, document or instrument furnished or to be furnished to Purchaser
pursuant to this Agreement that contains any untrue statement of material fact
or omits to state any material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.
     6.6 Limitations on Damages. Notwithstanding anything to the contrary
contained in this Agreement, in no event is Purchaser liable to Seller
Indemnified Parties, and in no event are Sellers liable to any Purchaser
Indemnified Parties, for incidental, special, indirect or punitive damages,
including decline in market capitalization, damages to reputation, increased
cost of capital or borrowing for any reason with respect to any matter arising
out of, relating to or resulting from this Agreement, whether based on statute,
contract, tort, property or otherwise, and whether or not arising from the
relevant party’s sole, joint or concurrent negligence, strict liability or other
fault unless such incidental, special, indirect or punitive damages are awarded
to third parties.
     6.7 Method and Treatment of Indemnification Payments. For all purposes
hereunder, all indemnification payments made pursuant to Article 6 of this
Agreement will be paid first from the proceeds of the Indemnification Escrow
Deposit and will be treated collectively as an adjustment to the Purchase Price.
     6.8 Materiality. Each of the representations and warranties that contain
any “Material Adverse Effect,” “in all material respects” or other materiality
(or correlative meaning) qualifications shall be deemed to include such
qualifiers for purposes of determining whether or not there is a breach of such
representation or warranty and shall be deemed to exclude such qualifiers for
purposes of calculating Damages under this Article 6.
     6.9 Mitigation and Limitation of Claims. Notwithstanding anything to the
contrary contained herein, an Indemnified Party shall take all reasonable steps
to mitigate all Damages and the like relating to a Claim, including availing
itself of any defenses, limitations, rights of contribution, and other rights at
law or equity, and shall provide such evidence and documentation of the nature
and extent of such Claim as may be reasonably requested by the Indemnifying
Party. An Indemnified Party’s reasonable steps shall include the reasonable

56



--------------------------------------------------------------------------------



 



expenditure of money to mitigate or otherwise reduce or eliminate any Damages
for which indemnification would otherwise be due under this Article 6.
     6.10 Purchaser’s Remediation Work.
     (a) Promptly following the Closing, Purchaser will engage a nationally
recognized environmental consultant with experience dealing with the Ohio
Environmental Protection Agency’s Voluntary Action Program (the “VAP”) and who
is identified on a list of remediation contractors agreed upon by Purchaser and
Sellers’ Representative and delivered to such parties on or prior to the date
hereof (“Approved Remediation Contractors”) to perform, at Purchaser’s sole cost
and expense, a Phase II investigation of the Real Property located in North
Baltimore, Ohio (the “North Baltimore Real Property”) (such investigation being
hereinafter the “Phase II”). As used herein, any Approved Remediation Contractor
selected by Purchaser will be referred to as “Purchaser’s Approved Remediation
Contractor” and any Approved Remediation Contractor selected by Sellers’
Representative will be referred to herein as “Sellers’ Approved Remediation
Contractor”. In the event, in Purchaser’s opinion, that the results of the Phase
II conducted by Purchaser’s Approved Remediation Contractor conclude that there
are Hazardous Materials at the North Baltimore Real Property in excess of levels
permitted under Environmental Law, Purchaser shall promptly solicit a detailed
written cost proposal from Purchaser’s Approved Remediation Contractor for the
scope and proposed cleanup and remediation of such Hazardous Materials to
Required Remediation levels which are permitted under Environmental Law (the
cost contained in any such proposal received by Purchaser being hereinafter the
“Purchaser’s Initial Estimated Remediation Cost”). Purchaser shall provide to
Sellers’ Representative a copy of the Phase II, a copy of Purchaser’s Phase I
Environmental Assessment, dated February 2011 (the “Phase I”), and, if
applicable, a copy of Purchaser’s Initial Estimated Remediation Cost and a
description of the proposed work and reasons for such proposal within ten
(10) Business Days of receipt of any such documents other than Phase I which
will be dated as of an earlier date. Purchaser will consent to Purchaser’s
Approved Remediation Contractor discussing the results of its Phase I and Phase
II with Sellers’ Representative or any Sellers’ Approved Remediation Contractor
from the aforementioned list.
     (b) If, in Purchaser’s opinion, the Phase II concludes that there are
Hazardous Materials at the North Baltimore Real Property in excess of levels
permitted under Environmental Law, Sellers’ Representative shall have a period
of sixty (60) days following the receipt of the Purchaser’s Initial Estimated
Remediation Cost to deliver to Purchaser a detailed written proposal from
Sellers’ Approved Remediation Contractor for the scope and cost of the Required
Remediation (“Sellers’ Initial Estimated Remediation Cost”). As part of
preparing Sellers’ Initial Estimated Remediation Cost, Sellers may engage
Sellers’ Approved Remediation Contractor, at Sellers’ sole cost and expense, to
perform a Phase II investigation of some or all of the areas of the North
Baltimore Real Property tested by Purchaser’s Approved Remediation Contractor
(“Sellers’ Phase II”). For the avoidance of doubt, any testing performed by the
Sellers’ Approved Remediation Contractor shall be for

57



--------------------------------------------------------------------------------



 



the purpose of verification of the results of the Phase II and as a result
should only be performed in substantially the same locations within the North
Baltimore Real Property as were tested in connection with the Phase II. Within
three (3) Business Days of Purchaser’s receipt from Sellers’ Approved
Remediation Contractor of a written plan detailing proposed sampling locations
and sampling activities, Purchaser shall grant Sellers’ Approved Remediation
Contractor access to the North Baltimore Real Property for purposes of
conducting Sellers’ Phase II. If applicable, Sellers shall provide to Purchaser
a copy of Sellers’ Phase II within ten (10) Business Days of Sellers’
Representative’s receipt of such document.
     (c) In the event that Sellers’ Representative fails to deliver to Purchaser
a Sellers’ Initial Estimated Remediation Cost within sixty (60) days following
the receipt by Sellers’ Representative of the Purchaser’s Initial Estimated
Remediation Cost, the initial cost of the Purchaser to perform the Required
Remediation described in the Purchaser’s Initial Estimated Remediation Cost
shall be deemed to be the amount specified in Purchaser’s Initial Estimated
Remediation Cost and such amount, subject to the provisions of Section 6.4(b)
and the following sentence and, if applicable, to the following paragraph,
shall, for purposes of determining the amount of the Indemnification Escrow
Deposit which may be held by the Escrow Agent pending completion of the Required
Remediation shall, for purposes of this Agreement, be referred to as the
“Purchaser Remediation Costs”. In the event that the Sellers’ Representative
delivers a Sellers’ Initial Estimated Remediation Cost to the Purchaser within
sixty (60) days following the receipt by Sellers’ Representative of the
Purchaser’s Initial Estimated Remediation Cost, the “Purchaser Remediation
Costs” shall, subject to the provisions of the following paragraph, if
applicable, be equal to the lower of Purchaser’s Initial Estimated Remediation
Cost and the Sellers’ Initial Estimated Remediation Cost.
     (d) Promptly following the determination of the amount of the Purchaser
Remediation Costs as provided in the preceding paragraph, the Purchaser shall,
subject to the restrictions set forth in the definition of Required Remediation,
take any action which may be necessary or required to cleanup the Hazardous
Materials which are located at the North Baltimore Real Property, including, but
not limited to, the engagement of the lowest cost Approved Remediation
Contractor as between Purchaser’s Approved Remediation Contractor and Seller’s
Approved Remediation Contractor (hereinafter, the “Selected Approved Remediation
Contractor”) to perform all work and other actions required to perform the
Required Remediation under the so-called “classic track” of the VAP, including,
but not limited to, the performance of additional borings to determine and
delineate the extent of any contamination discovered, the performance of
laboratory testing and analysis of soil and water samples for contamination, the
excavation and removal of contaminated soil, the construction of permanent or
temporary monitoring wells, the communication with any applicable Governmental
or Regulatory Authority regarding the Required Remediation, and the filing of
any plans or documents with any Governmental or Regulatory Authority, including
submitting a no further action letter to the Ohio Environmental Protection
Agency (the “Ohio EPA”) for review and approval and causing the Ohio EPA to
issue a covenant not to sue. In addition, Purchaser

58



--------------------------------------------------------------------------------



 



Remediation Costs will include reasonable attorney fees and actual out-of-pocket
expenses reasonably incurred as a result of Required Remediation. In the event
that, during the performance of the Required Remediation, additional
contamination is discovered which was not anticipated by the Purchaser
Remediation Cost furnished by the Selected Approved Remediation Contractor,
Purchaser and Sellers’ Representative shall promptly seek a detailed written
cost proposal from the Selected Approved Remediation Contractor with respect to
the additional cost to cleanup such additional contamination, if cleanup is
required pursuant to the definition of Required Remediation, and shall promptly,
but in no event later than ten (10) Business Days following the receipt by
either Purchaser or Sellers’ Representative, as the case may be, of any such
additional proposal, deliver a copy of the same to Sellers’ Representative or
Purchaser, as the case may be (the cost contained in any such proposal received
being hereinafter the “Initial Supplemental Estimated Remediation Cost”). Either
Sellers’ Representative or Purchaser shall have a period of thirty (30) days
following the receipt of the Initial Supplemental Estimated Remediation Cost to
deliver to the other a detailed written proposal of scope and cost for any
additional work from the Approved Remediation Contractor who was not initially
selected to prepare the Initial Supplemental Estimated Remediation Cost (the
cost, if any, contained in any such proposal received by the party furnishing it
being hereinafter the “Alternative Supplemental Estimated Remediation Cost”). In
the event that, the either the Sellers’ Representative or the Purchaser, as the
case may be fails to deliver an Alternative Supplemental Estimated Remediation
Cost within thirty (30) days following the receipt of the Initial Supplemental
Estimated Remediation Cost, the Purchaser Remediation Costs shall be deemed to
be increased by the amount specified in Initial Supplemental Estimated
Remediation Cost. In the event that either the Sellers’ Representative or the
Purchaser delivers an Alternative Supplemental Estimated Remediation Cost within
thirty (30) days following the receipt of the Initial Supplemental Estimated
Remediation Cost, the amount of the increase in the Purchaser Remediation Costs
shall be the lower of the Initial Supplemental Estimated Remediation Cost and
the Alternative Supplemental Estimated Remediation Cost. There shall be no limit
on the number of times that the amount of the Purchaser Remediation Costs is
increased through the operation of this paragraph; provided that the Purchaser
Remediation Costs shall not be increased pursuant to this paragraph if no
additional cleanup of Hazardous Materials is required pursuant to the definition
of Required Remediation. If the costs of any part of the Required Remediation
are increased due to an act of God or an act or omission (after the Closing) by
a Person other than any Seller or an agent, representative or contractor of any
Seller, Sellers shall not be responsible for any such increase.
     (e) Purchaser and Sellers acknowledge that petroleum in its naturally
occurring form is present beneath and adjacent to the North Baltimore Real
Property (“Petroleum”). Should the removal of Petroleum be part of the Required
Remediation, Purchaser may seek a buyer for the Petroleum. To the extent
Purchaser, at any time, sells the Petroleum removed as part of any Required
Remediation, Purchaser Remediation Costs payable by Sellers shall be reduced or
refunded by the amount of money Purchaser receives for the Petroleum.

59



--------------------------------------------------------------------------------



 



     (f) Subject to the cost sharing specified in Section 6.4(b), Purchaser
shall submit all invoices received from any such environmental contractor, or
consultant in connection with performance of the Required Remediation to
Sellers’ Representative and the Escrow Agent and, if Sellers’ Representative
does not object in a writing provided to Purchaser and the Escrow Agent, the
Escrow Agent shall promptly, but in no event later than ten (10) Business Days
following receipt by the Escrow Agent of any such invoices, pay to the Purchaser
the amount reflected on any such invoice. The fact that a portion of the
Indemnification Escrow Deposit is to be withheld from distribution to Sellers to
reflect any unpaid portion of the Purchaser Remediation Costs shall not be
deemed to limit the obligation of Sellers to indemnify the Purchaser for all
costs and expenses incurred by Purchaser to perform the Required Remediation and
Sellers hereby acknowledge their several obligation in accordance with their
Percentage Interests to indemnify Purchaser for all such costs and expenses;
provided that, in no event shall the aggregate amount which the Sellers are
obligated to indemnify the Purchaser for with respect to all Claims for
indemnification under this Agreement, including costs and expenses incurred by
Purchaser to perform the Required Remediation, exceed the Cap. Subject to the
foregoing, if and to the extent that the amount of the costs and expenses
incurred by the Purchaser to perform the Required Remediation exceed the amount
contained in the Indemnification Escrow Account, if Sellers’ Representative does
not object in a writing provided to Purchaser and the Escrow Agent, the Sellers
shall promptly, but in no event later than ten (10) Business Days following
delivery of any invoices for such services to Sellers’ Representative, pay to
Purchaser their respective Percentage Interests in the amount of such invoices,
subject to the aggregate limit of the Cap.
ARTICLE 7
TAX MATTERS
     7.1 Straddle Period. In the case of any Tax Return with respect to a
Taxable period that includes (but does not end on) the Closing Date (a “Straddle
Period”) of a member of the Company Group, Purchaser will, to the extent
permitted by Law, elect to treat the Closing as the last day of the taxable year
or period and will apportion any Taxes arising out of or relating to a Straddle
Period to the Pre-Closing Tax Period and the Post-Closing Tax Period under the
“closing-the-books” method as described in Treasury Regulation Section
1.1502-76(b)(2)(i) (or any similar provision of state, local or foreign law);
provided, however, that any Closing Date Tax Benefits will be apportioned to the
Pre-Closing Tax Period. In any case where applicable Law does not permit a
member of the Company Group to treat the Closing as the last day of the taxable
year or period, any Taxes arising out of or relating to a Straddle Period will
be apportioned to the Pre-Closing Tax Period and the Post-Closing Tax Period
based on a closing of the books; provided, however, that (i) exemptions,
allowances or deductions that are calculated on an annualized basis (including
depreciation, amortization and depletion deductions) will be apportioned on a
daily pro rata basis, and (ii) real and personal property Taxes and any other
Tax that is not based on or measured by income, gross receipts, sales, use or
payroll shall be allocated on a per diem basis; provided, however, that any
Closing Date Tax Benefits will be apportioned solely to the Pre-Closing Tax
Period.

60



--------------------------------------------------------------------------------



 



     7.2 Tax Returns. Sellers shall prepare or cause to be prepared and file all
Pre-Closing Tax Period Tax Returns of each member of the Company Group which are
to be filed after the Closing Date, including, all Straddle Period Tax Returns
of each member of the Company Group. The Purchasers shall provide an
authorization to Seller’s to allow Sellers to execute such Pre-Closing Tax
Period Tax Returns on behalf of the Company Group. Such Tax Returns shall be
prepared in a manner consistent with the past practices and customs of the
Company Group except to the extent any such practice or custom is clearly not
permitted by applicable Law. Sellers shall use their Best Efforts to prepare and
file the federal and state income Tax Returns for the taxable year of the
Company Group that ends on the Closing Date (the “Pre-Closing Stub Returns”)
within seventy-five (75) days of the Closing Date. Sellers shall deliver the
Straddle Period Tax Returns to Purchaser at least thirty (30) days prior to the
proposed filing date of such Tax Returns, for review and comment. Sellers shall
make any changes requested by the Purchaser that are reasonable, in accordance
with applicable Law and consistent with Sellers past practices in the
preparation of its Straddle Period Tax Returns. Sellers shall not file the
Straddle Period Tax Returns without the consent of Purchaser, which consent
shall not be unreasonably withheld; provided, that it shall not be unreasonable
to withhold consent to the filing of any Tax Return that does not comply with
this Section 7.2. In the event that Sellers’ Representative refuses to make a
change to the Straddle Period Tax Return requested by Purchaser and in the event
that, within ten (10) days following receipt by Sellers’ Representative of
written notice from Purchaser that Purchaser is disputing the refusal of
Sellers’ Representative to make any such change to the Straddle Period Tax
Return, the determination of whether or not the change should be made to the
Straddle Period Tax Return shall be referred to the Referee whose determination
shall be conclusive and binding on the parties. The fees and expenses of the
Referee shall be allocated among the Purchaser and the Sellers in the same
manner as provided for in Section 3.6 hereof. Within ten (10) days prior to the
due date of a Straddle Period Tax Return, the Purchaser shall pay the Sellers’
Representative the amount of Taxes attributable to the Post Closing Tax Period
shown to be due on such Tax Returns prepared in accordance with this Section 7.2
and consented to by the Purchaser in accordance with this Section 7. In
addition, Sellers’ Representative will provide Purchaser with copies of all
other pre-Closing Date Tax Returns that have not been filed as of the Closing
Date in advance of filing such Tax Returns.
     7.3 Amendment to Tax Returns. Without the prior written consent of the
Sellers’ Representative, which consent shall not be unreasonably withheld,
conditioned or delayed, none of Purchaser or any member of the Company Group
shall amend, refile or otherwise modify any Tax Return of any member of the
Company Group for a Pre-Closing Tax Period or Straddle Period Tax Return, or
waive any limitations period with respect to such Tax Returns, if such
amendment, refiling or modification would (a) result in an increase in Taxes for
any Pre-Closing Tax Period for which the Sellers would be liable hereunder,
(b) create an obligation of Sellers to indemnify Purchasers under this Agreement
or (c) would reduce the amount of any refunds for the Closing Date Tax Benefit
or the tax refunds contemplated by the last sentence of Section 7.4.
     7.4 Tax Refunds and Benefits Refunds.
(a) Refunds
     (i) Purchaser is a C corporation that will include Holdings and Brown or
any Affiliate of Purchaser in its Federal consolidated Tax group (“Purchaser

61



--------------------------------------------------------------------------------



 



Group”) on the first day following the Closing Date. Purchaser and Sellers
acknowledge and agree that Holdings and Brown shall end their consolidated Tax
year at the Closing Date and Sellers shall file for a refund of Taxes paid by
the Company Group for the period prior to the Closing.
     (ii) All “Applicable Tax Refunds” received after Closing by the Purchaser
Group shall solely be for the account of the Sellers and the Option Holders as
described in this Section. An “Applicable Tax Refund” is a refund of Tax
received by the Purchaser Group after the Closing that is attributable to
Closing Date Tax Benefits recognized after the Closing.
     (iii) The Purchaser Group shall direct all Governmental or Regulatory
Authorities to pay any and all such Applicable Tax Refunds directly via SWIFT or
wire transfer to a segregated, interest bearing account with a federally insured
banking institution with branches in Illinois acceptable to Sellers’
Representative solely designated for the purpose of providing the Sellers and
the Option Holders with the Applicable Tax Refunds (the “Tax Refund Account”),
which shall be a subaccount of the Escrow Account.
     (iv) The Purchaser Group shall keep all assets in such Tax Refund Account
unencumbered from any third party and shall not assign, sell, pledge, transfer
or otherwise encumber Sellers’ and Option Holders’ interest in the Applicable
Tax Refunds or the Tax Refund Account to any party other than the Sellers and
the Option Holders. Purchaser Group covenants to the Sellers and the Option
Holders that the Tax Refund Account will only be used for the collection and
disbursement of any Applicable Tax Refunds for the benefit of the Sellers and
the Option Holders and for no other purpose. The Purchaser Group will:
(a) notify the Sellers’ Representative immediately upon notice that a
Governmental or Regulatory Authority has deposited funds in the Tax Refund
Account, and (b) provide the Sellers’ Representative with monthly statements
from the Tax Refund Account within five Business Days of receipt from the
banking institution.
     (v) To the extent any Governmental or Regulatory Authorities do not pay any
Applicable Tax Refunds via SWIFT or wire transfer directly to the Tax Refund
Account, but instead pay such Applicable Tax Refunds via check or other means
directly to any member of the Purchaser Group, then the Purchaser Group shall
immediately endorse and delivery such check to the Sellers’ Representative.
     (b) Tax Benefits.
     (i) To the extent the Purchaser Group recognizes any reduction in Tax
liability arising from the Closing Date Tax Benefits at any time, the Purchaser
Group shall pay to the Sellers’ Representative for the benefit of the Sellers
and Option Holders an amount of cash equal to the reduction in Taxes owed within
five (5) Business Days after the Purchaser Group files any Tax Return after the
Closing. The amount that the Purchaser Group shall pay under this subsection

62



--------------------------------------------------------------------------------



 



shall be determined on a “with and without” basis considering the Closing Date
Tax Benefits.
     (ii) The Purchaser Group will indemnify, defend and hold the Sellers and
the Option Holders harmless from any breach of the provisions of this Section
7.4 by any member of the Purchaser Group. The Purchaser Group agrees that should
the Sellers or the Option Holders find it necessary to take any action to
enforce their rights pursuant to the provisions of this Section 7.4, then the
Purchaser Group shall within five (5) Business Days of Sellers’ Representatives
written request, reimburse Sellers and the Option Holders, as applicable, for
all fees, costs and expenses (including attorneys fees and fees of accountants
and other professionals retained by Sellers or the Option Holders) in connection
with enforcement of the rights pursuant to this Section 7.4, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Sellers or the Option Holders may be entitled hereunder or under applicable Law.
All calculations necessary to compute the amount of a cash benefit or additional
Closing Date Tax Benefits under this Section 7.4 shall be done on a with and
without basis similar to that done in Section 6.4(d).
     7.5 No Code Section 338 Election. Purchaser shall not make, or cause to be
made, any election under Section 338 of the Code with respect to the
transactions contemplated by this Agreement.
     7.6 Cooperation on Tax Matters. Purchaser, the Company Group and Sellers
will cooperate fully, as and to the extent reasonably requested by the other
party, in connection with any Tax matters relating to the Company Group
(including by the provision of reasonably relevant records or information). The
party requesting such cooperation will pay the reasonable out-of-pocket expenses
of the other party. Such cooperation will include without limitation:
     (i) assisting the other party in preparing any Tax Returns including
requests for Tax refunds which such other party is responsible for preparing and
filing, such assistance to include reasonable access by the Sellers’
Representative to Tim Hack for such purposes;
     (ii) cooperating fully in preparing for any audits of, or disputes with
Governmental or Regulatory Authorities regarding, any Tax Returns of the
Companies or Taxes due by the Companies, it being acknowledged and agreed that
Sellers’ Representative shall be granted the right to dispute any Taxes which
may be the subject of indemnification obligations of the Sellers;
     (iii) making available to the other and to any Governmental or Regulatory
Authority as reasonably requested all information, records and documents
relating to Taxes of the Companies;
     (iv) providing timely notice to the other in writing of any pending or
threatened Tax audits or assessments relating to Taxes of the Companies for
taxable periods for which the other may have any liability; and

63



--------------------------------------------------------------------------------



 



     (v) furnishing the other with copies of all correspondence received from
any Governmental or Regulatory Authority in connection with any Tax audit or
information request with respect to any such taxable period.
     7.7 Treatment of Payments. Any payments made under this Section 7 or under
the indemnification provisions of Section 6 shall be treated as either an
increase or decrease in Base Purchase Price.
ARTICLE 8
CERTAIN COVENANTS
     8.1 Non-Compete; Non-Solicitation.
     (a) Altus Capital Partners SBIC, L.P. and Altus-D.S. Brown Co-Invest, LLC
(collectively, the “Restricted Parties”) agree that for a period of two (2)
years from the Closing Date (the “Restriction Period”), neither the Restricted
Parties nor any of their respective Affiliates over which they have control
will, directly or indirectly, without the prior written consent of Purchaser:
     (i) engage or participate or have any ownership or other financial interest
in (except for owning not more than five percent (5%) of the outstanding
securities of any class of securities of a publicly traded company), or in any
way assist (as an employee, agent, consultant, investor, partner, shareholder or
otherwise) a Competing Business anywhere in the world; or
     (ii) divert, solicit or attempt to divert, or assist or encourage any
Person in diverting, soliciting or attempting to divert, to or for any Competing
Business, any customer or supplier of Purchaser related to the Business; or
     (b) The Restricted Parties agree that for a period of three (3) years from
the Closing Date neither the Restricted Parties nor any of their respective
Affiliates over which they have control, will directly or indirectly, without
the prior consent of Purchaser, solicit (other than by means of general
advertisement) or hire any of Kirk L. Feuerbach, Gerald A. Wetzel, Timothy L.
Hack, Tom Lewis or Mark Kaczinski to become an employee or consultant of any of
the Restricted Parties for employment or consultation in connection with a
Competing Business.
For purposes of this Section 8.1, all references to Purchaser shall be deemed to
include any and all subsidiaries of Purchaser. A notice by any Restricted Party
of any job listing or opening, or similar general publication of a job search or
availability shall not be construed as a violation or breach of this
Section 8.1.
     (c) Each Restricted Party, on behalf of himself, herself or itself, agrees
and acknowledges that the duration and scope of the non-solicitation/no-hire,
and other provisions described in this Section 8.1 are fair, reasonable and
necessary in order to protect the legitimate interests of Purchaser, and that
adequate consideration has been received by such Restricted Party for such
obligations. If, however, for any

64



--------------------------------------------------------------------------------



 



reason any court determines that the restrictions in this Section 8.1 are not
reasonable or that such consideration is inadequate, such restrictions shall be
interpreted, modified or rewritten to include as much of the duration, scope and
geographic area identified in this Section 8.1 as will render such restrictions
valid and enforceable.
     (d) Each Restricted Party, on behalf of himself, herself or itself,
acknowledges that any breach of the provisions contained in this Section 8.1 may
result in serious and irreparable injury to Purchaser. Therefore,
notwithstanding Section 6.5, Restricted Parties acknowledge and agree that only
in the event of a breach of this Section 8.1 by any Restricted Party, Purchaser
shall be entitled, in addition to any other remedy at Law or in equity to which
Purchaser may be entitled, to a grant by a court of competent jurisdiction of
equitable relief against such Restricted Party, including, without limitation,
an injunction to restrain such Restricted Party from such breach and to compel
compliance with the obligations of Restricted Party hereunder in protecting or
enforcing Purchaser’s rights and remedies.
     8.2 Restricted Use of Confidential Information.
     (a) Non-Disclosure and Non-Use of Confidential Information. Each Receiving
Party acknowledges the confidential and proprietary nature of the Confidential
Information of the Disclosing Party and agrees that such Confidential
Information (i) will be kept confidential by the Receiving Party; (ii) will be
used by it, its Affiliates and Representatives only for the purposes of
evaluating and consummating the transactions contemplated by this Agreement; and
(iii) without limiting the foregoing, will not be disclosed by the Receiving
Party to any Person, except in each case as otherwise expressly permitted by the
terms of this Agreement or with the prior written consent of an authorized
Representative of the Disclosing Party. Each Receiving Party will disclose the
Confidential Information of the Disclosing Party only to its Representatives who
require such material for the purpose of evaluating or advising with respect to
the transactions contemplated by this Agreement and are informed by the
Receiving Party of its obligations under this Section 8.2 with respect to such
information. Each Receiving Party will enforce the terms of this Section 8.2 as
to its respective Representatives and be responsible and liable for any breach
of the provisions of this Section 8.2 by it or its Representatives.
     (b) From and after the Closing, the provisions of Section 8.2(a) will not
apply to or restrict in any manner Purchaser’s use of any Confidential
Information that is a Company asset or liability.
     (c) Section 8.2(a) does not apply to Confidential Information that (i) was,
is or becomes generally available to the public other than as a result of a
breach of this Section 8.2 or any applicable confidentiality agreement by the
Receiving Party or its Representatives; (ii) was or is developed by the
Receiving Party independently of and without reference to any Confidential
Information of the Disclosing Party; or (iii) was, is or becomes available to
the Receiving Party on a nonconfidential basis from a third party not bound by a
confidentiality agreement with the Disclosing Party or any legal, fiduciary or
other obligation to the Disclosing Party restricting such disclosure.

65



--------------------------------------------------------------------------------



 



Sellers will not disclose any Confidential Information of the Companies acquired
prior to Closing relating to any of the Companies in reliance on the exceptions
in clauses (ii) or (iii) above.
     (d) If a Receiving Party is required by applicable Law, stock exchange
requirement or regulation to make any disclosure that is prohibited or otherwise
constrained by this Section 8.2, that Receiving Party will provide the
Disclosing Party with prompt notice of such compulsion or request (unless
prevented by applicable Law) so that it may seek an appropriate protective order
or other appropriate remedy or waive compliance with the provisions of this
Section 8.2. In the absence of a protective order or other remedy, the Receiving
Party may disclose that portion (and only that portion) of the Confidential
Information of the Disclosing Party that, based upon advice of the Receiving
Party’s counsel, the Receiving Party is legally compelled to disclose; provided,
however, that the Receiving Party will use reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded by any Person to whom any
Confidential Information is so disclosed. The provisions of this Section 8.2(d)
do not apply to any legal proceedings between the parties to this Agreement.
     8.3 Conduct of Business by the Companies Pending the Closing.
     (a) From the Execution Date through the Effective Time, the Companies
shall: (i) conduct their business in the Ordinary Course of Business and in
compliance in all material respects with all applicable Laws; (ii) use
reasonable best efforts to preserve intact their respective business
organizations and goodwill, keep available the services of their respective
present officers, employees and independent contractors, and preserve the
goodwill and business relationships with customers, suppliers, licensors,
licensees and others having business relationships with them, in each case such
that the Business and its operations, organization shall be unimpaired in all
material respects on the Closing Date; (iii) make no capital expenditure in
excess of One Hundred Thousand Dollars ($100,000) without prior notification to
Purchaser; (iv) preserve the present business relationships which it has with
its vendors, customers, suppliers and other Persons having business
relationships with any of the Companies. Notwithstanding the foregoing, as soon
as possible but not later than three (3) months after the execution of this
Agreement (“Carve-out Date”), the Sellers and the Companies (prior to the
Closing Date) and the Purchaser and the Companies (on and after the Closing
Date) shall take, and shall procure Kirk Feuerbach, or such other individual as
may be reasonably acceptable to Sellers’ Representative, in the capacity of the
legal representative of Brown China to take, such action as may be required to
terminate the status of Brown China as a subsidiary or Affiliate of the
Companies as of the Carve-out Date, by means of transferring all of the equity
interests in Brown China to a designee of the Sellers (“Carve-out Transfer”).
From the date hereof, the sole activities to be conducted in connection with
Brown China will be to spinoff and liquidate the business. The Sellers’
Representative and its counsel shall prepare the documents necessary for the
Carve-out Transfer and shall provide copies of all such documents to the
Purchaser in advance of execution or filing for the Purchaser’s review. Sellers
shall reimburse

66



--------------------------------------------------------------------------------



 



Purchaser up to Seven Thousand Five Hundred and no/100th Dollars ($7,500.00) for
its legal fees in connection with the review of such documents.
     (b) Except as otherwise contemplated by this Agreement, (x) in connection
with the Carve-out Transfer of Brown China, (y) as required by applicable Law,
or (z) with the advance written approval of the Purchaser, during the period
beginning on the date hereof and continuing through to the Closing Date, the
Sellers shall take such action as may be necessary to cause each of the
Companies not to: (i) declare, set aside, make or pay any dividend or other
distribution in stock or property of any member of the Company Group;
(ii) split, combine or reclassify any shares of capital stock of any of the
Companies; (iii) redeem or otherwise acquire (directly or indirectly) any shares
of capital stock of any of the Companies; (iv) transfer, issue, sell, deliver,
pledge or otherwise dispose of any shares of capital stock or other equity
interests in any of the Companies; (v) grant any options, warrants, calls or
other rights to purchase or otherwise acquire any capital stock or other equity
interests of any of the Companies; (vi) directly or indirectly acquire, by
merger, consolidation or purchase, all or a substantial equity interest in any
Person or all or substantially all the assets of any Person; (vii) except in the
Ordinary Course of Business, sell, lease, license or otherwise dispose of or
subject to any Lien (other than Permitted Liens), any material property or
assets of any of the Companies other than pursuant to Contracts entered into
prior to the date hereof; (viii) make any loans, advances or capital
contributions to or investments in any Person; (ix) enter into, terminate or
amend any Material Contract other than in the Ordinary Course of Business:
(x) except as required by Law or any existing Employee Benefit Plan, adopt,
enter into, amend in any material respect, alter in any material respect or
terminate any Employee Benefit Plan or any collective bargaining agreement;
(xi) make any change in any of its present accounting methods and practices,
except as required by changes in GAAP or applicable Law, or make or change any
Tax election, adopt or change any Tax accounting method, file any amended Tax
Return, enter into any closing agreement with respect to Taxes, settle any Tax
Claim or assessment, surrender any right to claim a refund of Taxes, consent to
any extension or waiver of the limitation period applicable to any Tax Claim or
assessment or take any other action, or omit to take any other action relating
to the filing of any Tax Return or the payment of any Tax, if such election,
change, amendment, agreement, settlement, surrender, consent or other action or
omission would have the effect of increasing the Tax liability of the Purchaser,
any of its Affiliates or any of the Companies for any period ending after the
Closing Date or decreasing any Tax attribute of the Purchaser or any of its
Affiliates or any of the Companies existing as of the Closing Date; (xii) amend
or authorize any amendment to any of the Organizational Documents of any of the
Companies; (xiii) effect or agree to effect any merger, acquisition,
recapitalization, reclassification, consolidation, liquidation, bankruptcy or
other reorganization with respect to any of the Companies; (xiv) cancel or
terminate any Insurance Policies or allow the coverage under any Insurance
Policies to lapse, unless, in the case of any Insurance Policies as to which no
claims have been made, simultaneously with such termination, cancellation or
lapse, replacement policies have been procured and are in full force and effect
providing coverage equal to or greater than coverage under the canceled,
terminated or lapsed Insurance Policies for substantially similar premiums

67



--------------------------------------------------------------------------------



 



and with insurance companies having substantially the same or better AM Best
rating as the AM Best rating of the insurance companies whose Insurance Policies
have been terminated, cancelled or allowed to lapse; (xv) except as set forth on
Section 8.3 (xv) of the Disclosure Schedules, abandon or fail to maintain any
material Intellectual Property or license, assign, sell, encumber or otherwise
transfer or dispose of any Intellectual Property; (xvi) sell, lease, license,
encumber or dispose of any Owned Real Property or modify, amend or terminate any
leases of any Leased Real Property; (xvii) settle or compromise any Proceeding
or commence any proceeding; (xviii) delay or postpone the payment of any
accounts payable or other Liabilities or accelerate the collection of its
accounts receivables or otherwise manage its working capital other than in the
Ordinary Course of Business; (xix) issue any note, bond, other debt security or
create, incur, assume or guarantee any Debt other than in the Ordinary Course of
Business; or (xx) agree or commit to do any of the foregoing.
     8.4 Announcement. Neither Sellers nor Purchaser will issue any press
release or otherwise make any public statement with respect to this Agreement
and the transactions contemplated hereby without the prior written consent of
the other (which consent will not be unreasonably withheld), except as may be
required by applicable Law. Notwithstanding anything in this Section 8.3 to the
contrary, Sellers and Purchaser may mutually agree to issue a press release
and/or make public statements (together or independently) regarding this
Agreement and the transactions contemplated hereby upon Closing and will, to the
extent practicable, consult with each other before issuing, and provide each
other a reasonable prior opportunity to review and comment upon, any such press
release or other public statements whether or not required by applicable Law.
     8.5 Access to Information. Between the date of this Agreement and the
Closing Date and upon reasonable advance notice from Purchaser, Sellers will,
and will cause the Companies to, afford Purchaser reasonable access during
normal business hours to the Companies’ personnel, properties, Contracts, books
and records and other financial, operating and other data and information as
Purchaser may reasonably request. The foregoing covenant will not require
Sellers or the Companies to provide Purchaser with access to any personnel,
properties, Contracts, books and records or other financial, operating or other
data and information (a) that Sellers believe in good faith may be subject to
any contractual confidentiality obligation, (b) that may be covered by any
attorney-client, work product or similar legal privilege or (c) that permit
Purchaser to conduct any Phase II or other invasive environmental testing
procedures, including conducting soil, ground water, air emissions or other
testing relating to any of the Real Property.
     8.6 Consents.
     (a) Sellers and the Companies shall use commercially reasonable efforts to
obtain all Consents needed to consummate the transactions contemplated by this
Agreement or that are listed in Section 5.1(c) of the Disclosure Schedules;
provided, however, that Sellers and the Companies shall not offer or pay any
consideration, or make any agreement or understanding affecting the Business or
the assets, properties or Liabilities of the Companies, in order to obtain any
such third Person consents, approvals or waivers, except with the prior written
consent of Purchaser.

68



--------------------------------------------------------------------------------



 



     (b) The Companies and Purchaser shall file the notification report, and all
other documents to be filed in connection therewith, required by the HSR Act and
the notification rules promulgated thereunder with the United States Federal
Trade Commission and the United States Department of Justice, as well as any
other filings required under the Antitrust Laws of any other jurisdiction, as
soon as practicable following the date hereof, but in any event within two
Business Days following the date hereof with respect to filings required under
the HSR Act (the date on which such filing is made, the “Original Filing Date”)
and ten Business Days for any filings required under any other Antitrust Law.
Purchaser shall pay directly to the applicable Government Antitrust Entity the
applicable filing fee required in connection with any HSR notification or other
antitrust filing required in connection with this Agreement. The Companies and
Purchaser shall respond promptly to any request for information that may be
issued by any Government Antitrust Entity. Subject to the terms and conditions
herein, Purchaser and the Companies shall use commercially reasonable efforts to
cause the waiting periods under the HSR Act and the Antitrust Laws of any other
jurisdiction, as applicable, to terminate or expire at the earliest possible
date after the Original Filing Date (it being understood that this provision is
not intended to require any party to seek early termination of the HSR Act
waiting period or any other applicable waiting period). For purposes of this
Agreement, “Antitrust Laws” shall mean the HSR Act and any other federal, state
or foreign statutes, rules, regulations, orders or decrees that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade. Without limiting the generality of the
undertakings of the Companies pursuant to this Section 8.5(b), the Companies
shall, in each case with the consent of Purchaser:
     (i) use their commercially reasonable efforts to prevent the entry in a
Proceeding brought under any Antitrust Law by a Governmental or Regulatory
Authority with jurisdiction over the enforcement of any applicable Antitrust
Laws (“Government Antitrust Entity”) or any other party of any permanent or
preliminary injunction or other order that would make consummation the
transactions contemplated by this Agreement in accordance with the terms of this
Agreement unlawful or that would prevent or delay such consummation; provided
that, Purchaser and its counsel shall be responsible for all discussions with
any Government Antitrust Entity (after consultation with the Companies and their
counsel) to the maximum extent permitted by Law and except as required by any
Government Antitrust Entity; and
     (ii) take promptly, in the event that such an injunction or order has been
issued in such a Proceeding, any and all steps, including the appeal thereof or
the posting of a bond, necessary to vacate, modify or suspend such injunction or
order so as to permit such consummation on a schedule as close as possible to
that contemplated by this Agreement.
     (c) Subject to applicable Laws and subject to all applicable privileges,
including the attorney-client privilege, Purchaser and the Companies will
consult and cooperate with one another in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or

69



--------------------------------------------------------------------------------



 



submitted by or on behalf of any party hereto relating to proceedings under the
HSR Act or any other Antitrust Law, and shall promptly inform the other of any
oral communication with, and provide copies of written communications with, any
Governmental Antitrust Entity regarding any such filings or this transaction.
ARTICLE 9
SELLERS’ REPRESENTATIVE
     9.1 Authorization of the Sellers’ Representative. Sellers hereby appoint,
authorize and empower Altus Capital Partners, Inc. (and each successor appointed
in accordance with Section 9.5 hereof) to act as the representative, for the
benefit of Sellers (the “Sellers’ Representative”), in connection with and to
facilitate the consummation of the Contemplated Transactions, and in connection
with the performance of the various actions required or permitted to be
performed on behalf of Sellers under this Agreement and the Escrow Agreement,
for the purposes and with the powers and exclusive authority hereinafter set
forth in this Article 9 and in the Escrow Agreement, which shall include the
sole and exclusive power and authority:
     (a) To execute and deliver the Escrow Agreement in substantially the forms
attached to this Agreement (with such modifications or changes therein as to
which the Sellers’ Representative, in its sole discretion, shall have consented)
and to agree to such amendments or modifications thereto as the Sellers’
Representative, in its sole discretion, determines to be desirable, provided
that Sellers’ Representative will not exercise its discretion to its sole
advantage in a manner that is otherwise solely to the detriment of the other
Sellers;
     (b) To execute and deliver such amendments, waivers and consents in
connection with this Agreement and the Escrow Agreement, and the consummation of
the transactions contemplated hereunder and thereunder as the Sellers’
Representative, in its sole discretion, may deem necessary or desirable
(provided, however, that any such amendment, waiver or consent the effect of
which is to treat any Seller(s) differently than the other Sellers shall require
such Seller(s) prior written consent, provided further, that in no event will
any indemnity obligation of a Seller hereunder be increased without the written
consent of such Seller nor will the Sellers’ Representative exercise its sole
discretion to its sole advantage in a manner that is otherwise solely to the
detriment of the other Sellers;
     (c) To collect and receive all moneys payable to Sellers pursuant to the
terms of this Agreement and the Escrow Agreement, including, without limitation,
the Closing Payment, and the Indemnification Escrow Deposit in the
Indemnification Escrow Account, the Working Capital Escrow Deposit in the
Working Capital Escrow Account and any Closing Date Tax Benefits in the Tax
Refund Account (collectively, the “Escrow Accounts”) and, subject to this
Agreement and the Escrow Agreement and subject to the withholding and retention
provisions hereinafter set

70



--------------------------------------------------------------------------------



 



forth in this Article 9, to disburse and pay the same to each Seller to the
extent of and in accordance with their respective Percentage Interests;
     (d) As the Sellers’ Representative, to enforce and protect the rights and
interests of Sellers and to enforce and protect the rights and interests of the
Sellers’ Representative arising out of or under or in any manner relating to
this Agreement and the Escrow Agreement, and each other agreement, document,
instrument or certificate referred to herein or therein or the transactions
provided for herein or therein (including, without limitation, in connection
with any and all claims for indemnification brought by any indemnifying party
under Article 6 hereof) and, in connection therewith, to (i) assert any claim or
institute any action, proceeding or investigation in the name of the Sellers’
Representative or, if the Sellers’ Representative so elects, in the names of one
or more of Sellers; (ii) investigate, defend, contest or litigate any claim,
action, proceeding or investigation against the Sellers’ Representative and/or
any of the Sellers, and receive process on behalf of any or all Sellers in any
such claim, action, proceeding or investigation and compromise or settle on such
terms as the Sellers’ Representative shall determine to be appropriate, and give
receipts, releases and discharges with respect to, any such claim, action,
proceeding or investigation; (iii) file any proofs of debt, claims and petitions
as the Sellers’ Representative may deem advisable or necessary; (iv) to settle
or compromise any claims asserted under this Agreement or the Escrow Agreement
and (v) file and prosecute appeals from any decision, judgment or award rendered
in any such action, proceeding or investigation in the name of the Sellers’
Representative or, if the Sellers’ Representative so elects, in the names of one
or more of the Sellers, it being understood that the Sellers’ Representative
shall not have any obligation to take any such actions, and shall not have any
liability for any failure to take any such actions;
     (e) To enforce payment of the Closing Payment and amounts due to Sellers
from the Escrow Accounts and any other amounts payable to Sellers, in each case
on behalf of Sellers and each of them to the extent of each of their respective
Percentage Interests therein, in the name of the Sellers’ Representative or, if
the Sellers’ Representative so elects, in the names of one or more of the
Sellers;
     (f) To cause to be paid out of the Indemnification Escrow Account in
accordance with the terms of the Escrow Agreement the full amount of any
judgment or judgments and legal interest and costs awarded in favor of any
Indemnified Party arising out of the indemnification provisions set forth in
Article 6 hereof, or any amounts payable to any such Indemnified Party in
respect of any compromise or settlement of any claim for indemnification under
such Article 6 agreed to by the Sellers’ Representative in its sole discretion;
     (g) To refrain from enforcing any right of Sellers or any of them and/or of
the Sellers’ Representative arising out of or under or in any manner relating to
this Agreement, the Escrow Agreement or any other agreement, instrument or
document in connection with the foregoing; provided, however, that no such
failure to act on the part of the Sellers’ Representative, shall be deemed a
waiver of any such right or

71



--------------------------------------------------------------------------------



 



interest by the Sellers’ Representative unless such waiver is in a writing
signed by the Sellers’ Representative; and
     (h) To make, execute, acknowledge and deliver all such other agreements,
guarantees, orders, receipts, endorsements, notices, requests, instructions,
certificates, stock powers, letters and other writings, and, in general, to do
any and all things and to take any and all action that that Sellers’
Representative, in its sole and absolute discretion, may consider necessary or
proper or convenient in connection with or to carry out the transactions
contemplated by this Agreement and the Escrow Agreement and all other
agreements, documents or instruments referred to herein or therein or executed
in connection herewith or therewith; provided that Sellers’ Representatives will
not exercise its sole and absolute discretion to its sole advantage in a manner
that is otherwise solely to the detriment of the other Sellers.
     The grant of authority provided for in this Section 9.1: (i) is coupled
with an interest and shall be irrevocable and survive the death, incompetency,
bankruptcy or liquidation of any Seller; (ii) subject to the provisions of
Section 9.5 below, may be exercised by the Sellers’ Representative either by
signing separately as Sellers’ Representative of each of Sellers or, after
listing all of the Sellers executing an instrument, by the signature of the
Sellers’ Representative acting in such capacity for all of them; and (iii) shall
survive the delivery of an assignment by a Seller of the whole or any fraction
of its interest hereunder, including his, her or its Percentage Interest.
Purchaser shall have the right to rely upon all actions taken or omitted to be
taken by the Sellers’ Representative pursuant to this Agreement and the Escrow
Agreement, all of which actions or omissions shall be legally binding upon the
Sellers. Following receipt of written notice by Sellers Representative, it will
provide Sellers with notice of any material claim, investigation or proceeding
against Sellers.
     9.2 Payments of Expenses; Holdbacks.
     (a) The Sellers’ Representative shall withhold and retain from the Closing
Payment, and shall have the right to withhold and retain from the funds
distributed by the Escrow Agent to the Sellers’ Representative from the Escrow
Accounts, ratably in accordance with each Seller’s Percentage Interest, Two
Hundred Fifty Thousand Dollars ($250,000.00) to pay all known expenses which are
required to be paid or borne by Sellers pursuant to this Agreement and the
Escrow Agreement and shall pay all such expenses out of the amount or amounts so
withheld. The Sellers’ Representative shall provide to Sellers a breakdown of
the expenses for which Sellers are responsible as such expenses are withheld and
retained from the Closing Payment. In the event that the amounts so withheld are
insufficient to pay all expenses required to be paid or borne by Sellers or
incurred for the benefit of Sellers, each Seller, upon written notification from
the Sellers’ Representative of any such deficiency, shall promptly deliver to
the Sellers’ Representative full payment of its, his or her ratable share of the
amount of such deficiency in accordance with such Seller’s Percentage Interest
or the Sellers’ Representative, at its election, may deduct from the Expense
Account all amounts required to compensate the Sellers’ Representative for such
deficiency. Within ninety (90) days after the second (2nd) anniversary of the
date on which the funds in the Escrow Accounts have been disbursed in full, the
Sellers’

72



--------------------------------------------------------------------------------



 



Representative shall disburse to each Seller its, his or her ratable share of
the amounts withheld pursuant to this Section 9.2(a), less any amounts expended
or committed to be expended and less the amount of any pending disputes or
claims.
     (b) In connection with the performance of its obligations hereunder, the
Sellers’ Representative shall have the right at any time and from time to time
to select and engage, at the cost and expense of Sellers in accordance with
their Percentage Interests (to the extent hereinafter set forth), attorneys,
accountants, investment bankers, advisors, consultants (including, without
limitation, consultants specializing in environmental liability and similar
matters), and clerical personnel and obtain such other professional and expert
assistance, and maintain such records, as the Sellers’ Representative may deem
necessary or desirable and incur other out-of-pocket expenses. In furtherance of
the foregoing and to enable the Sellers’ Representative to pay all costs and
expenses payable pursuant to this Agreement, the Sellers’ Representative shall
be authorized to withhold amounts received for the account of Sellers
(including, without limitation, amounts otherwise distributable to Sellers from
the Closing Payment and the Escrow Accounts).
     9.3 Percentage Interests, Disbursements.
     (a) All payments to Sellers out of the Purchase Price, the Escrow Accounts
and by the Sellers’ Representative hereunder, and all deductions or other
setoffs from such payments or other proceeds, shall be allocated among Sellers
in accordance with their respective Percentage Interests, which Percentage
Interest with respect to each Seller shall at any given time be a percentage
equal to (i) a fraction, the numerator of which shall be the aggregate amount of
the Purchase Price to which such Seller or Option Holder is entitled under this
Agreement at such time and the denominator of which shall be the aggregate
amount of the Purchase Price payable to all Sellers and Option Holders hereunder
at such time, multiplied by (ii) 100 (the “Percentage Interest”).
     (b) The Purchase Price and the Escrow Accounts shall be distributed by the
Sellers’ Representative in accordance with this Agreement to each Seller in
accordance with its Percentage Interest (calculated as provided in
Section 9.3(a) above), subject, however, to the right of the Sellers’
Representative to deduct and withhold amounts as contemplated by the provisions
of this Article 9.
     9.4 Compensation; Exculpation; Indemnity; Security.
     (a) The Sellers’ Representative shall not be entitled to any fee,
commission or other compensation for the performance of its services hereunder,
but shall be entitled to the payment of all its out-of-pocket expenses incurred
as the Representative, and in furtherance of the foregoing, may pay or cause to
be paid or reimburse itself for the payment of any and all such out-of-pocket
expenses, or may draw advances in respect of anticipated out-of-pocket expenses,
from the Purchase Price and funds properly disbursed to the Sellers’
Representative from the Escrow Accounts in accordance with the terms of this
Agreement and the Escrow Agreement.

73



--------------------------------------------------------------------------------



 



The Sellers’ Representative shall provide to Sellers a breakdown of such
out-of-pocket expenses.
     (b) In dealing with this Agreement, the Escrow Agreement and any
instruments, agreements or documents relating thereto, and in exercising or
failing to exercise all or any of the powers conferred upon the Sellers’
Representative hereunder, (i) the Sellers’ Representative assumes and shall
incur no responsibility whatsoever to any Seller by reason of any error in
judgment or other act or omission performed or omitted hereunder or in
connection with the Escrow Agreement or any such other agreement, instrument or
document, excepting only responsibility for any act or failure to act which
represents willful misconduct, and (ii) the Sellers’ Representative shall be
entitled to rely on the advice of counsel, public accountants or other
independent experts experienced in the matter at issue, and any error in
judgment or other action or omission of the Sellers’ Representative pursuant to
such advice shall in no event subject the Representative to liability to any
Seller.
     (c) Each Seller, severally, shall indemnify the Sellers’ Representative
against all damages, liabilities, claims, obligations, costs and expenses,
including reasonable attorneys’, accountants’ and other experts’ fees and the
amount of any judgment against the Sellers’ Representative, of any nature
whatsoever, arising out of or in connection with any claim, investigation,
challenge, action or proceeding or in connection with any appeal thereof,
relating to the acts or omissions of the Sellers’ Representative hereunder, or
under the Escrow Agreement or otherwise; provided, however, that the aggregate
amount which any Seller may be liable to indemnify the Sellers’ Representative
under this Section 9.4(c) shall not exceed the aggregate Purchase Price paid or
payable to such Seller hereunder, and the Sellers’ Representative shall be
entitled to withhold and retain from amounts otherwise payable to such Seller
hereunder any amount required to satisfy such Seller’s indemnification
obligations hereunder. The foregoing indemnification shall not be deemed
exclusive of any other right to which the Sellers’ Representative may be
entitled apart from the provisions hereof. The foregoing indemnification shall
not apply in the event of any action or proceeding which finally adjudicates the
liability of the Sellers’ Representative hereunder for its willful misconduct.
In the event of any indemnification under this Section, the Sellers’
Representative shall notify Sellers as to the payment of any such
indemnification amount, and each Seller shall promptly deliver to the Sellers’
Representative full payment of his or her ratable share of the amount of such
deficiency, in accordance with such Percentage Interest.
     (d) All of the indemnities, immunities and powers granted to the Sellers’
Representative under this Agreement shall survive the Closing and/or any
termination of this Agreement and/or the Escrow Agreement.

74



--------------------------------------------------------------------------------



 



     9.5 Successor Representative; Termination of Representative.
     (a) In the event the Sellers’ Representative becomes unwilling to continue
in its capacity hereunder, the Sellers’ Representative may resign at any time
and be discharged from its duties or obligations hereunder by giving a written
resignation to Purchaser and Sellers, specifying the date when such resignation
shall take effect; provided, however, that Sellers’ Representative will give not
less than thirty (30) days prior written notice of such resignation. In the
event of such resignation, Sellers shall elect a replacement Sellers’
Representative to serve as such hereunder, with each Seller having that number
of votes equal to the number of Purchased Shares set forth opposite his, her or
its name on Section 5.1(a)(iii) of the Disclosure Schedules.
     (b) Upon the later of: (i) the date on which all of the funds in the Escrow
Accounts are distributed to Sellers or Purchaser, as applicable, in accordance
with the terms hereof and of the Escrow Agreement; and (ii) the date on which
all of Sellers’ indemnification obligations under Article 6 shall have expired
in accordance with such Section, the Sellers’ Representative shall be entitled
to resign at any time upon giving written notice to Purchaser and Sellers not
less than ten (10) Business Days prior to such resignation, and upon the
effectiveness of such resignation, the provisions of this Article 9, and the
corresponding rights and obligations of the Sellers’ Representative under this
Agreement, shall expire automatically; provided, however, that such resignation
shall not have the effect of releasing the Sellers’ Representative from any
obligation under this Agreement existing as of the date of such resignation.
     9.6 No Third Party Rights. Notwithstanding anything contained in this
Agreement or elsewhere to the contrary, no Person or Persons other than the
Sellers’ Representative (and its successors) shall (i) be entitled to exercise
any of the rights or powers of the Sellers’ Representative hereunder or under
the Escrow Agreement, (ii) have any right to make a call or demand upon any of
the Sellers (including the Sellers’ Representative) to contribute any amounts to
cover expenses or otherwise, or (iii) as a result of the provisions of this
Article 9 have any claims or rights against any of the Sellers (including the
Sellers’ Representative) other than any claims or rights that would exist in any
event absent the provisions of this Article 9.
     9.7 No Liability of Purchaser. The Purchaser, the Companies, and the Escrow
Agent shall not have any liability to any Seller in connection with any action
taken by, or omission of, the Sellers’ Representative pursuant to the terms of
this Agreement and the Escrow Agreement (including, without limitation, any
failure of the Sellers’ Representative to disburse any funds to the Sellers or
any expenses incurred by the Sellers’ Representative by or on behalf of
Sellers).
ARTICLE 10
CONDITIONS TO CLOSING
     10.1 Conditions to Purchaser’s Obligation to Close. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction,

75



--------------------------------------------------------------------------------



 



on or prior to the Closing Date, of each of the following conditions, any of
which may be waived by Purchaser in writing:
     (a) Representations, Warranties and Covenants. The representations and
warranties made by the Companies and the Sellers in this Agreement and qualified
as to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects, in each case, on the Closing Date
with the same force and effect as if this Agreement had been executed on and as
of the Closing Date. The Companies and Sellers shall have duly performed all of
the agreements and covenants and satisfied all of the conditions to be performed
or complied with by them on or prior to the Closing Date (including agreements
of Sellers to cause the Companies to take or refrain from taking certain
actions).
     (b) Documents. Sellers shall have delivered to Purchaser all of the
documents and agreements set forth in Section 4.3(a).
     (c) No Proceedings. Since the date of this Agreement, no Proceeding shall
have been commenced or threatened against Purchaser, or against any
Representative of Purchaser (a) involving any challenge to, or seeking Damages
or other relief in connection with, the transactions contemplated by this
Agreement; or (b) that may have the effect of preventing, delaying, making
illegal, imposing limitations or conditions on or otherwise interfering with the
transactions contemplated by this Agreement. In addition, no Proceeding shall
have been commenced against or threatened against any of the Companies, which
Proceeding, if successfully prosecuted against any of the Companies, would have
a Business Material Adverse Effect.
     (d) No Business Material Adverse Effect. No event that has had, or could
reasonably be expected to have a Business Material Adverse effect shall have
occurred since the date hereof.
     (e) Seller shall have delivered to Purchaser the Consents, to the extent
required by Material Contracts.
     10.2 Conditions to Sellers’ Obligation to Close. The obligations of Sellers
to consummate the transactions contemplated by this Agreement shall be subject
to the satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Sellers in writing:
     (a) Representations, Warranties and Covenants. The representations and
warranties made by Purchaser in this Agreement and qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on the Closing Date with the same force and effect as
if this Agreement had been executed on and as of the Closing Date. Purchaser
shall have duly performed all of the agreements and covenants and satisfied all
of the conditions to be performed or complied with Purchaser on or prior to the
Closing Date.

76



--------------------------------------------------------------------------------



 



     (b) Deliveries. Purchaser shall have delivered to Sellers all of the
documents and agreements set forth in Section 4.3(b).
     10.3 Conditions to Obligations of Each Party to Close. The respective
obligations of each party to this Agreement to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or prior
to the Closing Date, of each of the following condition(s), any of which may be
waived by Purchaser or Sellers, as applicable, in writing:
     (a) No Legal Impediments to Closing. There shall not be in effect any Order
issued by any Governmental or Regulatory Authority preventing the consummation
of the transactions contemplated by this Agreement, seeking any Damages as a
result of the transactions contemplated by this Agreement, or otherwise
affecting the right or ability of Purchaser to own, operate or control the
Business, nor shall any Proceeding be pending that seeks any of the foregoing.
There shall not be any Law prohibiting Sellers from selling or Purchaser from
owning, operating or controlling the Business or that makes this Agreement or
the consummation of the transactions contemplated by this Agreement illegal.
     (b) HSR Act. The waiting periods (and any extensions thereof) under the HSR
Act and any other filings required under any other applicable Antitrust Law
shall have expired or been terminated and all filings required to be made prior
to the Closing Date with, and all consents, approvals, permits and
authorizations required to be obtained prior to the Closing Date from any
Governmental or Regulatory Authority in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement will have been made or obtained (as the case may be).
ARTICLE 11
TERMINATION
     11.1 Circumstances for Termination. At any time prior to the Closing, this
Agreement may be terminated by written notice explaining the reason for such
termination (without prejudice to other remedies which may be available to the
parties under this Agreement, at law or in equity):
     (a) by the mutual written consent of Purchaser and Sellers;
     (b) by either Purchaser or Sellers if (i) the non-terminating party is in
material breach of any material provision of this Agreement and such breach
shall not have been cured within thirty (30) days of receipt by such party of
written notice from the terminating party of such breach; and (ii) the
terminating party is not, on the date of termination, in material breach of any
material provision of this Agreement;
     (c) by either Purchaser or Sellers if (i) the Closing has not occurred, for
any reason, on or prior to April 1, 2011 (the “Outside Closing Date”) unless
such Outside Closing Date is delayed by satisfaction of the conditions specified
in 10.3(b)

77



--------------------------------------------------------------------------------



 



above; and (ii) the terminating party is not, on the date of termination, in
material breach of any material provision of this Agreement; and
     (d) by either Purchaser or Sellers if (i) satisfaction of a closing
condition of the terminating party in Article 10 is impossible; and (ii) the
terminating party is not, on the date of termination, in material breach of any
material provision of this Agreement.
     11.2 Effect of Termination. If this Agreement is terminated in accordance
with Section 11.1, all obligations of the parties hereunder shall terminate,
except for the obligations set forth in Section 8.2, this Article 11 and
Article 12; provided, however, that nothing herein shall relieve any party from
liability for the breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement.
ARTICLE 12
MISCELLANEOUS
     12.1 Governing Law and Jurisdiction. This Agreement will be governed by and
be construed in accordance with the Laws of the State of Illinois, without
regard however to the conflicts of laws principles thereof.
     (a) The parties agree that, subject to the provisions of Article 6, any
Claim relating to this Agreement shall be brought solely in the state and
federal courts of the Delaware and all obligations to personal jurisdiction and
venue in any action, suit or proceeding so commenced are hereby expressly waived
by all parties hereto; provided, however, that, a party may commence any action
or proceeding in a court other than as set forth above solely for the purpose of
enforcing an order or judgment issued by one of such courts. The parties waive
personal service of any and all process on each of them and consent that all
such service of process shall be made by certified mail, postage prepaid and
return receipt requested to the party and at the address set forth in
Section 12.2 of this Agreement, and service so made shall be complete at the
time notice is deemed to be given as stated in such section.
     (b) To the extent not prohibited by applicable Law or court rule, each
party hereby waives and agrees not to assert, by way of motion, as a defense or
otherwise in any such proceeding, any Claim (i) that it is not subject to the
jurisdiction of the above-named courts, (ii) that the proceeding is brought in
an inconvenient forum, (iii) that it is immune from any legal process with
respect to itself or its property, (iv) that the venue of the proceeding is
improper or (v) that this Agreement or the subject matter hereof or thereof may
not be enforced in or by such courts.
     12.2 Notices. All notices and other communications hereunder will be in
writing and will be deemed to have been duly given when delivered in person,
sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment, or on the next Business Day when sent by overnight
courier or when received or rejected by the addressee when sent by

78



--------------------------------------------------------------------------------



 



registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as will be specified by like notice):

             
 
  (1)   If to Purchaser to:   Gibraltar Industries, Inc.
 
          3556 Lake Shore Road
 
          P.O. Box 2028
 
          Buffalo, NY 14219-0228
 
          Attn: Henning N. Kornbrekke
 
          Telecopy: (716) 826-1589
 
          e-mail: hkornbrekke@gibraltar1.com
 
           
 
      With a copy to:   Lippes Mathias Wexler Friedman, LLP
 
          665 Main Street, Suite 300
 
          Buffalo, NY 14203
 
          Attn: Paul J. Schulz, Esq.
 
          Telecopy: (716) 853-5199
 
          e-mail: pschulz@lippes.com
 
           
 
  (2)   If to Sellers to:   c/o Altus Capital Partners, Inc.
 
          10 Wright Street, Suite 110
 
          Westport, CT 06880
 
          Attention: Russell Greenberg
 
          Telecopy: (203) 429-2010
 
          E-mail: rgreenberg@altuscapitalpartners.com
 
           
 
      With a copy to:   Wildman, Harrold, Allen & Dixon LLP
 
          225 West Wacker Drive, Suite 2800
 
          Chicago, Illinois 60606
 
          Attention: Alan Roth
 
          Telecopy: (312) 416-4709
 
          E-mail: roth@wildman.com

     12.3 Amendments.
          (a) This Agreement may be amended, superseded, canceled, renewed, or
extended, and the terms hereof may be waived, only by a written instrument
signed by the parties hereto or, in the case of a waiver, by the party against
whom the waiver is to be effective. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege

79



--------------------------------------------------------------------------------



 



or the exercise of any other right, power or privilege. To the maximum extent
permitted by applicable Law (i) no Claim or right arising out of this Agreement
can be discharged by one party, in whole or in part, by a waiver or renunciation
of the Claim or right unless in writing signed by the other party, (ii) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given, and (iii) no notice to or demand on one party
will be deemed to be a waiver of any obligation of such party or of the right of
the party giving such notice or demand to take further action without notice or
demand as provided in this Agreement.
          (b) A failure or omission of any party to insist, in any instance,
upon strict performance by another party of any term or provision of this
Agreement or to exercise any of its rights hereunder will not be deemed a
modification of any term or provision hereof or a waiver or relinquishment of
the future performance of any such term or provision by such party, nor will
such failure or omission constitute a waiver of the right of such party to
insist upon future performance by another party of any such term or provision or
any other term or provision of this Agreement.
     12.4 Entire Agreement. This Agreement, together with the Disclosure
Schedules, all Exhibits and Schedules hereto and the documents, agreements,
certificates and instruments referred to herein and therein, constitutes the
entire agreement between the parties hereto and with respect to the subject
matter hereof and supersedes all prior representations, warranties, agreements,
and understandings, oral or written, with respect to such matters and other than
any written agreement of the parties that expressly provides that it is not
superseded by this Agreement. In the event of any conflict between the
Disclosure Schedules, all Exhibits and Schedules hereto and the documents,
agreements, certificates and instruments referred to herein and therein, the
Ancillary Agreements and this Agreement, the provisions of this Agreement shall
control.
     12.5 Headings; Interpretation. The headings in this Agreement are intended
solely for convenience of reference and will be given no effect in the
construction or interpretation of this Agreement. Unless the context otherwise
requires, the singular includes the plural, and the plural includes the
singular.
     12.6 No Assignment; Binding Effect. This Agreement is not assignable by any
party without the prior written consent of the other party. Notwithstanding the
foregoing, (a) either party may assign this Agreement in whole or in part to any
of its Affiliates (b) either party may assign this Agreement to its lenders and
(c) either party may assign this Agreement to any party acquiring all or
substantially all of the assets of the assigning party; provided that, in no
event will any such an assignment release the assigning party from its
obligations hereunder. This Agreement will be binding upon and will inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
     12.7 Invalidity. In the event that any provision of this Agreement is
declared to be void or unenforceable, the remainder of this Agreement will not
be affected thereby and will remain in full force and effect to the extent
feasible in the absence of the void and unenforceable declaration. The parties
furthermore agree to execute and deliver such amendatory contractual

80



--------------------------------------------------------------------------------



 



provisions to accomplish lawfully as nearly as possible the goals and purposes
of the provision so held to be void or unenforceable.
     12.8 Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.
     12.9 Incorporation by Reference. The Disclosure Schedules and other
Schedules and Exhibits and the documents referenced therein constitute integral
parts of this Agreement and are hereby incorporated by reference herein.
     12.10 Disclosure Schedules. The Disclosure Schedules will be arranged in
sections corresponding to the numbered and lettered sections of this Agreement;
provided that the statements in a section of such Disclosure Schedules will be
deemed to be disclosed for any sections of this Agreement or the Disclosure
Schedules to the extent that it is reasonably evident from the content of such
disclosure that it is applicable to another section of this Agreement or the
Disclosure Schedules, as applicable. The disclosure by Sellers of any matter in
the Disclosure Schedules will expressly not be deemed to constitute an admission
by Sellers or their respective Affiliates or Representatives, or to otherwise
imply, that any such matter is material for the purposes of this Agreement.
     12.11 Time of the Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
     12.12 No Third Party Beneficiaries. Except for Article 6 as provided
therein, the terms and provisions of this Agreement are intended solely for the
benefit of the parties hereto and their respective successors and permitted
assigns, and it is not the intention of the parties hereto to confer third party
beneficiary rights upon any other Person.
     12.13 Facsimile or Electronic Signature. Any facsimile or electronically
transmitted signature attached hereto will be deemed to be an original and will
have the same force and effect as an original signature.
     12.14 Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each party
hereto will pay its own costs and expenses incurred in connection with the
negotiation, execution and closing of this Agreement and the Ancillary
Agreements and the transactions contemplated hereby and thereby. Notwithstanding
the foregoing, Purchasers agree to pay all Transfer Taxes, documentary, sales,
use, stamp, registration and other Taxes and conveyance fees, recording charges,
escrow fees, title company fees, and other fees and charges incurred in
connection with the transaction contemplated by the Agreement when due and
agrees to file all necessary Tax Returns and other documentation with respect to
such Transfer Taxes.
[Signature Page to Follow]

81



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, intending legally to be bound, have caused
this Agreement to be duly executed and delivered as of the day and year first
herein above written.

                          SELLERS:       PURCHASER:           ALTUS CAPITAL
PARTNERS SBIC, L.P.       GIBRALTAR INDUSTRIES, INC.        
 
                       
By:
          By:             Print Name:
 
      Print Name:
 
        Title:
 
      Title:
 
       
 
                        ALTUS-D.S. BROWN CO-INVESTMENT, LLC                    
 
By:
                        Print Name:
 
                    Title:
 
                   
 
                        CENTERFIELD CAPITAL PARTNERS II, L.P.                  
 
 
                       
By:
                        Print Name:
 
                    Title:
 
                      RGA REINSURANCE COMPANY    
 
       
By:
                  Print Name:
 
 
 
    Title:
 
       

82



--------------------------------------------------------------------------------



 



     
Kirk Feuerbach
   
 
   
 
   
 
   
Gerald Wetzel
   
 
   
 
   
 
   
Tim Hack
   
 
   
 
   
 
   
Mark Kaczinski
   
 
   
 
   
 
   
Tom Lewis
   
 
   
 
   

83



--------------------------------------------------------------------------------



 



EXHIBIT A
ESCROW AGREEMENT

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES
to the
STOCK PURCHASE AGREEMENT
dated as of
March 10, 2011
by and among
THE STOCKHOLDERS OF
D.S.B. Holding Corp.,
a Delaware corporation,
as Sellers
and
GIBRALTAR INDUSTRIES, INC.,
a Delaware corporation,
as Purchaser
     These Disclosure Schedules are being delivered pursuant to the Stock
Purchase Agreement, dated March 10, 2011, by and among the stockholders of
D.S.B. Holding Corp., a Delaware corporation (“Holdings”), and Gibraltar
Industries, Inc., a Delaware corporation (“Purchaser”) (the “Agreement”). D.S.B.
Operating Corp. is the former name of The D.S. Brown Company, a Delaware
corporation (“Brown”). Capitalized terms used and not otherwise defined herein
shall have the meanings given such terms in the Agreement.
     Any information set forth in a particular section or subsection of these
Disclosure Schedules shall be deemed to be disclosed in each other section or
subsection hereof where such disclosure is readily apparent on the face of such
disclosure (i.e., without reviewing any documentation beyond the section or
subsection itself) that it would qualify or apply to such other section or
subsection. Notwithstanding the foregoing, however, in no event shall the
disclosures made in any of Sections 5.1(c) (Consents; No Conflict), 5.1(e)
(Liabilities Not Disclosed in Financial Statements), 5.1(f) (Legal Proceedings),
5.1(n) (Taxes) or 5.1(g) (Employee Benefits) of these Disclosure Schedules be
deemed qualified or modified by disclosures in any other Sections of the
Disclosure Schedules unless specifically cross-referenced in such Sections. The
inclusion of any matter in these Disclosure Schedules does not constitute a
determination by any of the Parties that such matter is material. The
information contained in these Disclosure Schedules is disclosed solely for
purposes of this Agreement and for the benefit of Purchaser, and no third party
is entitled to rely on the disclosures contained herein for any

1



--------------------------------------------------------------------------------



 



reason, including without limitation as an admission of any liability or
obligation by any party hereto.
     These Disclosure Schedules are qualified in their entirety by reference to
the provisions of the Agreement and are not intended to constitute, and shall
not be construed as constituting, representations or warranties of the Company,
except as and to the extent provided in the Agreement. The headings in these
Disclosure Schedules are for convenience of reference only and shall not be
deemed to modify or influence the interpretation of the information contained in
these Disclosure Schedules or the Agreement.

2



--------------------------------------------------------------------------------



 



     
Section 1.1(b)
  Letters of Credit
Section 1.1(c)
  Permitted Liens
Section 1.1(e)
  Liens Imposed by Law
Section 5.1(a)(ii)
  Power and Authority
Section 5.1(a)(iii)
  Capitalization
Section 5.1(a)(v)
  Pledged Stock
Section 5.1(a)(vii)
  Subsidiaries
Section 5.1(c)
  Consents; No Conflict
Section 5.1(d)
  Governmental Approvals and Filings
Section 5.1(e)
  Liabilities Not Disclosed in Financial Statements
Section 5.1(f)
  Legal Proceedings
Section 5.1(g)(i)
  Employee Benefit Plans
Section 5.1(g)(vii)
  Acceleration of Vesting
Section 5.1(h)
  Title
Section 5.1(i)
  Intellectual Property
Section 5.1(k)
  Permits
Section 5.1(l)
  Environmental Matters
Section 5.1(l)(iv)
  Hazardous Materials at Real Property
Section 5.1(n)
  Taxes
Section 5.1(o)
  No Material Adverse Change
Section 5.1(p)
  Activities Outside of Ordinary Course of Business
Section 5.1(q)
  Real Property
Section 5.1(r)
  Employee Matters
Section 5.1(u)
  Accounts Receivable
Section 5.1(v)
  Insurance
Section 5.1(v)(ii)
  Insurance Exceptions
Section 5.1(w)
  Warranties; Products Liability Claims
Section 5.1(y)
  Related Party Transactions
Section 5.1(z)
  Powers of Attorney
Section 5.1(aa)
  Systems

3



--------------------------------------------------------------------------------



 



Section 1.1(b)
Letters of Credit

1.   Irrevocable Standby Letter of Credit No. X-2273 for $250,000.00, issued by
MB Financial Bank, N.A. through U.S. Bank National Association on behalf of
Brown, in favor of Acstar Insurance Company, dated December 12, 2008, which will
be replaced by Purchaser at Closing.

2.   Irrevocable Standby Letter of Credit No. X-2347 for $850,000.00, issued by
MB Financial Bank, N.A. through U.S. Bank National Association on behalf of
Brown, in favor of Acstar Insurance Company, dated June 12, 2009, which will be
replaced by Purchaser at Closing.

4



--------------------------------------------------------------------------------



 



Section 1.1(c)
Permitted Liens

1.   Bailment filing by Duramax Marine LLC on specific tooling, molds, patters,
specs, drawings, etc. for the sole purpose of manufacturing products for Duramax
Marine LLC.

2.   Liens set forth in Sections 5.1(q)(5)(c) and (e) of these Disclosure
Schedules.

5



--------------------------------------------------------------------------------



 



Section 1.1(e)
Liens Imposed by Law

1.   Clouse Construction Corporation has filed a notice of commencement in
connection with the current building expansion project, which preserves their
right to file a mechanic’s lien.

6



--------------------------------------------------------------------------------



 



Section 5.1(a)(ii)
Power and Authority
No disclosure.

7



--------------------------------------------------------------------------------



 



Section 5.1(a)(iii)
Capitalization

1.   Holdings has 100,000 authorized shares of Common Stock, of which 66,749.90
shares are issued and outstanding.

2.   Holdings has 100,000 authorized shares of Preferred Stock, of which
65,750.10 shares are issued and outstanding.

8



--------------------------------------------------------------------------------



 



Section 5.1(a)(v)
Pledged Stock

1.   Holdings has pledged all 1,000 of its shares of Brown to MB Financial Bank,
N.A. pursuant to that certain Pledge Agreement dated August 25, 2008 by and
between D.S.B. Holding Corp. and MB Financial Bank, N.A. This pledge will be
released at Closing.

9



--------------------------------------------------------------------------------



 



Section 5.1(a)(vii)
Subsidiaries

1.   Brown is a wholly owned subsidiary of Holdings.

2.   Brown China is a wholly owned subsidiary of Brown. Brown China will be
spun-off and subsequently distributed to the stockholders of Holdings. This
process will be started prior to Closing.

10



--------------------------------------------------------------------------------



 



Section 5.1(c)
Consents; No Conflict

1.   Stockholders Agreement by and among Holdings, Altus Capital Partners SBIC,
L.P., Altus-D.S. Brown Co-Investment, LLC, Centerfield Capital Partners II,
L.P., RGA Reinsurance Company, Kirk Feuerbach, Gerald A. Wetzel, Timothy L.
Hack, Mark R. Kaczinski and Thomas H. Lewis, dated as of August 25, 2008.
Sellers will provide a termination agreement, in a form acceptable to Purchaser.
  2.   First Lien Loan and Security Agreement by and among Brown, Holdings and
MB Financial Bank, N.A., dated August 26, 2008, which will be terminated as of
the Closing Date.   3.   Senior Subordinated Notes and Share Purchase Agreement
by and among Centerfield Capital Partners II, L.P., RGA Reinsurance Company,
Holdings and Brown, dated as of August 25, 2008, which will be terminated as of
the Closing Date, and such Notes having been paid in full pursuant to that
certain letter dated June 30, 2010 by and among Centerfield Capital Partners II,
L.P., RGA Reinsurance Company, Holdings and Brown.   4.   Management Rights
Agreement by and between Holdings and Centerfield Capital Partners II, L.P.,
dated August 25, 2008, which by its terms expires in the event that Centerfield
Capital Partners II, L.P. no longer holds any Common Shares and/or Preferred
Shares of Holdings, which will occur at Closing. Sellers will provide a
termination agreement, in a form acceptable to Purchaser, executed by Holdings
and Centerfield Capital Partners II, L.P.   5.   Management Rights Agreement by
and between Holdings and RGA Reinsurance Company, dated August 25, 2008, which
by its terms expires in the event that RGA Reinsurance Company no longer holds
any Common Shares and/or Preferred Shares of Holdings, which will occur at
Closing. Sellers will provide a termination agreement, in a form acceptable to
Purchaser, executed by Holdings and RGA Reinsurance Company.   6.   Distribution
Agreement by and between Chase Corporation and Brown, dated November 17, 2010,
where Brown acts as a distributor of certain products of Chase Corporation.   7.
  Management Services Agreement by and between Altus Capital Partners, Inc. and
Holdings, dated as of August 25, 2008. Sellers will provide a termination
agreement, in a form acceptable to Purchaser, executed by Holdings and Altus
Capital Partners, Inc.

11



--------------------------------------------------------------------------------



 



Section 5.1(d)
Governmental Approvals and Filings
None.

12



--------------------------------------------------------------------------------



 



Section 5.1(e)
Liabilities Not Disclosed in Financial Statements

1.   Liabilities that arise from litigation described in Section 5.1(f)(2) of
these Disclosure Schedules.   2.   Liabilities that may arise in connection with
any draws upon any of the letters of credit set forth below:

  a.   Irrevocable Standby Letter of Credit No. X-2273, issued by MB Financial
Bank, N.A. through U.S. Bank National Association on behalf of Brown, in favor
of Acstar Insurance Company, dated December 12, 2008, which will be replaced by
the Purchaser at Closing.     b.   Irrevocable Standby Letter of Credit
No. X-2347, issued by MB Financial Bank, N.A. through U.S. Bank National
Association on behalf of Brown, in favor of Acstar Insurance Company, dated
June 12, 2009, which will be replaced by the Purchaser at Closing.

3.   Liabilities that may arise in connection with any claims made under any of
the surety bonds set forth below:

  a.   Outstanding Performance Bonds with North American Specialty:

  i.   #2132168, Kiewit Infrastructure West, effective 10/25/10     ii.  
#2131988, Dragados USA, effective 8/30/10     iii.   #2097090, Kiewit Southern
Co., effective 5/19/10     iv.   #2097062, Manafort Brothers, effective 3/18/10
    v.   #2132196, Kiewit Infrastructure South Co., effective 12/21/10

  b.   Outstanding Performance Bonds with Acstar Insurance Company:

  i.   #F20850, OCCI Engineering Contractors, effective 6/24/09     ii.  
#16070, Tacoma Narrows Constructors, effective 3/19/08

13



--------------------------------------------------------------------------------



 



Section 5.1(f)
Legal Proceedings

1.   Delmont D. Brown, Individually and as Assignee of the Estate of Galen C.
Brown, deceased v. The D.S. Brown Company, an Ohio Corporation, et al., United
States District Court for the Northern District of Ohio Case No. 3:09CV00361.

  a.   Settled by the Full Release and Indemnity Agreement by Delmont D. Brown
dated September 21, 2009.

2.   Worker’s Compensation Claim #09-812932 against Brown by David Sherrill in
Ohio.

  a.   Mr. Sherrill was found to have reached Maximum Medical Improvement
(MMI) and Temporary Total Disability (TTD) payments were stopped in
October 2010. Mr. Sherrill may still be eligible for Partial/Permanent
Disability. This injury claim was made in March 2009 and will remain on Brown’s
rating experience for 5 years. To date, $6,144 has been paid in medical benefits
(last treatment was on Jan. 4, 2011); an open medical reserve of $15,649 has
been placed in the claim; $22,809 has been paid in indemnity benefits (last paid
on Oct. 10, 2010). Brown is in position to file for a Handicap Reimbursement but
is holding off on filing the application in order to secure the full benefit.
Brown has six years from the date of injury to file the application.     b.  
Mr. Sherrill was known to be working at a local auto repair shop in Bowling
Green while he was collecting Temporary Total Disability payments and, after
proof was obtained, the case was referred to the Ohio Bureau of Worker’s
Compensation’s Fraud Department (“BWC”). BWC has informed Brown that the fraud
aspect of this claim is currently being investigated.

3.   Since the formation of the Companies, there have been a number of Worker’s
Compensation claims against the Companies which are no longer active, the list
of which has been previously provided to Purchaser.

14



--------------------------------------------------------------------------------



 



Section 5.1(g)(i)
Employee Benefit Plans

1.   Health Insurance   2.   Dental Insurance   3.   Flexible Spending Accounts
  4.   Group Life Insurance   5.   Accidental Death and Dismemberment   6.  
Optional Life Insurance   7.   Short Term Disability Insurance   8.   Long Term
Disability Insurance   9.   COBRA Continuation Health Coverage   10.   401k
Retirement Savings   11.   Scheduled Time Off   12.   Unscheduled Time Off   13.
  Education Assistance   14.   Employee Referral Program   15.   Boot/Shoe
Allowance   16.   Protective Eyewear Allowance   17.   Uniform Allowance   18.  
Voluntary Benefits AFLAC Plan   19.   Holiday Schedule   20.   Bereavement Leave
  21.   Jury Duty Leave   22.   Maternity Leave   23.   Military Leave   24.  
Time Off to Vote   25.   Family and Medical Leave   26.   Leave of Absence
Policy   27.   2008 Stock Option Plan of D.S.B. Holding Corp.   28.   Service
Loyalty Awards, whereby employees receive awards after achieving certain
anniversaries with Brown   29.   Annual Discretionary Bonus Awards

  a.   FY2011 Engineering Department Bonus Plan     b.   FY2011 Operations
Management Bonus Plan     c.   FY2011 Estimating Incentive Plan     d.   FY2011
Executive Incentive Plan     e.   FY2011 Sales Incentive Plan

30.   Monthly Incentive Plan

  a.   North Baltimore Structural Bearings Incentive System     b.   North
Baltimore Expansion Joint Incentive System     c.   North Baltimore Rubber
Products Incentive System     d.   Mixing Team Based Incentives     e.   Rail
Machining Team Based Incentives     f.   Shipping & Receiving Incentives     g.
  Maintenance Incentives     h.   Installation Incentives

15



--------------------------------------------------------------------------------



 



31.   Employment Agreement by and between Brown and Kirk Feuerbach, dated as of
August 25, 2008.   32.   Employment Agreement by and between Brown and Gerald
Wetzel, dated as of August 25, 2008.   33.   Employment Agreement by and between
Brown and Timothy L. Hack, dated as of August 25, 2008.   34.   Employment
Agreement by and between Brown and Mark R. Kaczinski, dated as of August 25,
2008.   35.   Employment Agreement by and between Brown and Tom H. Lewis, dated
as of August 25, 2008.   36.   Employment Offer by and between Brown and John
Bettin, dated January 26, 2010.   37.   Non-Competition Agreement by and between
Brown and John Bettin, dated January 26, 2010.   38.   Technical Services
Agreement by and between Bill Kudrenski and Brown, dated November 12, 2010.  
39.   Agreement by and between Bruce Holiday and Brown, effective as of
December 1, 2004 (note that there is no signed agreement and Bruce Holiday has
not entered into a Non-Competition Agreement with Brown).   40.   Employment
Offer by and between Eugene Yu and Brown, dated November 1, 2009, and the
Non-Competition Agreement associated therewith.   41.   Sales Representative
Agreement by and between Ripoll Consulting De Ingenieria S.L. and Brown, dated
April 24, 2008, as amended by the First Amendment to Sales Representative
Agreement dated April 7, 2010.   42.   Independent Sales Representative
Agreement by and between Brown and Harry Funk, dated October 28, 2003.   43.  
Independent Sales Representative Agreement by and between Brown and Nancy R.
Ruiz, dated July 31, 2006.   44.   Independent Sales Representative Agreement by
and between Brown and MRC Group, dated March 27, 2008.   45.   Independent Sales
Representative Agreement by and between Brown and Charles Thrasher, dated
September 29, 2003.

16



--------------------------------------------------------------------------------



 



Section 5.1(g)(vii)
Acceleration of Vesting

1.   Pursuant to Option Agreements by and between Holdings and the individuals
set forth below, the consummation of the transactions contemplated by the
Agreement will cause the Options to vest in full for those employed by Holdings
within ninety days prior to a change in control.

  a.   Kirk Feuerbach     b.   Jerry Wetzel     c.   Tim Hack     d.   Mark
Kaczinski     e.   Tom Lewis     f.   David Arps     g.   Steve Toy     h.   Bob
Rose     i.   Eric Devine     j.   Steve Mathey     k.   Gary Dible     l.   Joe
Miller     m.   Ben Jacobus     n.   Dwayne Shafer     o.   Bob Nitkiewicz

2.   Bonuses totaling $250,000 will be paid by the Sellers to various middle
managers in recognition of their contributions and assistance in connection with
transaction contemplated by the Agreement.   3.   Certain option holders will
receive a gross up in the form of a bonus which will be paid by the Sellers to
cover the tax differential between ordinary income tax rates and capital gain
tax rates.

17



--------------------------------------------------------------------------------



 



Section 5.1(h)
Title

1.   MB Financial Bank, N.A. has a lien on all assets of the Companies, which
will be terminated in connection with the closing of the transactions
contemplated by the Agreement.   2.   Leases of:

  a.   3 Copiers, with payments made to U.S. Bancorp     b.   1 Forklift, with
payments made to GE Capital     c.   1 Forklift, with payments made to NMHG
Financial Services, Inc.     d.   4 Forklifts, with payments made to Wells Fargo
Financial     e.   1 Forklift, with payments made to De Lage Landen     f.   1
Vehicle, with payments made to Ford Commercial     g.   1 Copier, with payments
made to GE Capital

3.   Leases of real property described in Section 5.1(q)(4) of these Disclosure
Schedules.

18



--------------------------------------------------------------------------------



 



Section 5.1(i)
Intellectual Property
(1) Patents

                          Issued Patents Country   Patent No.   Issue Date  
Inventor(s)   Title
U.S.
    5,390,386*       02/21/95     S. Mathey, R. Lanham
B. McMartin,
A. Rader, D. Brown   Suspension Bridge Cable Wrap and Application Method
 
                       
European
(see below)
    0722015       07/29/98     S. Mathey, R. Lanham
B. McMartin,
A. Rader, D. Brown   Suspension Bridge Cable Wrap and Application Method
(Corresponds To U.S. Patent # 5,390,386)
 
                       
Mexico
    197,238       2001     S. Mathey, R. Lanham
B. McMartin,
A. Rader, D. Brown   Suspension Bridge Cable Wrap and Application Method
(Corresponds To U.S. Patent # 5,390,386)
 
                       
Hong Kong
  HK1012034     04/28/00     S. Mathey, R. Lanham
B. McMartin,
A. Rader, D. Brown   Suspension Bridge Cable Wrap and Application Method
(Corresponds To U.S. Patent # 5,390,386)
 
                       
Canada
    2,140,062       03/02/04     S. Mathey, R. Lanham
B. McMartin,
A. Rader, D. Brown   Suspension Bridge Cable Wrap and Application Method
(Corresponds To U.S. Patent # 5,390,386)
 
                       
China
  CN1127818
App #:
ZL95100371.2     01/27/95     S. Mathey, R. Lanham
B. McMartin,
A. Rader, D. Brown   Suspension Bridge Cable Wrap and Application Method
(Corresponds To U.S. Patent # 5,390,386)
 
                       
U.S.
    5,509,243*       04/23/96     Neal H. Bettigole,
Robert A. Bettigole   Exodermic Deck System
 
                       
U.S.
    5,664,378*       09/09/97     Robert A. Bettigole,
Neal H. Bettigole   Exodermic Deck System

19



--------------------------------------------------------------------------------



 



                      Country   Patent No.   Issue Date   Inventor(s)   Title
U.S.
    7,197,854*     04/03/07   Robert Bettigole,
Christopher Higgins   Pre-stressed or Post-Tension
Composite Structural System
 
                   
Canada
    2,181,554     01/20/95   Neal H. Bettigole,
Robert A Bettigole   Exodermic Deck System (corresponding to US Patent
5,509,243)
 
                   
Canada
    2,239,727     09/06/05   Neal H. Bettigole,
Robert A. Bettigole   Improved Exodermic Deck System (corresponding to US Patent
5,664,378)
 
                   
U.S.
    7,038,159*     05/02/06   William L. Bong,
Stephen R. Toy,
James R. Connor   System and Method for Electroslag Welding an Expansion Joint
Rail        The European Patent # 0722015 for Suspension Bridge Cable Wrap and
Application Method applies to the following countries: Denmark, France, Germany,
Portugal and the United Kingdom. Germany will be allowed to lapse.   Pending
Patent Applications Country     Patent No.     Filing Date   Inventor(s)   Title
U.S.
    12/474,495     05/29/09   Jesse S. Mathey   For and Method of Installing
Elongate Strip Seals
 
                   
U.S.
    12/831,812     07/07/10   Jesse S. Mathey
Stephen G. Mathey   Cylindrical Heat Application
Apparatus

20



--------------------------------------------------------------------------------



 



(2) Trademarks

                  Registered Trademarks Country   Trademark   Reg. No.   Reg.
Date
U.S.
  Delcrete*     1,518,915     01/03/89
 
               
Mexico
  Delcrete     440,290     08/23/93
 
               
U.S.
  Steelflex*     2,062,964     05/20/97
 
               
U.S.
  Delastic*     2,104,782     10/14/97
 
               
U.S.
  Exodermic*     2,747,531     08/05/03
 
               
U.S.
  Exodermic*     2,879,486     08/31/04
 
               
U.S.
  Delastic-LS     3,816,291     07/13/10

              Pending Trademark Applications Country   Trademark   Serial No.  
Filing Date
U.S.
  TransPatch*   77/581,316   09/29/08
 
           
U.S.
  Matrix Premix   77/696,995   03/23/09

          Unregistered Trade Names
Cableguard
  DelPatch    
 
       
Delastibond
  Pavesaver    
 
       
Delastiflex
  SealTek    
 
       
Delastilube
  Versiflex    
 
       
Delastiseal
       

 

*   Prior to Closing, Sellers will update the filings with the U.S. Patent and
Trademark Office to reflect the assignment to and ownership by The D.S. Brown
Company.

21



--------------------------------------------------------------------------------



 



(3) Copyrights
     None.
(4) Domain Names

  1.   dsbrown.com     2.   dsbrownerpd.com     3.   dsbrownmarketing.com     4.
  bgfma.org     5.   sealnoseal.org

(5) Software
     The Companies do not develop or use their own software over which they have
intellectual property rights. The Companies do, however, use certain
“off-the-shelf” software, such licenses having been previously provided to
Purchaser.
     MB Financial Bank has a security interest in certain Intellectual Property,
which will be released at Closing.
(i) Lapsed Intellectual Property
     The Companies allowed Patent No. 0722015, Suspension Bridge Cable Wrap and
Application Method, to lapse in Germany. To the Knowledge of the Companies,
Patent No. 0722015 remains in full force and effect in all other countries where
it was registered.
     The below patent was applied for but has since been abandoned.

                      Abandoned Patent Applications Country   Serial No.  
Filing Date   Inventor(s)   Title
U.S.
    5,390,386     09/26/08   Eric Devine,
Thomas H. Lewis,
Benjamin Jacobus,
Jesse Mathey   Pavement Seal, Installation Machine and
Method of Installation

(ii) Claims Relating to Intellectual Property
     None.
(iii) Licensed Intellectual Property
Patent Licenses

22



--------------------------------------------------------------------------------



 



                  Country or           Effective     Territory   Licensor  
Licensee   Date   Subject Matter
U.S. and Canada
  Friedrich Maurer Sohne GmbH & Co.   D.S. Brown Company   02/10/84  
Maurer-Swivel Joints
 
               
U.S.
  The D. S. Brown Company   L.B. Foster Company   06/13/06   Exodermic Bridge
Decking
 
               
U.S.
  The D. S. Brown Company   Interlocking
Deck
Systems
International   06/13/06   Exodermic Bridge Decking
 
               
U.S.
  The D. S. Brown Company   Bailey
Bridge   06/13/06   Exodermic Bridge Decking   Trademark Licenses   Country or  
        Effective   Product / Territory   Licensor   Licensee   Date   Marks
Worldwide
  Crafco, Inc.   The D. S. Brown Company   02/21/05   Asphaltic Expansion Joints
— Matrix 502
 
               
U.S.A. & Canada
  The D.S. Brown Company   L.B. Foster   06/13/06   Exodermic Bridge
Decking
 
               
U.S.A. & Canada
  The D.S. Brown Company   Interlocking Deck Systems International, LLC
(acquired by L. B. Foster)   06/13/06   Exodermic Bridge
Decking
 
               
U.S.A. & Canada
  The D.S. Brown Company   Bailey Bridges, Inc.   06/13/06   Exodermic Bridge
Decking

23



--------------------------------------------------------------------------------



 



(iv) Other Intellectual Property
     None.

24



--------------------------------------------------------------------------------



 



Section 5.1(k)
Permits

1.   Environmental Permits

  a.   Air Pollution Source Premise — Permit No. 0387000118     b.   Permits to
Install, for the following emission sources:

  i.   03-13827 Thermal Spray Application     ii.   03-13757 Paint Coating Lines
(K001-K004)     iii.   03-16015 Shim Coating Line

  c.   NPDES General Permit No. OHR000004 — Facility Permit No. 2GG00162*DG    
d.   Ohio EPA Hazardous Waste Generator No. OHD987000734 (Small Quantity
Generator)

2.   Occupancy Permits

  a.   Certificate of Occupancy, Wood County Building Inspection dated
February 1, 2010, Building Permit No. B09-000609     b.   Certificate of
Occupancy, Wood County Building Inspection dated June 28, 2010, Building Permit
No. B10-000126     c.   Certificate of Occupancy, Wood County Building
Inspection dated September 8, 2010, Building Permit No. B09-000133     d.  
Ordinance No. 03-93 by the Village of North Baltimore, Wood County, Ohio,
relating to the change of zoning of land owned by Brown to general industrial.

3.   Compliance with Applicable Law

  a.   See Section 5.1(n) of these Disclosure Schedules regarding taxation
issues with respect to Chinese law.

25



--------------------------------------------------------------------------------



 



Section 5.1(l)
Environmental Matters

1.   Transformers containing oil with polychlorinated biphenyls (“PCBs”) were
once located on Brown’s property but were properly removed and disposed of in
accordance with all applicable laws and regulations.   2.   Several residences
formerly located on Brown’s property (main site, Beecher Street site and Gillett
Street Site) were demolished and the demolition debris buried on site. Though
not identified or tested, such debris may include materials typical to
residences of the ages of the demolished structure including, but not limited
to, asbestos containing materials, residual fuel oil from heating tanks and lead
based paint.   3.   Water wells formerly used for process water were located in
the central portion of Brown’s main building adjacent to the rubber mill. One of
these wells showed evidence of naturally occurring crude oil. The wells have
been properly closed in accordance with all applicable laws and regulations.  
4.   Oil wells existed on Brown’s main site both north and south of the main
building as well as at the Gillett Street site and the Beecher Street site.
Those wells have been plugged and abandoned, however, some naturally occurring
crude oil may be present at those locations.   5.   As documented in the
environmental reports provided in the data room, the following spills occurred
from ASTs located at Brown’s main site:

  a.   In 1978, five hundred gallons of #2 fuel oil was spilled form an AST.    
b.   In 1988, approximately 30,000 gallons of #2 fuel oil was spilled from an
AST.     c.   In 2000, approximately 200 gallons of product (possibly Plastsol)
was spilled in an over-fill of an AST in the chemical room.

6.   During the 1998 Phase II Environmental Site Assessment performed by Tighe &
Bond (the “1998 Phase II”), the drum crushing area tested positive for the
presence of total petroleum hydrocarbons (“TPH”) but not in concentrations above
the then applicable Ohio EPA action levels for such materials.   7.   During the
1998 Phase II, the drum storage area tested positive for the presence of
volatile organic compounds (“VOC”) but, with the exception of toluene, the
concentration of such compounds was below the then applicable Ohio EPA action
levels for such materials. Toluene levels in one sample were 22000 µg/kg. The
then applicable action level was 9000 µg/kg. Tighe & Bond, however, indicated
that no remediation was necessary.   8.   As disclosed in environmental site
assessments made available to Purchaser, there is a potential for building
materials used in the structures at the Owned Real Property to include asbestos
containing materials, given the dates of the structures’ construction. In
particular, as disclosed in the May 2008 Phase I Environmental Site Assessment,
transite

26



--------------------------------------------------------------------------------



 



    board in the boiler room of Brown’s main building identified as asbestos
containing material. The board was removed.

9.   The matters disclosed in Section 5.1(l)(iv) of these Disclosure Schedules
are hereby incorporated by reference.

27



--------------------------------------------------------------------------------



 



Section 5.1(l)(iv)
Hazardous Materials at Real Property

1.   The following above ground storage tanks (“ASTs”) are located in Brown’s
main building and have the following contents:

          No.   Volume   Contents
2
  6,000 gal.   Sundex 790
1
  6,000 gal.   Calsol 875
1
  6,000 gal.   Sunpar
1
  1,000 gal.   Ammonia (Anhydrous)

2.   The following ASTs are located in steel containment north of Garage 2 at
Brown’s east entrance and have the following contents:

          No.   Volume   Contents
1
  500 gal.   Diesel Fuel
1
  500 gal.   Gasoline

3.   The matters disclosed in Section 5.1(l) of these Disclosure Schedules are
hereby incorporated by reference.

28



--------------------------------------------------------------------------------



 



Section 5.1(n)
Taxes

1.   The Companies have filed for extensions of time within which to file their
federal and state tax returns for the year ended October 31, 2010.   2.   In
2010, the California State Board of Equalization conducted a sales tax audit
with respect to the Companies and assessed minimal penalties.   3.   Brown has
not filed Form 5471 for the year ended October 31, 2009 with the IRS related to
activities in China.

29



--------------------------------------------------------------------------------



 



Section 5.1(o)
No Material Adverse Change
None.

30



--------------------------------------------------------------------------------



 



Section 5.1(p)
Activities Outside of Ordinary Course of Business

1.   Details of uncompleted or unpaid capital improvement commitments in excess
of $100,000 are as follows:

  a.   Building Expansion — A purchase order has been issued to Clouse
Construction for $196,000 for an extension to the machine shop. This work has
only recently begun and is expected to be completed in April 2011. Most of this
expenditure will occur in March and April of 2011. This item is listed in the
current capital budget for $160,000.     b.   Microwave Replacement — A purchase
order has been issued to Cober Electronics for $252,000, of which $75,600 has
been paid as a deposit. Delivery is expected approximately March 31, 2011, at
which time remaining payments will become due. This total project has a budget
of $380,000 including the additional installation, rearrangement, and support
equipment expenditures. This item is included in the current capital budget.    
c.   Installation of Makino a81 Horizontal Machining Center — A purchase order
has been issued to Makino, Inc. for $419.881. This project has a total budget of
$490,000, including installation costs, tooling, material handling and fixtures.
This item is included in the current capital budget.

2.   Brown entered into a Technical Services Agreement dated November 12, 2010
with Bill Kudrenski, a consultant to Brown.   3.   The D.S. Brown Company Health
Benefit Plan is being amended by a Seventh Amendment, a draft of which has been
made available to Purchaser. The amendments to be included in the Seventh
Amendment are intended to make the Health Benefit Plan compliant with new health
care reform laws and to enhance the plan.

31



--------------------------------------------------------------------------------



 



Section 5.1(q)
Real Property

1.   Owned Real Property Legal Descriptions:

      Parcel I:         A parcel of land located in the southeast 1/4 of
Section 26, Town 3 north, Range 10 east, Village of North Baltimore, Henry
Township, Wood County, Ohio, bounded and described as follows:         Beginning
at the interior 1/4 post of said Section 26; thence easterly along the east-west
1/2 section line, a distance of 827.57 feet to the place of beginning; thence
continuing easterly along that same line, a distance of 452.43 feet to the
intersection of that line with the west right of way line of the B & O Railroad;
thence southerly, following the west right of way line of said railroad, a
distance of 1162.3 feet to a point on the north right of way line of Cherry
Street in the Village of North Baltimore, Ohio; thence westerly along the north
right of way line of Cherry Street, a distance of 144.5 feet to a point; thence
northerly along a line parallel to the west line of southeast 1/4 of said
Section 26, a distance of 1126.05 feet to the place of beginning. Subject to
legal highways.         Parcel II:         A parcel of land located in the
southeast 1/4 of Section 26, Town 3 north, Range 10 east, Village of North
Baltimore, Henry Township, Wood County, Ohio, bounded and described as follows:
        Beginning at a point 1117.02 feet north 89° 00’ west, of the east 1/4
post of said Section 26, said point of beginning being on the north section line
of the southeast 1/4; thence north 89° 00’ west, a distance of 219.90 feet to a
point, same being on the east right of way line of the Baltimore and Ohio
Railroad Company; thence south 0° 41’ west, a distance of 42.57 feet to the
point of curvature; thence along the curve of the railroad right of way to the
right of radius 1,176.28 feet, a distance of 570.73 feet to a point of tangency;
thence south 28° 30’ west, a distance of 54.08 feet to the point of curvature on
the east line of the railroad right of way; thence along the curve of the
railroad right of way to the left of a radius 1116.28 feet, a distance of 70.20
feet to a point, which is on the south line of Elm Street extended; thence north
89° 08’ 20” east, a distance of 419.47 feet to a point; which is on the west
line of Gillett Street extended; thence north 0° 1’ 40” east, a distance of
689.99 feet to the point of beginning. Subject to legal highways.         Parcel
III:         A parcel of land located in the southeast 1/4 of Section 26, Town 3
north, Range 10 east, Village of North Baltimore, Henry Township, Wood County,
Ohio, bounded and described as follows:         Beginning at the east 1/4 post
of said Section 26; thence westerly along the east-west 1/2 section line of said
section, a distance of 826.6 feet to the place of beginning; thence southerly
along a line that is parallel to the east line of said section, a distance of
1146.8 feet to a point on the north right of way line of Cherry Street; thence
westerly along the north right of way line of Cherry Street, a distance of 279.3
feet (previous deed 280.5 feet) to a point on the east right of way line of
Gillett Street; thence northerly along the east right of way line of Gillett
Street, a distance of 49 feet to a point on the north right of way line of
Cherry Street; thence westerly along the north line of way line of Cherry
Street, a distance of 53 feet (previous deed 60 feet) to a point; thence
northerly a distance of 1103.1 feet to a point on the east-west 1/2 section line
of said Section 26; thence easterly along the east-west 1/2 section line, a
distance of 320.75 feet to the place of beginning. Subject to legal highways.

32



--------------------------------------------------------------------------------



 



      Parcel IV:         Inlots 1426,1427,1428,1429 and 1430 in the Village of
North Baltimore, Wood County, Ohio.         Parcel V:         A parcel of land
located in the southeast 1/4 of Section 26, Town 3 north, Range 10 east, Village
of North Baltimore, Henry Township, Wood County, bounded and described as
follows:         Beginning at the northeast corner of Inlot 1426 in the Village
of North Baltimore, thence northerly along the easterly line extended of said
Inlot 1426 to the south right of way line of Cherry Street; thence westerly
along the south right of way line of Cherry Street to a point, same being on the
westerly line of said Inlot 1426 if extended northerly; thence southerly along
westerly line extended of Inlot 1426 to the northwest corner of said Inlot 1426;
thence easterly along the northerly line of Inlot 1426 to the point of
beginning.         Parcel VI:         Inlots 1392 and 1393 in the Village of
North Baltimore, Wood County, Ohio, together with the easterly 1/2 of the
vacated alley lying westerly of and adjoining said Inlots.         Parcel VII:  
      Inlots 1362,1363,1364,1365 and 1366 in the Village of North Baltimore,
Wood County, Ohio, excepting therefrom the westerly 17.5 feet thereof.        
Parcel VIII:         A parcel of land located in the southeast 1/4 of
Section 26, Town 3 north, Range 10 east, Village of North Baltimore, Henry
Township, Wood County, Ohio, bounded and described as follows:        
Commencing at the northeast corner of Inlot 1366; thence north to the south line
of Cherry Street; thence west along the south line of Cherry Street to the east
line of the right of way of the C.H. & D. R.R.; thence south along said right of
way to the northwest corner of said Inlot 1366; thence east to the place of
beginning.         Parcel IX:         Inlot 1361 in the Village of North
Baltimore, Wood County, Ohio, excepting therefrom the westerly 17.5 feet
thereof.         Parcel X:         A parcel of land located in the southeast 1/4
of Section 26, Town 3 north, Range 10 east, Village of North Baltimore, Henry
Township, Wood County, Ohio, bounded and described as follows:        
Commencing at a point where the east line of the right of way of the Railway
known as The Cincinnati, Hamilton and Dayton Railway Company intersects with the
north line of the straight continuance of Cherry Street, as laid out in Pfau’s
Addition; thence east along said north line about 506 feet to a point
intersected by the west line of a straight continuance of Gillett Avenue; thence
north along said west line about 415 feet to a point intersected by the south
line of the straight continuance of Elm Street, as laid out in Pfau’s Addition;
thence west along said south line to the east line of the aforesaid right of way
of The Cincinnati, Hamilton and Dayton Railway Company; thence southerly along
said east line to the place of beginning.

33



--------------------------------------------------------------------------------



 



      Parcel XI:         Inlots 1394, 1395, 1396, 1397 and 1398 in the Village
of North Baltimore, Wood County, Ohio, together with the easterly 1/2 of the
vacated alley lying westerly of and adjoining said Inlots.         Parcel XII:  
      A parcel of land located in the southeast 1/4 of Section 26, Town 3 north,
Range 10 east, Village of North Baltimore, Henry Township, Wood County, Ohio,
bounded and described as follows:         Commencing for the same at the
northwest corner of Inlot 1398; thence running, north to the south line of
Cherry Street; thence east along the south line of Cherry Street to the west
line of Gillett Avenue; thence south along the west line of Gillett Avenue to
the northeast corner of Inlot 1398; thence west along the north line of Inlot
1398 to the place of beginning; together with the easterly 1/2 of the vacated
alley lying westerly of and adjoining said parcel.         Parcel XIII:        
Inlot 374 in the Village of North Baltimore, Wood County, Ohio.         Parcel
XIV:         Inlots 1359 and 1360 in the Village of North Baltimore, Wood
County, Ohio, excepting therefrom the westerly 17.5 feet thereof.         Parcel
XV:         Inlots 1389, 1390 and 1391 in the Village of North Baltimore, Wood
County, Ohio, together with the easterly 1/2 of the vacated alley lying westerly
of and adjoining said Inlots.

2.   Owned Real Property Street Addresses:

  1.   300 East Cherry Street North Baltimore, Ohio 45872     2.   331 East
Cherry Street North Baltimore, Ohio 45872     3.   207 East Walnut Street North
Baltimore, Ohio 45872     4.   403 N. Gillette Street North Baltimore, Ohio
45872     5.   407 N. Gillette Street North Baltimore, Ohio 45872

34



--------------------------------------------------------------------------------



 



3. Owned Real Property Tax Parcel Identification Numbers:

      Parcel of Land:   Parcel No.:
PI Cenl PI SE 4.8 Acres
  F23-310260401018000
 
   
Irrcg Pt Com 826.6 8.56 Acres
  F23-310260401019000
 
   
NE CorNW SE WofRR 8.19 Acres
  F23-310260401016000
 
   
Irreg Pc Com 1117.02 4.94 Acres
  F23-310260401017000
 
   
Inlot 1359 Less RR
  F23-310260406015000
 
   
Inlot 1360 Less RR
  F23-310260406016000
 
   
Inlot 1361 Less RR
  F23-310260406017000
 
   
Inlot 1362 Less RR
  F23-310260406018000
 
   
Inlot 1363 Less RR
  F23-310260406019000
 
   
Inlot 1364 Less RR
  F23-310260406020000
 
   
Inlot 1365 Less RR
  F23-310260406021000
 
   
Inlot 1366 Less RR
  F23-310260406022000
 
   
PI SE Bel Lot 1366 & Cherry 0.23 Acres
  F23-310260406023000
 
   
Inlot 1389
  F23-310260407012000
 
   
Inlot 1390
  F23-310260407013000
 
   
Inlot 1391
  F23-310260407014000
 
   
Inlot 1392 S 1/2
  F23-310260407015000
 
   
Inlot 1392 N 1/2
  F23-310260407016000
 
   
Inlot 1393
  F23-310260407017000
 
   
Inlot 1394
  F23-310260407018000
 
   
Inlot 1395
  F23-310260407019000
 
   
Inlot 1396
  F23-310260407020000
 
   
Inlot 1397
  F23-310260407021000
 
   
Inlot 1398
  F23-310260407022000
 
   
Pt SE N of Lot 1398 & Cherry 0.3 Acres
  F23-310260407023000
 
   
Inlot 1426
  F23-310260408018000
 
   
Inlot 1427
  F23-310260408019000
 
   
Inlot 1428
  F23-310260408020000
 
   
lnlot 1429
  F23-310260408021000
 
   
Inlot 1430
  F23-310260408022000
 
   
Spl SE N of Lot 1430 0.14 Acres
  F23-310260408023000
 
   
Inlot 374
  F23-310260414005000

35



--------------------------------------------------------------------------------



 



4. Leased Real Property:

              Address of           Term Expiration Leased Real Property:  
Lessor:   Date of Lease:   Date:
623 North Vance Street Carey,
Ohio 43316, which is leased to Carry D.
Durain, Jr.
  L. Durain
Enterprises, LLC   February 1, 2009   February 1, 2012 (will automatically renew
for one-year term unless 60 days’ notice provided)
 
           
136 Drum Point Road
Hamilton Square, Suite 6B
Brick, New Jersey 08723
  Lindstrom,
Diessner & Carr, P.C.   April 23, 2010   April 30, 2011 (Brown may renew for
one-year term by providing notice at least 60 days prior to expiration date)
 
           
136 Drum Point Road
Hamilton Square, Suite 5C
Brick, New Jersey 08723
  Lindstrom,
Diessner & Carr, P.C.   August 23, 2010   August 15, 2011 (Brown may renew for
one-year term by providing notice at least 60 days prior to expiration date)
 
           
4005 Nine McFarland
Alpharetta, Georgia 30004
  Midway
Professional Center, LLC   April 16, 2008   May 31, 2009 (per its terms, lease
has continued in effect as a tenancy at will)
 
           
Storage Space H1-01
2075 Valley Road
Reno, Nevada 89512
  A-American Self
Storage   May 14, 2005   Month-to-month lease
 
           
Storage Space V-15
2075 Valley Road
Reno, Nevada 89512
  A-American Self
Storage   May 14, 2005   Month-to-month lease

5. The following Liens exist on Owned Real Property:

  a.   MB Financial Bank, N.A. mortgage, which will be released at Closing.    
b.   MB Financial Bank, N.A. fixture filing, which will be released at Closing.
    c.   Those matters set forth in Schedule B, Section 2 of the Commitment for
Title Insurance issued by Chicago Title Insurance Company, Commitment
No. 580110097 dated January 27, 2011 and attached hereto as Attachment
5.1(q)(5).

36



--------------------------------------------------------------------------------



 



  d.   Centerfield Capital Partners II, L.P. mortgage, which will be released at
Closing.     e.   Clouse Construction Corporation has filed a notice of
commencement in connection with the current building expansion project, which
preserves their right to file a mechanic’s lien.

6.   A portion of Brown’s Walnut Street facility is leased by the North
Baltimore Food Assistance Program, a food pantry, for storage.   7.   Brown is
currently benefiting from a real estate tax abatement. During the period of the
abatement, Brown must pay directly to the local school district the portion of
the abated real estate taxes that would have been allocated to the school
district. In addition, if certain conditions of the abatement are not met, Brown
could be subject to additional, catch-up or recapture taxes. When the period of
the abatement ends, Brown’s real estate taxes will increase.   8.   Condition of
Real Property:

  a.   The roofs exhibit a normal amount of age-related wear and tear based on
age, size and number of intersecting rooflines, and as such require routine
maintenance and repair.     b.   The air conditioning systems have also been
properly maintained and have a normal amount of wear and tear. However, the air
conditioning system for the rubber mixing area has been identified as being in
need of replacement within the next two years. This replacement would fall
within normal planned capital budget requirements.

37



--------------------------------------------------------------------------------



 



Attachment 5.1(g)(5)
Schedule B, Section 2 of Commitment No. 580110097 dated January 27, 2011
Order No.: 580110097
Loan No.:
SCHEDULE B — SECTION 2
EXCEPTION
The Policy or Policies to be issued will contain exception to the following
unless the same are disposed of to the satisfaction of the Company.

1.   Defects, liens, encumbrances, adverse claims or other matters, if any,
created, first appearing in the public records or attaching subsequent to the
effective date hereof but prior to the date the proposed Insured acquires for
value of record the estate or interest or mortgage thereon.

2.   Assessments, if any, not yet certified to the County Auditor.

3.   Rights or claims of parties other than Insured in actual possession of any
or all of the property.

4.   Any encroacnment, encumbrance, violation, variation, or adverse
circumstance affecting the Title that would be disclosed by an accurate and
complete land survey of the Land. The term “encroachment” includes encroachments
of existing improvements located on the Land onto adjoining land, and
encroachments onto the Land of existing improvements located on adjoining land.

6.   No liability is assumed for tax increases occasioned by retroactive
revaluation change in land usage, or loss of any homestead exemption status for
insured premises.

7.   Any inaccuracy in the specific quantity of acreage contained on any survey
if any or contained with the legal description of premises Insured herein.

8.   Covenants, conditions and restrictions and other instruments recorded in
the public records and purporting to impose a transfer fee or conveyance fee
payable upon the conveyance of a interest in real property or payable for the
right to make or accept such a transfer, and any and all fees, liens or charges,
whether recorded or unrecorded, if any, currently due payable or that will
become due or payable, and any other rights deriving therefrom, that are
assessed pursuant thereto.

9.   Oil and gas leases, pipeline agreements or any other instruments related to
the production or sale of oil and gas which may arise subsequent to the date of
the Policy.

10.   Reservations, restrictions, covenants, limitations, easements, and/or
conditions, as established in instrument, filed for record August 8, 1891, in
Deed Volume 98, Page 269, of the Wood County Records. (as to Lot 1391)

11.   Reservations, restrictions, covenants, limitations, easements, and/or
conditions, as established in instrument, filed for record August 12, 1891 , in
Deed Volume 98, Page 275, of the Wood County Records. (as to Lot 1393)

12.   Reservations, restrictions, covenants, limitations, easements, and/or
conditions, as established in instrument, filed for record January 13, 1893, in
Deed Volume 99, Page 487, of the Wood County Records. (as to Lots 1397-1398)

13.   Reservations, restrictions, covenants, limitations, casements, and/or
conditions, as established in Instrument, filed for record March 22,1909, in
Deed Volume 154, Page 302, of the Wood County Records. (as to Lots 1394-1398)

38



--------------------------------------------------------------------------------



 



Order No.: 580110097
Loan No.:

14.   Reservations, restrictions, covenants, limitations, easements, and/or
conditions, as established in instrument, filed for record December 10, 1909, in
Deed Volume 156, Page 474, of the Wood County Records. (as to Lot 1389-1390)

15.   Reservations, restrictions, covenants, limitations, easements, and/or
conditions, as established in instrument, filed for record June 12, 1924, in
Deed Volume 199, Page 524, of the Wood County Records. (as to Lots 1392-1393)

16.   Right-of-Way to The Buckeye Pipe Line Company, filed for record March 21,
1927, in Deed Volume 40, Page 185 of the Wood County Records.

17.   Reservations restrictions, covenants, limitations, easements, and/or
conditions, as established in instrument, filed for record January 21, 1963, in
Deed Volume 417, Page 64, of the Wood County Records. (as to Lot 1389)

18.   Ordinance No. 02-93, vacating a certain North-South Alley abutted on the
West by a .25 acre parcel and by Inlots 1367 and 1375 and on the East by a .30
acre parcel and by Inlots 1390 to 1398, filed for record May 4, 1993 in Deed
Volume 676, Page 638, of the Wood County Records.

19.   Easements, f any, for public utilities pipelines or facilities installed
in, and any private right to use, any portion of the vacated street or alley,
lying within the land, together with the right of ingress and egress to repair,
maintain replace and remove the same.

39



--------------------------------------------------------------------------------



 



Section 5.1(r)
Employee Matters
     All employees are part of a bonus plan, as set forth by Section 5.1(g)(i)
of these Disclosure Schedules.
     The Companies have entered into agreements with employees as set forth by
Section 5.1(g)(vii) of these Disclosure Schedules. Holdings and certain
employees are also parties to the Stockholders Agreement by and among Holdings,
Altus Capital Partners SBIC, L.P., Altus-D.S. Brown Co-Investment, LLC,
Centerfield Capital Partners II, L.P., RGA Reinsurance Company, Kirk Feuerbach,
Gerald A. Wetzel, Timothy L. Hack, Mark R. Kaczinski and Thomas H. Lewis, dated
as of August 25, 2008, which will be terminated as of the Closing Date.

40



--------------------------------------------------------------------------------



 



Section 5.1(u)
Accounts Receivable

1.   The Companies’ customers sometimes request that the Companies temporarily
hold product that the Companies have manufactured pursuant to the customers’
purchase orders, even though the product has been completed and is ready for
shipment. Without having shipped the product, the Companies may invoice the
customers for the product, creating a receivable in the Companies’ records and
books of account.   2.   The Companies’ customers sometimes make periodic
progress payments to the Companies during the manufacture of particular custom
products. If the Companies were to ultimately not deliver the product when it
was due in such a case, the customer could have the right to a counterclaim or
setoff with respect to any unpaid invoices.

41



--------------------------------------------------------------------------------



 



Section 5.1(v)
Insurance

1.   General liability policy having policy no. GLP6011143-02, issued by Maxum
Indemnity.   2.   Automobile policy having policy no. PRA6555575-01, issued by
American Guarantee and Liability Insurance Company.   3.   Property/inland
marine/boiler policy having policy no. PRA6555575-01, issued by Zurich American.
  4.   Umbrella policy having policy no. 06598A101ALI, issued by Torus
Specialty.   5.   Foreign package/WC policy having policy no. GEP9380563-04,
issued by Zurich American.   6.   Executive risk (D&O) policy having policy no.
00KB025264610, issued by Twin City Fire Insurance Co.   7.   Workers
compensation policy having policy no. WC-9672778-03, issued by American
Guarantee and Liability Insurance Company.   8.   Insurance policy information:

  a.   The D.S. Brown Group Health Plan policy through QBE Insurance Corporation
(re-insurer) is SLS00196-10.     b.   The D.S. Brown Dental Plan is
self-insured, administered by NGS with a benefit plan code 001.     c.   The
D.S. Brown flexible spending plan number is 501.     d.   AFLAC policies are
voluntarily insured plans with individual policy numbers.     e.   Mutual of
Omaha short-term disability plan is GUG-434G.     f.   Mutual of Omaha long-term
disability plan is GLTD-434G.     g.   Mutual of Omaha group life and accidental
death and dismemberment plan is GLUG-434G.     h.   Mutual of Omaha voluntary
group life and accidental death and dismemberment plan is GVTL-434G.

9.   The Companies self-insure with respect to the group health plan. Each
covered individual has a specific deductible of $50,000. In addition, there is a
specific aggregate corridor of $40,000 and two covered individuals have a
separate deductible of $150,000. The aggregate deductible for the Companies is
$1,773,988 (also referred to as the minimum aggregate attachment point). The
prescription drug benefit is not included in the calculation of the aggregate
deductible for the Companies. A reinsurance policy through QBE Insurance
Corporation provides coverage and reimburses the Companies for eligible claims
paid in excess of the specific and/or company aggregate deductibles.   10.   The
Companies’ premiums under its general liability, automobile and non-Ohio workers
compensation policies are determined retrospectively based on annual audits.

42



--------------------------------------------------------------------------------



 



Section 5.1(v)(ii)
Insurance Exceptions

  1.   The Companies have received notices of premium increases under some of
their insurance policies. The health and disability premiums for Fiscal Years
2009, 2010 and 2011 are as set forth below and other insurance premiums are as
set forth in Attachment 5.1(v)(ii).

                          Benefit   FY 2009     FY 2010     FY 2011  
Group Health Plans:
                       
Medical administration fee (per employee)
    17.66       17.66       17.66  
Dental administration fee (per employee)
    3.70       3.70       3.70  
Healthcare management fee (per employee)
    2.39       2.39       2.39  
Consulting & service fee (per employee)
    2.50       2.50       2.50  
Specific reinsurance rate (single)
    47.50       41.69       43.25  
Specific reinsurance rate (family)
    125.52       111.05       113.59  
Aggregate reinsurance rate (single)
    7.11       5.97       5.26  
Network access fixed fee (Medical Mutual)
    35.00       24.00       24.00  
 
                       
Ancillary Plans (Mutual of Omaha):
                       
Life (rate per $1,000)
    0.1777       0.1777       0.1777  
AD&D (rate per $1,000)
    0.03       0.03       0.03  
Short-term disability (rate per $10 covered payroll)
    0.27       0.27       0.27  
Long-term disability (rate per $100 covered payroll)
    0.43       0.43       0.43  
 
                       
COBRA:
                       
Administrative fees (Mongoose)-per employee per event
    12.50       12.50       12.50  
COBRA rate — Plan A single (Medical & Rx)
    528.90       528.90       556.47  
COBRA rate — Plan A family (Medical & Rx)
    1,189.01       1,189.01       1,257.38  
COBRA rate — Plan B single (Medical & Rx)
    439.49       439.49       512.70  
COBRA rate — Plan B family (Medical & Rx)
    988.00       988.00       1,156.70  
COBRA rate — Dental single
    36.58       36.58       25.11  
COBRA rate — Dental family
    82.25       82.25       73.32  

  2.   The Companies’ premiums under its general liability, automobile and
non-Ohio workers compensation policies are determined retrospectively based on
annual audits. Accordingly, the Companies have received notices related to such
audits during the two (2) year period ending on the Closing Date.     3.   The
terms of the Companies’ D&O insurance policy provided that the policy will
terminate upon a change of control such as that that will occur upon the
Closing.     4.   The Companies do not maintain any professional liability
insurance coverage.

43



--------------------------------------------------------------------------------



 



Attachment 5.1(v)(ii)
Other Insurance Premiums
The D.S. Brown Company, Inc.
2010-2011 Final Bound Insurance Program

                                      Zurich             Zurich            
Maxum (GL)     Renewal     Maxum (GL)             Torus (UMB)     Exposures at  
  Torus (UMB)     %   Coverage   2009-2010     Expiring Rates     2010-2011    
Change  
Property 1
  $ 59,270     $ 62,756     $ 61,747       ü  
Building
  $ l2,650,000     $ 14,150,000     $ l4,150,000          
Business Personal Property
  $ 39,350,000     $ 40,850,000     $ 40,850,000          
Business Income/Extra Expense
  $ 16,000,000     $ 17,000,000     $ 17,000,000          
Total Insured Values
  $ 68,000,000     $ 72,000,000     $ 72,000,000          
Average Rate/$100
  $ 0.09     $ 0.09     $ 0.09          
Deductible
  $ 5,000     $ 25,000     $ 5,000          
Ded. on Bus. Inc.
  24 Hrs     48 Hrs     24 Hrs          
Earthquake/Flood Limit Each
  $ 10,000,000     $ 5,000,000     $ 10,000,000          
Earthquake/Flood Deductible
  $ 100,000     $ 100,000     $ 100,000          
General Liability 2
  $ 85,963     $ 98,857     $ 90,417.60       ü  
Sales, Basis
  $ 60,000,000     $ 69,000,000     $ 69,000,000          
Average Rate Per $1,000
    1.433       1.433       1.310          
Deductible
  $ 10,000     $ 10,000     $ 10,000          
Workers’ Compensation 1
  $ 13,906     $ 18,587     $ 16,668       ü  
Payroll
  $ 1,010,000     $ 1,350,000     $ 1,350,000          
Avg. Rate
  $ 1.38     $ 1.38     $ 1.23          
Experience Mod
    0.85       0.97       0.97          
Umbrella 2
  $ 76,910     $ 88,447     $ 85,000.65       ü  
Limit
  $ 10,000,000     $ 10,000,000     $ 10,000,000          
Sales Basis
  $ 60,000,000     $ 69,000,000     $ 69,000,000          
Average Rate Per $1,000
  $ 1.28     $ 1.28     $ 1.23          
Auto 1
  $ 10,327     $ 9,682     $ 9,568       ü  
No. of Units
    16       15       15          
Average Rate
  $ 645     $ 645     $ 638          
Foreign Package 2
  $ 10,000     $ 10,000     $ 10,000       ü  
International Liability Aggregate
  $ 1,000,000     $ 1,000,000     $ 1,000,000          
Intl. Auto DIC/Excess Liability
  $ 1,000,000     $ 1,000,000     $ 1,000,000          
Intl. Employer’s Liability
  $ 1,000,000     $ 1,000,000     $ 1,000,000          
Total Premium
  $ 256,376     $ 288,329     $ 273,401       -5 %
Commission/Risk Management Fee 3
  $ 45,000     $ 45,000     $ 48,000       ü  

 

1   25% down with 9 Installments   2   Full Pay — may be financed, DECLINED
FINANCE AGREEMENT   3   Quarterly Installments

General Liability & Umbrella Include Terrorism and surplus Lines Taxes

44



--------------------------------------------------------------------------------



 



Section 5.1(w)
Warranties; Product Liability Claims

1.   Warranties

  a.   Manufacturer’s Limited Warranty issued to AGW Steel, in connection with
I-40 Mississippi River Bridge Shelby County, TN and Crittenden County, AR Pier
W28 and Pier A, dated July 15, 2001.     b.   Manufacturer’s Limited Warranty
issued to AGW Steel, in connection with I-40 Mississippi River Bridge Shelby
County, TN and Crittenden County, AR Pier C, dated June 25, 2002.     c.  
Manufacturer’s Limited Warranty issued to CJ Mahan Construction Company, in
connection with Corridor H Bridge 4273 DOT X316-H-117.40 05 Hard County WV,
dated October 24, 2006.     d.   Manufacturer’s Limited Warranty issued to
Dement Construction, in connection with I-40 Mississippi River Bridge Shelby
County, TN and Crittenden County, AR Pier NO 1, dated August 21, 2010.     e.  
D.S. Brown Pavement Products Warranty issued to Dement Construction (responsible
to submit to TRC Imbsen), in connection with I-40 Mississippi River Bridge
Shelby County, TN and Crittenden County, AR Group B Bridges. The warranty on the
first half of the joints was effective as of August 27, 2008, and the warrant on
the last half of the joints was effective as of December 3, 2008.     f.  
Manufacturer’s Limited Warranty issued to EDM Construction, Inc, in connection
with Central Artery I-93 Tunnel I-90 Project I-90 1A Interchange and MBTA
Airport Station 30225-C08A1, dated March 27, 2002.     g.   Warranty issued to
Hamilton Construction, in connection with Willamette River Bridge, Eugene OR.
The product is not yet installed. The warranty will last for two years from the
placed in service date.     h.   D.S. Brown Pavement Products Warranty issued to
Hymmco, in connection with Tampa International Airport FAA # 3-12-0078-XX-209
Taxiway B Reconstruction and Bridge Project, dated November 10, 2010.     i.  
D.S. Brown Pavement Products Warranty issued to International Contractors, in
connection with Orlando International Airport GOAA Project BP 372 Airfield
Pavement Restoration, dated March 3, 2009.     j.   D.S. Brown Pavement Products
Warranty issued to John Carlo (sold through Hymmco), in connection with Detroit
Metropolitan Wayne County Airport Runway 3R-21L and Taxiway W Rehabilitation
WCAA Project # AF-114.C.00.0, dated August 1, 2007.     k.   Warranty issued to
KFM, in connection with 04-SF, ALA-80-13.9/14.3, 0.0/1.6 SFOBB Skyway Project
Contract 04-012024, dated March 24, 2008.     l.   Letter of Guarantee issued to
Larsen & Toubro Ltd, ECC Division, in connection with Allshabad Bypass Project —
Construction of Bridge Across River Ganga - Construction Package ABP-1, dated
September 26, 2006.     m.   Warranty issued to LCL-Bridge Products Technology
Inc., in connection with Manitoba Floodway Authority Project. The project began
in April 2010 and the warranty is to last for five years.

 



--------------------------------------------------------------------------------



 



  n.   Warranty issued to LCL-Bridge Products Technology Inc., in connection
with Reconstruction & Strengthening of Ext Bridge over Assiniboine River
Project. The product shipped on October 3, 2010 and the warranty is to last for
five years.     o.   Manufacturer’s Limited Warranty issued to LCL-Bridge
Products Technology Inc. - Graham Industrial Services, in connection with Circle
Drive Bridge Widening City of Saskatoon, dated June 1, 2007.     p.   Warranty
issued to Lojac, Inc, in connection with Air Cargo Building One, Phase One,
MSCAA Project # 00-1025-02, dated May 14, 2008.     q.   D.S. Brown Pavement
Products Warranty issued to Lojac, Inc, in connection with Airport Pavement
Joint Rehabilitation at Northwest Arkansas Regional Airport Benton County, AR,
dated January 30, 2009.     r.   Manufacturer’s Limited Warranty issued to Lorig
Construction Company, in connection with I-05-7711 I-355, dated May 14, 2008.  
  s.   Manufacturer’s Limited Warranty issued to Lunda Construction Company, in
connection with Ramsey — Washington County I-494, dated June 18, 2003. The
warranty remains valid on the second bridge only, which was placed in service on
July 1, 2010.     t.   Manufacturer’s Limited Warranty issued to Max J. Kuney,
in connection with US-95 over Lake Creek Bridge Kootenai County ID NH-5110(157),
dated August 22, 2007.     u.   Warranty issued to Service Construction, in
connection with Sacramento Mather Airport PCC Rehabilitation Project AIP #
3-06-0363-08, 10 & 11, Contract # 3903, dated November 3, 2006.     v.  
Manufacturer’s Limited Warranty issued to Shaw Group Stone Webster, in
connection with New Jersey Turnpike Contract R-1393B, dated October 31, 2009.  
  w.   Manufacturer’s Limited Warranty issued to Stinger Welding, in connection
with Town Lake Bridge Contract Number LRT-04-029-TLB Central Phoenix/East Valley
Light Rail Transit Project Disc Bearings, dated October 30, 2006.     x.  
Warranty issued to Tacoma Narrows Constructors, in connection with State Route
16 Tacoma Narrows Bridge Project, dated July 2, 2007.

2.   Recalls

  a.   In December 2010, Brown initiated a voluntary product recall related to
belt guarding on a pavement seal installation machine it sells. The recall
affected 66 machines and the cost to repair the deficiency is $80 per machine.
Letters have been issued to all machine owners and, to date, there have been
fewer than 20 responses. There have been no reported injuries associated with
the deficiency.

46



--------------------------------------------------------------------------------



 



Section 5.1(y)
Related Party Transactions

1.   Stockholders Agreement by and among Holdings, Altus Capital Partners SBIC,
L.P., Altus-D.S. Brown Co-Investment, LLC, Centerfield Capital Partners II,
L.P., RGA Reinsurance Company, Kirk Feuerbach, Gerald A. Wetzel, Timothy L.
Hack, Mark R. Kaczinski and Thomas H. Lewis, dated as of August 25, 2008.
Sellers will provide a termination agreement, in a form acceptable to Purchaser.
  2.   Senior Subordinated Notes and Share Purchase Agreement by and among
Centerfield Capital Partners II, L.P., RGA Reinsurance Company, Holdings and
Brown, dated as of August 25, 2008, which will be terminated as of the Closing
Date, and such Notes having been paid in full pursuant to that certain letter
dated June 30, 2010 by and among Centerfield Capital Partners II, L.P., RGA
Reinsurance Company, Holdings and Brown.   3.   Management Services Agreement by
and between Altus Capital Partners, Inc. and Holdings, dated as of August 25,
2008. Sellers will provide a termination agreement, in a form acceptable to
Purchaser, executed by Holdings and Altus Capital Partners.   4.   Management
Rights Agreement by and between Holdings and Centerfield Capital Partners II,
L.P., dated August 25, 2008, which by its terms expires in the event that
Centerfield Capital Partners II, L.P. no longer holds any Common Shares and/or
Preferred Shares of Holdings, which will occur at Closing. Sellers will provide
a termination agreement, in a form acceptable to Purchaser, executed by Holdings
and Centerfield Capital Partners II, L.P.   5.   Management Rights Agreement by
and between Holdings and RGA Reinsurance Company, dated August 25, 2008, which
by its terms expires in the event that RGA Reinsurance Company no longer holds
any Common Shares and/or Preferred Shares of Holdings, which will occur at
Closing. Sellers will provide a termination agreement, in a form acceptable to
Purchaser, executed by Holdings and RGA Reinsurance Company.   6.   Employment
Agreement by and between Brown and Kirk Feuerbach, dated as of August 25, 2008.
  7.   Employment Agreement by and between Brown and Gerald Wetzel, dated as of
August 25, 2008.   8.   Employment Agreement by and between Brown and Timothy L.
Hack, dated as of August 25, 2008.   9.   Employment Agreement by and between
Brown and Mark R. Kaczinski, dated as of August 25, 2008.   10.   Employment
Agreement by and between Brown and Tom H. Lewis, dated as of August 25, 2008.

47



--------------------------------------------------------------------------------



 



11.   Tax Insurance Policy issued by Nutmeg Insurance Company to Kirk Feuerbach,
Gerald Wetzel and Timothy Hack, and designated Policy Number: DR0258800-09.

48



--------------------------------------------------------------------------------



 



Section 5.1(z)
Powers of Attorney

1.   All of the following outstanding powers of attorney involve foreign freight
shipping.

  a.   Customs Power of Attorney/Designation as Export Forwarding Agent and
Acknowledgement of Terms and Conditions executed by Brown in favor of World
Express Shipping, Transportation and Forwarding Services Inc. dba W.E.S.T.
Forwarding Services, dated September 30, 2010.     b.   Customs Power of
Attorney executed by Brown in favor of Cargo Services Inc., dated February 13,
2009.     c.   Customs Power of Attorney executed by Brown in favor of
Professional Cargo Services USA Ltd. d/b/a Pro Cargo USA, dated February 8,
2008.

49



--------------------------------------------------------------------------------



 



Section 5.1(aa)
Systems
The Companies employ the following systems:

 
Office Professional 2010
HP Proliant Server
Tekla Detailing Software
 
Tekla Viewer Software
Cisco Catalyst WS-C3560G-24PS
Cisco Catalyst WS-C3560G-24PS
AutoCad LT 2011
WH335UT #ABA HP620
 
WH335UT #ABA HP620
WH335UT #ABA HP620
VS695UT #ABA Compaq 500B
VS695UT #ABA Compaq 500B
 
VS695UT #ABA Compaq 500B
HP Storageworks Tape Drive
Adobe Acrobat
MicroSoft Office Professional 2010
HP TFT7600 KVM Console
 
VS695UT #ABA Compaq 500B
 
VS695UT #ABA Compaq 500B
VS695UT #ABA Compaq 500B
WH335UT #ABA HP620
WH335UT #ABA HP620
 
MP3025 SPF Cabinet
MathCad Software
 
HP ProBook 4720S
HP Workstation Z800
 
HP Workstation Z800
Backup System
 
FaxFinder
HP Workstation Z800 w/ AutoCad
AutoCad LT 2011 & MathCad 14 Software
Flash Media Presentation of Signature Projects
HP Proliant DL380 G6 Performance Server
 
HP Probook 4710S
HP Compaq 610 Notebook
Compaq PIII 1.26 Processor
Labor Interface Dataload
Licenses for Microsoft Office, Windows Srvr, MS Ex
 
Autocad LT 2002 Licenses
Compaq EVO D510 S/N 6X26-KH9Z-COEF
Compaq EVO D510 S/N 6X26-KH9Z-COLL
Compaq EVO D510 S/N 6X26-KH9Z-COH7
Licenses for Microsoft Office, Windows Srvr, MS Ex
 
Catalyst 3548 XL Network Switch
Fiber Optic Upgrade
Compaq EVO D510 P4 1.8 (3)
Catalyst 3524 XL Network Switch for Access to Serv
 
Compaq EVO D510 S/N 6X27-KH9Z-H2NC
Compaq EVO D510 S/N 6X27-KH9Z-H29Z
Laserjet 1200N 15PPM #C7048A#ABA
Compaq EVO D510 P4 2.0 (2)
LP240 MMPROJ SVGA-1000 Lumen Office Projector
Compaq EVO D510 CMT P4 2.0 256 40GB 48X XPP 2K
Compaq Rack 10642 42U Flat Panel
Compaq EVO N410C PIII 1.2 30 256 2K
UPS System Batteries(10)
Compaq TFT5600 RKM Flat Panel MSD Integrated Keybo
Compaq DLT1 1280 Super Loader and Cartridges
Compaq Proliant DL380 G3 Xeon 2.8 512KB Cache, 2U
Compaq 36GB 15k U320 Uni Hard Drive (6)
Compaq EVO N800V P4 1.8 256 30GB DVD15 NIC XPP (2)
Compaq 2.8 GHZ Xeon Processor Option Kit
Compaq 1 GB PC2100 DDR (2X5I2MB) Memory Servers
Compaq EVO D510 S/N 6X31KN8ZW09M
Windows XP Pro 1 Client License Version Upgrade
Sun Microsystems Server
Compaq EVO D510 (2)
Compaq Proliant DL380 G3 Xeon 2.8 512KB Cache, 2U
Compaq 36GB 15k U320 Uni Hard Drive (6)
Compaq 2.8 GHZ Xeon Processor Option Kit

50



--------------------------------------------------------------------------------



 



 
HP Compaq 610 Notebook
 
HP Compaq 610 Notebook
HP OfficeJet Pro Printer
ProNest Nesting Software
 
ABA HP Workstation Z800 w/AutoCad Software
 
Network for Production Office Building
 
Phone System for Production Office Building
CISCO CATALYST 3560G-24PS
CISCO CATALYST 3560G-48PS
 
CISCO CATALYST 3560G-48PS
 
Ricoh 3025SP Copier
HP Proliant Server
Aficio MP 4000SP Printer
Aficio MP 4000SP Printer
HP LaserJet P4014N
HP ProBook 4710S
HP ProBook 4710S
Desk Top Faxing
Adobe Acrobat Standard Software
HP Proliant DL380 Server
KS146UT#ABA Mini Note
NV438UT#ABA Smart Buy WVB/XPP
NV438UT#ABA Smart Buy WVB/XPP
NV438UT#ABA Smart Buy WVB/XPP
AutoCad LT Software
WS-C3750G-12S-S Catalyst Switch
HP Compaq Business Desktop
HP Compaq Business Desktop
HP Compaq Business Desktop
Ricoh Copier/Printer/Scanner MP3350SP
HP2140 Mini-Notebook
HP2140 Mini-Notebook
HP2140 Mini-Notebook
Cisco Catalyst 3560G 48PS Switch
HP Proliant DL360 G5 Server
AutoCad LT 2009 Software
HP Proliant DL380 G5 Server
Cisco Catalyst 3560-8PC Switch
Cisco Catalyst 3560-8PC Switch
Cisco Catalyst 3560-8PC Switch
Cisco Catalyst 3560-8PC Switch
Cisco Catalyst 3560-8PC Switch
HP Compaq Business Notebook
HP Compaq Business Notebook
Compaq 1 GB PC2100 DDR (2X5I2MB) Memory Servers
Adobe Acrobat 6.0 Professional
Danka Color Copier
Compaq EVO D510 CMT, P4 2.4, 256 Mb S/N USC32308XS
Compaq EVO D510 CMT, P$ 2.4, 256 Mb S/N USC32308Z1
Compaq EVO N800V P4 1.8 256 30GB DVD15 NIC (2)
Compaq EVO N800V P4
Windows XP Pro (10)
HP Laserjet 4200N Printer w/network card,duplex un
 
Compaq EVO D30 Tower; Pentium 4 2.53 GHz; S/N USU3
Citrix Metaframe XPS Software, Licenses, installat
ADT Timeclock Security System
ABRA Payroll System
PROLIANT DL380 RACK G3 3.06X
UR UNRESTRICTED FIREWALL
Backup Exec Win Svrs 9.1C
HP D220M MT P4-2.4/256/40G/48
Axxess CPC 256 (Phone System) 1st Phase
HP D220 MT P4-2.66/128/40G/48
9100C Digital Sender — THHNET 1 Scanner
LASERJET 5100TN 21PPM PAR/NIC
EVO N610C P4-2.0/256.30G/DVD
LASERJET 2300DN
Exchange Server Hardware and Software Upgrade
NX9010 2.8GHZ 15IN XGA, 40GB, 5
Wireless Network
LASERJET 2300N 25PPM USB/PAR/
Network Switch
Time Clock Security System
Citrix Server Hardware Upgrade
HP NC6000 P4M-1.6/512/40G/C
Preventative Maintenance Software
Add’l Charges: Sales & Use Tax Audit FY2001
Add’l Charges: Sales & Use Tax Audit FY2002
Add’l Charges: Sales & Use Tax Audit FY2000
HP D220MT P2.8/256/40G/CD/N
150 User Web Surfing Software
DSB NT Server Upgrade
Memory Upgrade for Exchange Server
PF673AA#ABA NC4010 PM/1600 512MB-40GB 1
Network Switch for Operations Area
Dell Desktop from Singapore Office
HP NC6000 PM1.7 512 40GB
Server & Memory Upgrade-Server Room

51



--------------------------------------------------------------------------------



 



 
HP Compaq Business Notebook
HP Compaq Business Notebook
Cisco Catalyst 3560G-24PS Switch
Cisco Catalyst 3560G-24PS Switch
Fiber Optic Network Wiring
Microsoft Windows Server 2008
MicroSet Fax Upgrade
Cisco Catalyst 3560-8PC Switch
Cisco Catalyst 3560-8PC Switch
Cisco Catalyst 3560-8PC Switch
Cisco ASA 5510 SEC PLUS Appliance (Firewall)
 
Microsoft Exchange Server 2007
 
Video Conferencing System
 
KR916UT#ABA HP Compaq Business Notebook
Q38967 HP Compaq Business Desktop DC5800
KR916UT#ABA HP Compaq Business Notebook
Time Clock Plus Professional Edition
IBM Typewriter
 
IBM Typewriter
IBM Typewriter
IBM Typewriter
Great Plains Accounting System
Company Sign
EDM Software-Die Machine
AutoSTAAD
 
Steinbergs Microwave,Refrig
VTECH M-486DX250 SERIAL #3639539
 
Kodak Slide Projector #2
 
Great Plains Version 8 Upgrade
 
(7) AutoCAD R12 to R14 PC Upgrade / AutoEDMS
 
Automated Drawing Package for HLMR Bearings
 
Datum Software For Windows ASTM D-41 Lab
Alpha’s FACSys V4.5 For WNT 4.0 Server & Client
 
AutoCAD R14
 
DK424 Large Unit RCTUC
 
Card, 4 Port Tie Lin REMU
 
Security Software
Compaq Notebook from Singapore
Dell Desktop from Singapore Office
LaserJet 5100TN 21PPM PAR/N
Promo NC6230 PM1.86 512Mb
Promo HP DX2000 P4 2.8 GHz
Citrix License
OLB Exchange Sever
(6) WYSE Winterm v30 64F/128R
ETRAVE8003PUE2C Etrust Antivirus R8-100 2
PU985AA#ABA PROMO NC6230 NV6230 PM1.86 512MB
PU985AA#ABA PROMO NC6230 NV6230 PM1.86 512MB
PU985AA#ABA PROMO NC6230 NV6230 PM1.86 512MB
EV268AA#ABA HP PROMO NX9420 17” Display
DeskPro EN Series 174225-B21-AX 256 Mb
TR1034-P4-4L 4PT V34-ALOG
Win Server 2003 Licenses
WS-C3750-24PS-S Catalyst 3750 24Pt 10/100-2 Switch
PZ044UT#ABA HPXW6200 XEON 3.4GHz Router
EV268AA#ABA HP PROMO NX9420 17” Display
MathCad Software (10 copies)
EY695AA#ABA HP PROMO 15.4 WSXGA+ WVA
Universal Rack
SolidWorks CAD Software
EV268AA#ABA HP PROMO NX9420 17” Display Laptop
WS-C3750-48PS-S Catalyst 3750 Switch
PU984AW#ABA HP NC6230 PM1.86 512Mb 60Gb Laptop
PU984AW#ABA HP NC6230 PM1.86 512Mb 60Gb Laptop
PU984AW#ABA HP NC6230 PM1.86 512Mb 60Gb Laptop
EN176UT#ABA HP EN176UT 14”/1.66Ghz/512Mhz Laptop
EN176UT#ABA HP EN176UT 14”/1.66Ghz/512Mhz Laptop
Wireless Network
Dell PE6800 3.0GHz/2X2MB, XEON, 7041, 800FSB Serve
Dell PV110T, LTO-3, 400/800 GB, EXT-R Tape Drive
 
Dell OPTIPLEX 745 ULTRA SMALL FORM FACTOR PENTIUM
Dell OPTIPLEX 745 ULTRA SMALL FORM FACTOR PENTIUM

52



--------------------------------------------------------------------------------



 



 
Cisco 2610 Ethernet Router/VPN Server/Accessories
 
PRN HP Laserjet/Proxima DP5800
Projector/Accessori
Legend 400 GS/LS/TTR Module/Page Pal Tel Interface
Cisco 2610 Ethernet Router/VPN Server/Accessories
 
24T-1 Interface Board (WAN)
 
WAN Network (Eltrax Systems)
 
Upgrading Licenses IP T and Memory 8MB DRAM & DIMM
Printers-HP Laserjet 4050N 1200DPI 17 PPM 16MB (
NIC Cards for Laptops/Jet Direct Printer 300X Offi
Pinnacle Database Programming-Estimating Departm
Vertex Inc. (Quantum for Sales Tax)
 
Scantron
 
Oracle ERP System
HP 8000 Laser Printer
 
HP 4050 N
 
Sigma Website Development
Citrix Server (Licenses, Metaframe 1.8, Install &
HP Laser Jet 8000DN Printer
Etherlink 10/100 PXCI NIC for PC Complete PC Manag
174224-B21 Compaq 128 MB SDRAM DIMM 133 MHZ Deskpr
Infocus Projector IF193340 LP340V DLP Projector
Powerpoint Digital System Copier
HP Color Laserjet 8550 DN
National Data for Runways & Bridges Licenses-FW
 
IF193340 Infocus LP34OV DLP Projector
Licenses for Microsoft Office, Autocad, Windows Sr
 
HP Laser Jet 5000 4mb Printer (iv at DSB)
Plantmerics Software ABZ9358PLTM2100ENE
 
HPJ4111A HP Procurve 8 Port
Office 2000 Pro Full MS521833
Netraspect Inc
Oracle Discoverer Desktop Edition-28 Licenses
EN362UT#ABA HP INTEL CORE 2 DUO NC6400
 
APC Smart UPS
 
AG554A SMARTBUY AIO600 3TB-STORAGE
 
Axxess DKSC-16 Upgrade
 
Dell PE6800 3.0GHz/2X2MB, XEON, 7041, 800FSB Serve
Dell PV110T, LTO-3, 400/800 GB, EXT-R Tape Drive
 
Additional Memory for the Proliant DL380 Servers
 
AG052A HP TFT7600 Flat 17” Display w/ Rackmount
 
Enterprise Vault-Email Archive System
SURT6000RMXLT-1TF5 SMARTUPS RT 6000VA RM XLT OL
376237-001 HP PROLIANT DL360 G4P XEON SERVER
EN362UT#ABA HP COMPAQ BUSINESS NOTEBOOK
Wireless LAN Controller 2106
WS-C3560G-24PS CISCO CATALYST 3560G-24PS SWITCH 24
EN362UT#ABA HP COMPAQ BUSINESS NOTEBOOK
AG554A HP STORAGE WORKS
GF21AT#ABA HP COMPAQ 6510B T7100
Epson GT Flatbed Scanner
AutoCad Software
 
SWF2000 Web Filter Appliance
 
AutoCad 2008
Oracle 11i Upgrade
Compaq S/N 6X2AKN8ZA22E
AF001A HP Rack 10642 G2 Pallet Rack
 
Diskeeper Software
AutoCad LT2008 Software
 
RM276UT#ABA Promo
RM254UT#ABA 17.1# HP Compaq Business Notebook
RT956UT#ABA HP Compaq
C8547A#ABA HP Color LaserJet Printer
AutoCad 2008 Software
HP Workstation XW8600

53



--------------------------------------------------------------------------------



 



 
Dataload B&I Reporting (Warnock Tanner)
 
HP546405/CPQ107784/WD081821/BLBEHN5152
Development-Maintenance Database
UPS System backup battery
 
Lab Computer-Princeton Ultra 73E/Compaq Deskpro
DL125755 fax
Compaq 36.4 GB SCSI 10000 RPM Server Hard Drives,
CPI/400-PCI 4 Port /analog Fax Board for Fax Serve
 
Compaq Proliant DL380 G2 PIII
 
RM306UT#ABA HP Compaq Business Notebook 6710B
WS-C3560G-48PS-S Cisco Catalyst
RB452UT#ABA HP Workstation
Time Clock Secruity System Expansion (3 Readers an
 
AutoCad LT2008 Software
 
Catalyst 3560 24 Port 10/100/100T POE 4 SFP
HP Storage Works
 
HP Storage Works Tape Drive
 
RM298UT#ABA HP Compaq Business Notebook 8710P

54